Exhibit 10.1

ASSET PURCHASE AGREEMENT

DATED AS OF MARCH 27, 2018

AMONG

RA ACQUISITION PURCHASER LLC,

REAL ALLOY INTERMEDIATE HOLDING, LLC,

REAL ALLOY HOLDING, INC.,

AND

OTHER SELLERS NAMED HEREIN

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION


3

1.1

Definitions


3

1.2

Rules of Construction


21

 

 

ARTICLE II PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES


21

2.1

Purchase and Sale of Acquired Assets


21

2.2

Excluded Assets


24

2.3

Assignment and Assumption of Assumed Liabilities


25

2.4

Excluded Liabilities


26

2.5

Revisions to Schedules under Sections 2.1 through 2.4


26

2.6

Assumption and Exclusion of Certain Contracts


27

2.7

Deemed Consents and Cures


29

2.8

Acquired Assets Sold “As Is, Where Is”


29

 

 

ARTICLE III CLOSING


30

3.1

Purchase Price


30

3.2

Closing


31

3.3

Deliveries by Sellers


32

3.4

Deliveries by Purchaser


33

3.5

Form of Instruments


34

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS


34

4.1

Organization; Standing


34

4.2

Validity of Agreement; Power


34

4.3

Capitalization


35

4.4

Financial Statements


35

4.5

No Conflicts or Violations


35

4.6

Contracts


36

4.7

Real Property


38

4.8

Title to Assets; Assets Necessary to Business


38

4.9

Seller Entity Facilities


39

4.10

Affiliate Transactions


39

4.11

Permits; Compliance with Laws


39

4.12

Intellectual Property and Information Technology Matters


39

4.13

Environmental Matters


40

4.14

Employee Benefits and Labor Matters.  


41

4.15

Bank Accounts Schedule


43

4.16

Taxes


43

4.17

Brokers


45

4.18

Customers, Vendors and Suppliers


45

4.19

Accounts Receivable


45

4.20

Inventory


46





-  i  -

--------------------------------------------------------------------------------

 

 

4.21

Absence of Undisclosed Liabilities


46

4.22

Absence of Certain Developments


46

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER


46

5.1

Organization; Standing


46

5.2

Authority


46

5.3

Consents


47

5.4

Financing


47

5.5

Brokers


47

 

 

ARTICLE VI PRE-CLOSING COVENANTS


47

6.1

Regulatory Approvals; Competition Laws


47

6.2

Consents; Cooperation.


48

6.3

Access to Information and Facilities


49

6.4

Conduct of the Business Pending the Closing


49

6.5

Notification of Certain Matters


52

6.6

Bankruptcy Actions


53

6.7

Other Bids


53

6.8

Other Bankruptcy Matters


53

6.9

Financing Cooperation


54

6.10

Further Assurances


55

6.11

Insurance


55

6.12

Release of Purchased Causes of Action


55

6.13

Resolution of Claims and Assumed Trade Creditor Liability Payments


56

6.14

Information to be Provided to Trade Creditors and Insurers


56

6.15

Committee Professional Expenses


56

6.16

Beck Aluminum.


56

 

 

ARTICLE VII CONDITIONS TO CLOSING


57

7.1

Conditions to Parties’ Obligations


57

7.2

Conditions to Purchaser’s Obligations


57

7.3

Conditions to Sellers’ Obligations


59

 

 

ARTICLE VIII TERMINATION


59

8.1

Termination


59

8.2

Effect of Termination or Breach


61

 

 

ARTICLE IX POST-CLOSING COVENANTS


61

9.1

Employees


61

9.2

Employee Benefit Plans


62

9.3

401(k) Plan Transfer and Spin-off.  


63

9.4

COBRA Coverage.


64

9.5

WARN Act


64

9.6

Payroll Reporting and Withholding


65

9.7

Name Changes


65

9.8

Taxes


65

9.9

Purchaser Cooperation Regarding Adequate Assurance Information


66





-  ii  -

--------------------------------------------------------------------------------

 

 

9.10

Post-Closing Cure Amounts


66

9.11

Transition Services; Reverse Termination Services


66

9.12

Post-Closing Cooperation


67

 

 

ARTICLE X MISCELLANEOUS


67

10.1

Non-Survival of Representations and Warranties


67

10.2

Expenses


67

10.3

Amendment


67

10.4

Waivers


67

10.5

Notices


68

10.6

Counterparts; Electronic Execution


69

10.7

Headings


69

10.8

Submission to Jurisdiction; Waiver of Trial by Jury


69

10.9

Governing Law


70

10.10

Binding Nature; Assignment


70

10.11

No Third Party Beneficiaries


70

10.12

Construction


70

10.13

Entire Understanding


71

10.14

Time Periods


71

10.15

No Right of Set-Off


71

10.16

Publicity


71

10.17

Bulk Sales Laws


71

10.18

Milestones


72

 

 



-  iii  -

--------------------------------------------------------------------------------

 



 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is made and entered into as of this [•] day of
March, 2018 (the “Effective Date”), by and among RA Acquisition Purchaser LLC, a
Delaware limited liability company (“Purchaser”), Real Alloy Intermediate
Holding, LLC, a Delaware limited liability company (“RAIH”), Real Alloy Holding,
Inc., a Delaware corporation (“RAHI” and, collectively with RAIH,  “HoldCos”),
Real Alloy Recycling, Inc., a Delaware corporation, RA Mexico Holding, LLC, a
Delaware limited liability company, Real Alloy Specialty Products, Inc., a
Delaware corporation, Real Alloy Bens Run, LLC, a Delaware limited liability
company, Real Alloy Specification, Inc., a Delaware corporation, and ETS
Schaefer, LLC, an Ohio limited liability company (collectively with HoldCos,
“Sellers”; and Sellers, collectively with Purchaser, the “Parties”).

RECITALS

WHEREAS, the Target Entities are engaged in the business of third-party aluminum
recycling and specification alloy production in the geographic areas in which
the applicable Target Entities engage in such business (the “Business”);

WHEREAS, on November 17, 2017 (the “Petition Date”), Sellers commenced
proceedings under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) (such proceedings, collectively, the “Chapter 11 Cases”) by
filing voluntary petitions with the United States Bankruptcy Court for the
District of Delaware  (the “Bankruptcy Court”) for relief under chapter 11 of
the Bankruptcy Code;

WHEREAS, the Parties desire to enter into this Agreement pursuant to which,
among other things, Sellers shall sell to Purchaser, and Purchaser shall
purchase from Sellers, all of Sellers’ right, title and interest in and to the
Acquired Assets (defined below) and Purchaser shall assume from Sellers and
thereafter pay, discharge and perform the Assumed Liabilities  (defined below)
in a sale authorized by the Bankruptcy Court pursuant to, inter alia,  sections
105, 363 and 365 of the Bankruptcy Code, all on the terms and subject to the
conditions set forth in this Agreement and the Sale Order;

WHEREAS, the Acquired Assets and the Assumed Liabilities shall be purchased by
and assumed and assigned to Purchaser pursuant to the Sale Order approving such
sale, free and clear of all Liens (other than Permitted Liens) and Liabilities
(other than Assumed Liabilities), pursuant to sections 105, 363 and 365 of the
Bankruptcy Code, and rules 6004 and 6006 of the Federal Rules of Bankruptcy
Procedure, which Sale Order will include the authorization for the assumption by
the applicable Seller and assignment by the applicable Seller to Purchaser of
the Assumed Contracts and the Liabilities thereunder in accordance with section
365 of the Bankruptcy Code, as applicable, all in the manner and subject to the
terms and conditions set forth in this Agreement and the Sale Order and in
accordance with other applicable provisions of the Bankruptcy Code and the
Federal Rules of Bankruptcy Procedure and the local rules for the Bankruptcy
Court (together, the “Bankruptcy Rules”);

WHEREAS, prior to the entry of the Bidding Procedures Order, the Parties entered
into the New Money DIP Note Purchase Agreement (as amended and restated in
connection with the







--------------------------------------------------------------------------------

 

 

 

Final DIP Order) and as otherwise amended, restated, supplemented or otherwise
modified from time to time;

WHEREAS, under the New Money DIP Notes Documents (including the DIP Order),
Cortland Capital Market Services LLC (“Cortland” and, in its capacity as
administrative and collateral agent under the New Money DIP Note Purchase
Agreement, the “New Money DIP Agent”), has a perfected, enforceable and
non-avoidable first priority security interest in and continuing lien on all or
substantially all of the assets of Sellers (other than the DIP ABL Priority
Collateral (as defined in the DIP Order)) and a perfected, enforceable and
non-avoidable second priority security interest in and continuing lien on the
DIP ABL Priority Collateral (the “Encumbered Assets”);

WHEREAS, RAHI is also the issuer of the Pre-Petition Secured Notes pursuant to
the Pre-Petition Indenture, which were guaranteed by Sellers.  Under the
Prepetition Notes Documents (as defined in the DIP Order), Wilmington Trust,
National Association (“Wilmington Trust” and in its capacity as collateral
trustee for the Pre-Petition Secured Notes and the Roll-Up Notes, the “Notes
Collateral Trustee”) has a perfected, enforceable and non-avoidable first
priority security interest in and continuing lien on all or substantially all of
the assets of Sellers (other than the DIP ABL Priority Collateral) and a
perfected, enforceable and non-avoidable second priority security interest in
and continuing lien on the DIP ABL Priority Collateral (subject, in each case,
to the obligations under the DIP ABL Loan Documents (as defined in and including
the DIP Order)).  Further, pursuant to the Final DIP Order, approximately
$170,000,000 of Pre-Petition Secured Notes were exchanged for higher-priority
Roll-Up Notes issued pursuant to the Third Supplemental Indenture, which are
senior to the remaining Pre-Petition Secured Notes, but junior to the
obligations under the New Money DIP Notes Documents.  Cortland acts as agent
with respect to the Roll-Up Notes (Cortland, together with the New Money DIP
Agent, the “DIP Agents”), and Wilmington Trust continues to act as Notes
Collateral Trustee with respect to both the Roll-Up Notes and the remaining
Pre-Petition Secured Notes;

WHEREAS, the DIP Agents and Notes Collateral Trustee have assigned their rights
to receive the Acquired Assets and the obligation to assume the Assumed
Liabilities to Purchaser;

WHEREAS, Purchaser, in consideration of the assets that are Encumbered Assets
and in satisfaction of the Liens thereon, may credit bid, for the benefit of and
on behalf of the applicable holders thereof, up to 100% of the outstanding
Credit Bid Indebtedness pursuant to section 363(k) of the Bankruptcy Code and
the Sale Order (the “Credit Bid”) with respect to the assets that are Encumbered
Assets; and

WHEREAS, the transactions contemplated by this Agreement are subject to the
approval of the Bankruptcy Court and would be consummated only pursuant to a
Sale Order to be entered by the Bankruptcy Court in accordance with applicable
provisions of the Bankruptcy Code.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
warranties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, the Parties agree as follows:





2

--------------------------------------------------------------------------------

 

 

 

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

1.1       Definitions.  Unless otherwise defined in this Agreement, terms used
in this Agreement shall have the meanings set forth below:

“Accounts Receivable” means (a) any and all accounts receivable, trade accounts
and other amounts (including overdue accounts receivable) owed to any Seller
relating to, or arising in connection with the operation and conduct of, the
Business and any other rights of any Seller to payment from any other Seller or
any Third Parties (including any non-Seller Affiliates of any Seller) and the
full benefit of all security for such accounts or rights to payment, including
all trade accounts receivable representing amounts receivable in respect of
services rendered, in each case owing to any Seller, and any return of premiums
or other funds relating to or arising from any insurance policies, (b) all other
accounts or notes receivable, credit receivables or book debts of any of Sellers
and the full benefit of all security for such accounts or notes receivable
arising in the conduct of the Business and (c) any and all claims, remedies or
other rights relating to any of the foregoing, together with any interest or
unpaid financing charges accrued thereon, in each case existing on the Effective
Date or arising in the Ordinary Course of Business after the Effective Date.

“Acquired Assets” has the meaning set forth in Section 2.1.

“Acquired Equity Securities” means (a) 100% of the issued and outstanding Equity
Securities in each of (i) Real Alloy Mexico Holdco, S. de R.L. de C.V., (ii)
Realallholding, S.A., de C.V. SOFOM ENR, (iii) Real Alloy Canada Ltd., (iv)
Evergreen Holding German GMBH and (v) Real Alloy UK Holdco Ltd., (b) 70% of the
partnership interest in Imsamet and (c) 49% the outstanding limited liability
company interests in Beck Aluminum.

“Acquired Intellectual Property” has the meaning set forth in Section 2.1(k).

“Acquired Subsidiaries” means (a) Real Alloy Mexico Holdco, S. de R.L. de C.V.,
(b) Realallholding, S.A. de C.V. SOFOM ENR, (c) Real Alloy Holding S. de R.L. de
C.V., (d) Real Alloy Mexico, S. de R.L. de C.V., (e) Aluminum Recycle Services
S. de R.L. de C.V., (f) Real Alloy Canada Ltd., (g) Evergreen Holding German
GMBH, (h) Real Alloy Germany GmbH, (i) Real Alloy UK Holdco Ltd., (j) Real Alloy
UK Ltd., (k) Real Alloy UK AcquireCo Ltd., (l) Real Alloy Norway Holding AS, (m)
Real Alloy Norway AS, (n) Imsamet and (o) Beck Aluminum.

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether by contract, through the
ownership of voting securities or otherwise.

“Agreement” means this Asset Purchase Agreement, including any exhibits,
schedules or any other attachments thereto, and including the Disclosure
Schedules, as the same may be amended from time to time in accordance with its
terms.

“Allowed Amount” means, as to any Assumed Priority Trade Claim or Assumed
Non-Priority Trade Claim that:





3

--------------------------------------------------------------------------------

 

 

 

(a)        is the subject of a Timely Filed Proof of Claim, the amount:  (i)
determined and allowed by Final Order of the Bankruptcy Court; (ii) agreed to
between the Sellers (in consultation with Purchaser and the Committee) and the
applicable creditor; or (iii) asserted by a Timely Filed Proof of Claim that is
not subject to an objection as of dismissal of the Chapter 11 Cases or such
later time consented to by the Committee and Purchaser; or

(b)        is the subject of a claim scheduled in the Debtors’ Schedules, the
amount:  (i) identified in the Debtors’ Schedules filed prior to the General Bar
Date without any “contingent,” “unliquidated,” or “disputed” notation; or (ii)
identified in the Debtors’ amended Schedules following the General Bar Date
without any “contingent,” “unliquidated,” or “disputed” notation which
supersedes a Timely Filed Proof of Claim with the written consent of the
affected creditor.

As soon as practicable following the Closing, and no later than the dismissal of
the Chapter 11 Cases or such later time consented to by the Committee and
Purchaser, the Sellers shall provide to Purchaser and the Committee a schedule
setting forth the Allowed Amounts of Assumed Priority Trade Claims and the
Assumed Non-Priority Trade Claims as well as the elections made by holders of
the Assumed Priority Trade Claims (as may be amended by Sellers from time to
time consistent with the terms of this Agreement).

“Assignment and Assumption Agreements” has the meaning set forth in
Section 3.3(d).

“Assumed Contracts” means the Sellers’  Contracts and the Assumed Leases.

“Assumed Employee Benefit Plans”  means any Seller’s Employee Benefit Plan set
forth in Schedule 2.1(m).

“Assumed Equipment Leases” has the meaning set forth in Section 2.1(i).

“Assumed Facility Leases” has the meaning set forth in Section 2.1(h).

“Assumed Leases” has the meaning set forth in Section 2.1(i).

“Assumed Liabilities” has the meaning set forth in Section 2.3.

“Assumed Non-Priority Trade Claims Settlement Amount” means the Assumed Priority
Trade Claims Settlement Amount minus all amounts paid or to be paid to holders
of Assumed Priority Trade Claims, including the full amount of all deferred
payments in connection therewith, provided, that the Assumed Non-Priority Trade
Claims Settlement Amount shall not be less than $1,500,000.

“Assumed Priority Trade Claims” means Priority Trade Claims: (a) as to each
applicable creditor, an amount based upon the Allowed Amount of such Priority
Trade Claim; and (b) in an aggregate amount not to exceed the Assumed Priority
Trade Claims Settlement Amount, which shall be assumed by Purchaser in the
following amounts and subject to the following terms, in each case, based upon
the elections made by the holders of such Priority Trade Claims as of the
Closing or such later date agreed to between Sellers and Purchaser but no later
than dismissal of the Chapter 11 Cases (with each creditor being entitled to
make only a single election, which may





4

--------------------------------------------------------------------------------

 

 

 

not be modified following the Closing (or such agreed upon later date consistent
with the foregoing, as applicable) unless otherwise agreed by Sellers, Purchaser
and the Committee):

(i)       the holder of such Assumed Priority Trade Claim shall be entitled to
assumption by Purchaser and payment of 100% of such Assumed Priority Trade Claim
at (or as soon as practicable after) the later of (A) the Closing and (B) the
determination of the Allowed Amount of such claim, provided, that such holder
agrees to provide Customary Trade Terms (with at least 25-day credit terms)
through December 31, 2018;

(ii)      the holder of such Assumed Priority Trade Claim shall be entitled to
assumption by Purchaser and payment of 75% of such Assumed Priority Trade Claim
at (or as soon as practicable after) the later of (A) Closing and (B) the
determination of the Allowed Amount of such claim, provided, that such holder
agrees to provide Customary Trade Terms (with at least 15-day credit terms)
through December 31, 2018;

(iii)     the holder of such Assumed Priority Trade Claim shall be entitled to
assumption by Purchaser and payment of 50% of such Assumed Priority Trade Claim,
which shall be payable as follows: (A) 1/3 at (or as soon as practicable after)
the later of (x) Closing and (y) the determination of the Allowed Amount of such
claim, (B) 1/3 at (or as soon as practicable after) September 30, 2018 and (C)
1/3 at (or as soon as practicable after) December 31, 2018, provided, that such
holder agrees to provide Customary Trade Terms (but without credit terms)
through December 31, 2018; and

(iv)     to the extent the holder of such Assumed Priority Trade Claim does not
elect any of the preceding options (i)-(iii), the holder of such Assumed
Priority Trade Claim shall be entitled to assumption by Purchaser and payment of
20% of such Assumed Priority Trade Claim, which shall be payable as follows: (A)
1/3 at (or as soon as practicable after) the later of (x)  the Closing and (y)
the determination of the Allowed Amount of such claim, (B) 1/3 at (or as soon as
practicable after) September 30, 2018 and (C) 1/3 at (or as soon as practicable
after) December 31, 2018.

In each case, payments of such Assumed Priority Trade Claims will be made to the
holder of the Assumed Priority Trade Claim as of the date Purchaser is obligated
to make the applicable payment as set forth (and Purchaser may conclusively
rely) on the claims register in effect on the date of such payment.  To the
extent that any credit insurer has insured any portion of an Assumed Priority
Trade Claim, all of such insurer’s subrogation and contractual rights vis-à-vis
the holder of such Assumed Priority Trade Claim shall be preserved (and all
payments shall be subject to such subrogation and contractual rights), but in no
event shall Purchaser have any obligations with respect to such insurer except
to make payment on the Allowed Claim as set forth herein.  Notwithstanding the
foregoing, in the event following the Closing Purchaser fails to timely pay the
holder of such Assumed Priority Trade Claim that elected any of the preceding
options (i)-(iii) in accordance with the terms elected by such holder, which
failure to pay is not cured within seven (7) calendar days of Purchaser’s
receipt of written notice (including email) of such failure, such holder shall
be relieved of its obligation to provide Customary Trade Terms in accordance
with the terms elected by such holder.  Payments to be made at (or as soon as
practicable after) the Closing or another fixed date, as prescribed by
paragraphs (i)-(iv), above, may be delayed beyond





5

--------------------------------------------------------------------------------

 

 

 

such date only to the extent that the Allowed Amount of the applicable claim has
not yet been determined.

 

“Assumed Priority Trade Claims Settlement Amount” means $17,100,000.

“Assumed Trade Creditor Liabilities” means collectively, the Assumed Priority
Trade Claims and the Assumed Non-Priority Trade Claims.  For the avoidance of
doubt, in no event shall the aggregate amount of the Assumed Trade Creditor
Liabilities exceed $18,600,000 (subject to the terms and conditions set forth in
this Agreement).

“Assumed Trade Non-Priority Claim” means the Non-Priority Trade Claims: (a) as
to each such creditor, an amount based upon the Allowed Amount of such
Non-Priority Trade Claim; and (b) in an aggregate amount not to exceed the
Assumed Non-Priority Trade Claims Settlement Amount, with each holder of a
Non-Priority Trade Claim entitled to receive its pro rata share (determined by
dividing the Allowed Amount of such Assumed Trade Non-Priority Claim by the
aggregate amount of Assumed Trade Non-Priority Claims) of the Assumed
Non-Priority Trade Claims Settlement Amount, provided, that, at or prior to the
Closing or such later date agreed to between Sellers and Purchaser, (i) if such
holder exclusively holds an Allowed Non-Priority Trade Claim, such holder agrees
to provide Customary Trade Terms (excluding credit limits) through December 31,
2018 or (ii) if such holder holds both an Allowed Priority Trade Claim and an
Allowed Non-Priority Trade Claim, such holder elected to provide Purchaser with
Customary Trade Terms (with or without credit terms) through December 31,
2018.  Payments of such Assumed Non-Priority Trade Claims will be made as of the
date (or as soon thereafter as reasonably practicable) that the Allowed Amounts
of all Assumed Non-Priority Trade Claims and the Assumed Non-Priority Trade
Claims Settlement Amount has been finally determined; provided, that, to the
extent the Allowed Amount of all Assumed Non-Priority Trade Claims is not
determined by the date that the Chapter 11 Cases are dismissed, then Purchaser
shall make an interim distribution to holders of Assumed Non-Priority Trade
Claims as to which the Allowed Amount has been determined (subject to any
reserves that Purchaser establishes in its reasonable discretion in connection
with any Assumed Non-Priority Trade Claims the Allowed Amount of which are not
yet determined, with no amounts being distributed to holders of such claims
until the full Allowed Amount of such claims is determined) as a condition to
dismissal of the Chapter 11 Cases.  Payments of such Assumed Non-Priority Trade
Claims will be made to the holder of the Assumed Non-Priority Trade Claim as of
the date the Purchaser is obligated to make the applicable payment as set forth
(and Purchaser may conclusively rely) on the claims register in effect on the
date of such payment.  To the extent that any credit insurer has insured any
portion of an Assumed Non-Priority Trade Claim, all of such insurer’s
subrogation and contractual rights vis-à-vis the holder of such Assumed
Non-Priority Trade Claim shall be preserved (and all payments shall be subject
to such subrogation and contractual rights), but in no event shall Purchaser
have any obligations with respect to such insurer except to make payment on the
Allowed Claim as set forth herein.  Notwithstanding the foregoing, in the event
following the Closing the Purchaser fails to timely pay the holder of such
Assumed Non-Priority Trade Claim, which failure to pay is not cured within seven
(7) calendar days of Purchaser’s receipt of written (including email) notice of
such failure, such holder shall be relieved of its obligation to provide
Customary Trade Terms.

“Audited Financial Statements” has the meaning set forth in Section 4.4.





6

--------------------------------------------------------------------------------

 

 

 

“Avoidance Actions” means any causes of action to avoid or recover a transfer of
property or to avoid any obligation, whether arising under chapter 5 of the
Bankruptcy Code or any other applicable non-bankruptcy law, including all
preference, fraudulent transfer, fraudulent conveyance, or other avoidance
claims and actions of Sellers, including all such claims and actions arising
under sections 544, 545, 547, 548, 549, 550, 553(b) and 724(a) of the Bankruptcy
Code.

“Bankruptcy Code” has the meaning set forth in the recitals.

“Bankruptcy Court” has the meaning set forth in the recitals.

“Bankruptcy Rules” has the meaning set forth in the recitals.

“Beck Aluminum” means Beck Aluminum International, LLC, an Ohio limited
liability company.

“Bidding Procedures Order” means the Order (I) Establishing Bidding Procedures
Relating to the Sale of Assets, (II) Establishing Procedures Relating to the
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
Including Notice of Proposed Cure Amounts, (III) Establishing Procedures in
Connection with the Selection and Protections Afforded to Any Stalking Horse
Bidders, (IV) Approving Form and Manner of Notice Relating Thereto, (V)
Scheduling a Hearing to Consider the Proposed Sale and (VI) Granting Related
Relief Docket No. 176.

“Books and Records” means, with respect to a Target Entity, all records and
lists of such Target Entity’s  Business, including (a) all inventory,
merchandise, analysis reports, marketing reports, research and development
materials and creative material of such Target Entity pertaining to the Acquired
Assets, the Facilities or the Business of such Target Entity, (b) all records
relating to customers, suppliers or personnel of such Target Entity relating to
its Business (including customer lists, mailing lists, email address lists,
recipient lists, personnel files and similar records relating to Continuing
Employees, sales records, correspondence with customers, customer files and
account histories, supply lists and records of purchases from and correspondence
with suppliers), (c) all records relating to all product, business and marketing
plans of such Target Entity relating to its Business, (d) all accounting
records, Tax records and Tax Returns and (e) all books, ledgers, files, reports,
plans, drawings and operating records of such Target Entity relating to its
Business;  provided,  however, that “Books and Records” shall not include (i)
the originals of Sellers’ minute books, stock books or Tax Returns (provided,
that copies of such documents will be delivered to Purchaser at the Closing),
(ii) personnel files for the Excluded Employees, (iii) such files as may not be
transferred under any applicable Law regarding privacy, (iv) any materials
containing privileged communications or materials that are otherwise subject to
attorney-client or any other privilege or documents that Sellers are not
permitted to transfer pursuant to any contractual confidentiality obligation
owed to any Third Party, (v) any “personally identifiable information” as
defined under the Bankruptcy Code or (vi) documents to the extent relating
solely to an Excluded Asset or Excluded Liability; provided,  further, that
“Books and Records” shall be limited to those in the possession of Sellers.

“Business”  has the meaning set forth in the recitals.





7

--------------------------------------------------------------------------------

 

 

 

“Business Day” means any day except Saturday, Sunday and any day that is a
United States federal banking holiday and  any day on which banking institutions
in the State of Delaware are authorized or required by Law to close.

“Business Employees” has the meaning set forth in Section 9.1(a).

“Carve-Out”  has the meaning defined in the DIP Order.

“Cash and Cash Equivalents” means all of Sellers’ cash (including petty cash and
checks received prior to the close of business on the Closing Date), checking
account balances, marketable securities, certificates of deposits, time
deposits, bankers’ acceptances, commercial paper, security entitlements,
securities accounts, commodity Contracts, commodity accounts, government
securities and any other cash equivalents, whether on hand, in transit, in banks
or other financial institutions, or otherwise held.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. section 9601 et seq.) and all Laws
issued thereunder.

“Chapter 11 Cases” has the meaning set forth in the recitals.

“Chosen Courts” has the meaning set forth in Section 10.8.

“Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

“Claims Reconciliation Process” has the meaning set forth in Section 6.13.

“Closing” has the meaning set forth in Section 3.2.

“Closing Date” has the meaning set forth in Section 3.2.

“Closing Date Payment” has the meaning set forth in Section 3.1(a).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreement” means any Contract with any labor union or
organization, works council or other employee representative.

“Committee” means the official committee of unsecured creditors appointed in the
Chapter 11 Cases.

“Committee’s Professionals”  has the meaning defined in the Final DIP Order.

“Competition Laws” means the relevant merger or acquisition Laws or other Laws
that are designed or intended to prohibit, restrict or regulate actions having
the purpose or effect of monopolization, lessening of competition or restraint
of trade.

“Continuing Employees” has the meaning set forth in Section 9.1(a).





8

--------------------------------------------------------------------------------

 

 

 

“Contract” means, with respect to a Person, any agreement, license, contract,
commitment, Collective Bargaining Agreement or other binding arrangement or
understanding, whether written or oral, to which such Person is a party or that
is binding upon a Person or its property.

“Cortland” has the meaning set forth in the recitals.

“Credit Bid” has the meaning set forth in the recitals.

“Credit Bid Amount” has the meaning set forth in Section 3.1(a).

“Credit Bid Indebtedness” means, as of the Effective Date, all Roll-Up Notes
Obligations and all Pre-Petition Secured Notes Obligations, whether or not any
of the foregoing is credit bid as part of the Purchase Price.

“Credit Bid Purchased Assets” has the meaning set forth in Section 3.1(d).

“Cure Amounts” has the meaning set forth in Section 2.3(b).

“Customary Trade Terms” means the normal and customary trade terms, practices
and programs (including credit limits, pricing rebates, cash discounts, timing
of payments, coupon reconciliation and other applicable terms and programs) that
were most favorable to the Target Entities and in effect between the vendors,
suppliers and other trade creditors, on the one hand, and the Target Entities,
on the other hand, at any time within the twenty-four (24) month period prior to
the Petition Date or such other trade terms as agreed to by Sellers with the
consent of Purchaser and the applicable vendor, supplier or other trade
creditor.  The Customary Trade Terms will provide for the provision of goods in
volume and mix consistent with past practice.  Vendors, suppliers and/or other
trade creditors with a negotiated credit limit during the Chapter 11 Cases
pursuant to a critical vendor agreement, as part of their agreement to Customary
Trade Terms, agree that, upon (or prior to) Closing, such creditor will
reevaluate the financial condition of Purchaser and the business, and shall
consider in good faith appropriate extensions of payment terms and increases in
credit lines (for the avoidance of doubt, the foregoing shall not alter the
requirements specified in connection with the elections of holders of the
Assumed Priority Trade Claims).

“Debtors’ Schedules” means the DIP Debtors’ schedules of assets and liabilities,
as may be amended from time to time.

“Debtors’ Professionals” has the meaning defined in the Final DIP Order.

“DIP Agents” has the meaning set forth in the recitals.

“DIP Budget” means the “Approved DIP Budget” as defined in the New Money DIP
Note Purchase Agreement in effect as of the Effective Date or that may be in
effect at any time prior to the Closing.

“DIP Debtors” means the “Debtors” as defined in the DIP Order.

“DIP Liens” has the meaning defined in the DIP Order.





9

--------------------------------------------------------------------------------

 

 

 

“DIP Order” means that certain Interim DIP Order and/or Final DIP Order, in each
case, whichever is in effect from time to time.

“DIP Secured Parties” has the meaning defined in the DIP Order.

“Disclosure Schedules” means the Schedules provided pursuant to this Agreement.

“Effective Date” has the meaning set forth in the preamble.

“Electronic Delivery” has the meaning set forth in Section 10.6.

“Employee” means a Business Employee or an employee of an Acquired Subsidiary.

“Employee Benefit Plan” means any “employee benefit plan” (as defined in ERISA
section 3(3)) and any other material benefit or compensation plan, program,
agreement or arrangement, that is maintained, sponsored, or contributed or
required to be contributed to by Seller or with respect to which Sellers have
any Liability.

“Encumbered Assets” has the meaning set forth in the recitals.

“Environmental Laws” means all applicable Laws (including CERCLA and analogous
foreign, state and local Laws) concerning human health and safety (as such
matters relate to the use, handling, presence, transportation, treatment,
storage, disposal, release or discharge of Hazardous Substances and including
protection of the health and safety of employees) or pollution or protection or
clean-up of the environment (including air, surface water, groundwater, drinking
water, land surface, subsurface land, wildlife, plants or other natural
resources).

“Equity Securities” means any capital stock or other equity interest or any
securities convertible into or exchangeable for capital stock, equity interests
or any other rights, warrants or options to acquire any of the foregoing
securities.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all Laws issued thereunder.

“ERISA Affiliate” means any Person that, at any relevant time, is or was treated
as a single employer with any Seller for purposes of section 414 of the Code.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and all Laws issued thereunder.

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Contracts” has the meaning set forth in Section 2.2(d).

“Excluded Employee Benefit Plan”  has the meaning set forth in Section 2.2(f).

“Excluded Employees” has the meaning set forth in Section 9.1(a).

“Excluded Equipment Leases” has the meaning set forth in Section 2.2(c).





10

--------------------------------------------------------------------------------

 

 

 

“Excluded Facility Leases” has the meaning set forth in Section 2.2(b).

“Excluded Leases” has the meaning set forth in Section 2.2(c).

“Excluded Liabilities” has the meaning set forth in Section 2.3(h).

“Facilities” means all real property, buildings, structures, improvements and
fixtures, used, occupied or otherwise held in connection with the Business, or
to which a Seller Entity otherwise has rights (whether such rights are
ownership, leasehold, subleasehold or otherwise).

“Facility Leases” means all leases, subleases, licenses, concessions and other
use or occupancy agreements (written or oral), and all amendments,
modifications, extensions, renewals, guaranties and other agreements with
respect thereto, pursuant to which any of the Facilities are leased, subleased,
licensed or otherwise used or occupied.

“FICA” means the Federal Insurance Contributions Act, as amended, and all Laws
issued thereunder.

“Final DIP Order” means the Final Order (I) Authorizing Debtors to Obtain
Postpetition Financing Pursuant to Section 364 of the Bankruptcy Code, (II)
Authorizing the Use of Cash Collateral Pursuant to Section 363 of the Bankruptcy
Code, (III) Granting Adequate Protection to the Prepetition Secured Parties
Pursuant to Sections 361, 362, 363 and 364 of the Bankruptcy Code, (IV) Granting
Liens and Superpriority Claims and (V) Modifying the Automatic Stay Docket No.
348, as amended or otherwise modified from time to time with the written consent
of the Required DIP Noteholders (as defined in the DIP Order).

“Final Order” means an Order that has not been modified, amended, reversed,
vacated or stayed and as to which (a) the time to appeal, petition for
certiorari, or move for a new trial, reargument or rehearing has expired and as
to which no appeal, petition for certiorari or motion for new trial, reargument
or rehearing shall then be pending or (b) if an appeal, writ of certiorari new
trial, reargument or rehearing thereof has been sought, such order or judgment
of the Bankruptcy Court or other court of competent jurisdiction shall have been
affirmed by the highest court to which such order was appealed, or certiorari
shall have been denied, or a new trial, reargument or rehearing shall have been
denied or resulted in no modification of such order, and the time to take any
further appeal, petition for certiorari or move for a new trial, reargument or
rehearing shall have expired, as a result of which such order shall have become
final in accordance with rule 8002 of the Federal Rules of Bankruptcy Procedure;
provided, that, the possibility that a motion under rule 60 of the Federal Rules
of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may be
filed relating to such order, shall not cause such order not to be a Final
Order.

“Financial Statements” has the meaning set forth in Section 4.4.

“Financing” means the debt and equity financing incurred or intended to be
incurred by Purchaser in connection with the transactions contemplated hereby.





11

--------------------------------------------------------------------------------

 

 

 

“Fundamental Representations” means each of the representations and warranties
contained in Sections 4.1 (Organization; Standing), 4.2 (Validity of Agreement;
Power), 4.3 (Capitalization) and 4.17  (Brokers).

“FUTA” means the Federal Unemployment Tax Act, as amended, and all Laws issued
thereunder.

“GAAP” means, at a given time, United States generally accepted accounting
principles, consistently applied.

“General Bar Date” means 5:00 p.m. (prevailing Eastern Time) on February 21,
2018.

“Governmental Authority” means any federal, state, local, municipal, foreign,
supranational or other governmental or quasi‑governmental authority of any
nature (including any governmental agency, branch, bureau, commission,
department, official or entity and any court or other tribunal), or any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority, or arbitral body.

“Guaranties” means any agreements, undertakings or arrangements by which any
Person guarantees, endorses or otherwise becomes or is contingently liable upon
the Indebtedness, obligation or other Liability of any other Person (except by
endorsements of instruments in the ordinary course of collection), or guaranties
of the payment of dividends or other distributions upon the shares of any other
Person.

“Hazardous Substances” means any substance, material or waste that is regulated
or otherwise defined as a pollutant, contaminant toxic, hazardous, explosive or
radioactive (or words of similar intent or meaning) and any other substance with
respect to which Liability or standards of conduct may be imposed under
applicable Environmental Law, including petroleum and petroleum products,
byproducts and wastes, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon, urea, formaldehyde, mold, lead based paint and
radiation.

“Imsamet” means Imsamet of Arizona, an Arizona partnership.

“Indebtedness” means, with respect to any Person as of any date of
determination, without duplication:  (a) all obligations of such Person for
borrowed money or in respect of loans or advances; (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments or
debt securities; (c) the maximum amount of all obligations in respect of letters
of credit and bankers’ acceptances issued for the account of such Person;
(d) all obligations arising from cash/book overdrafts; (e) all obligations
arising from deferred compensation arrangements; (f) all obligations of such
Person secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person; (g) all capital lease obligations; (h) all deferred
rent, (i) all indebtedness for the deferred purchase price of property or
services with respect to which a Person is liable, contingently or otherwise, as
obligor or otherwise (except trade payables incurred in the Ordinary Course of
Business which are not past due); (j) all obligations under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person; (k) all obligations (determined on the basis of actual, not
notional, obligations) with respect to interest rate protection agreements,
interest rate swap agreements, foreign currency exchange agreements, or other
interest





12

--------------------------------------------------------------------------------

 

 

 

or exchange rate hedging agreements or arrangements; (l) all Guaranties of such
Person in connection with any of the foregoing; (m) all customer rebates and
allowances; and (n) all fees, accrued and unpaid interest, premiums or penalties
related to any of the foregoing.

“Insider” means, any chairman, chief executive officer, chief financial officer,
president, any vice president, secretary, controller, treasurer or general
counsel, director, governing body member, stockholder, partner or Affiliate, as
applicable, of any Seller Entity or any predecessor or Affiliate of any Seller
Entity or any individual related by marriage or adoption to any such individual
or any entity in which any such Person owns any beneficial interest.

“Intellectual Property” means any and all intellectual property and other
proprietary rights, in any jurisdiction throughout the world, including any of
the following: (a) patents, patent applications and invention disclosures,
together with all reissuances, continuations, continuations in part, revisions,
divisionals, extensions and reexaminations thereof; (b) trademarks, service
marks, designs, trade dress, logos, slogans, trade names, internet domain names,
corporate names, all applications, registrations and renewals in connection
therewith, and all translations, adaptations, derivations and combinations of
any of the foregoing, together with all goodwill associated with any of the
foregoing; (c) copyrights, industrial designs, mask works and copyrightable
works, and all applications, registrations and renewals in connection therewith;
(d) trade secrets and confidential information (including formulations, ideas,
research and development, know‑how, inventions, technology, formulas,
compositions, manufacturing) and production processes and techniques, technical
data, financial and marketing plans, customer and supplier lists and
information, designs, drawings, plans, proposals and specifications; (e)
computer software and systems (including source code, executable code, data,
databases and related documentation), websites, URLs, email addresses and
telephone numbers; (f) copies and tangible embodiments of any of the foregoing
in whatever form or medium; and (g) any other proprietary and intellectual
property rights.

“Intellectual Property Assignments” has the meaning set forth in Section 3.3(i).

“Interim DIP Order” means the Interim Order (I) Authorizing Debtors to Obtain
Postpetition Financing Pursuant to Section 364 of the Bankruptcy Code, (II)
Authorizing the Use of Cash Collateral Pursuant to Section 363 of the Bankruptcy
Code, (III) Granting Adequate Protection to the Prepetition Secured Parties
Pursuant to Sections 361, 362, 363 and 364 of the Bankruptcy Code, (IV) Granting
Liens and Superpriority Claims, (V) Modifying the Automatic Stay and (VI)
Scheduling a Final Hearing Docket No. 59.

“International Plan” means any material plan, policy, fund, program or
arrangement or contract, including any multiemployer plan, pension, retirement
savings, superannuation, profit sharing, equity compensation, accident, health,
hospitalization, severance, employment, change-in-control, fringe benefit,
bonus, incentive, deferred compensation and any other employee benefit plan,
agreement, program, policy or other arrangement, that is maintained outside the
United States primarily for the benefit of current or former Employees,
officers, directors and independent contractors employed or engaged outside the
United States.

“Inventory” means, with respect to a Person, all inventory of any kind or
nature, whether or not prepaid, and wherever located, held, maintained by,
stored by or on behalf of or owned by





13

--------------------------------------------------------------------------------

 

 

 

such Person, including all raw materials, work in process, semi‑finished and
finished products, goods, replacement and spare parts, component parts,
packaging materials, operating supplies, in‑transit or consigned inventory,
fuels and other similar items.

“IT Assets” means software, computers, firmware, servers, workstations, routers,
hubs, switches, data communications lines, and all other information technology
equipment owned, leased or licensed by the Target Entities and used in support
of the Business.

“Knowledge of Sellers” means the knowledge of Michael Hobey, Terry Hogan,
Russell Barr, Chris Garisek, Cathy Griffin, Ray Weaver and the additional
Persons set forth in Schedule 1.1(a), after reasonable inquiry.

“Knowledge of Sellers Regarding Beck Aluminum” means the knowledge of Michael
Hobey, Terry Hogan, Russell Barr, Chris Garisek, Cathy Griffin, Ray Weaver and
the additional Persons set forth in Schedule 1.1(a),  without any affirmative
duty to investigate.

“Latest Balance Sheet” has the meaning set forth in Section 4.4.

“Law” means any law, statute, regulation, code, constitution, ordinance, treaty,
rule of common law, or Order of, administered or enforced by or on behalf of,
any Governmental Authority.

“Lease Assignments” has the meaning set forth in Section 3.3(h).

“Leased Facilities” means the Facilities that are leased pursuant to Facility
Leases.

“Liability” means any Claim, obligation or liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether
determined or determinable, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due and regardless of when asserted),
including any liability for Taxes, product liability or infringement liability.

“Lien” means any lien (statutory or otherwise), hypothecation, encumbrance,
security interest, interest, mortgage, pledge, restriction, charge, instrument,
license, preference, priority, security agreement, easement, covenant,
encroachment, option, right of recovery, right of pre-emption, right of first
refusal or other Third Party right, Tax (including foreign, federal, state and
local Tax), Order of any Governmental Authority, of any kind or nature
(including (a) any conditional sale or other title retention agreement and any
lease having substantially the same effect as any of the foregoing, (b) any
assignment or deposit arrangement in the nature of a security device, (c) any
claim based on any theory that any Purchaser is a successor, transferee or
continuation of an applicable Target Entity or its Business and (d) any
leasehold interest, license or other right, in favor of a Third Party or an
Affiliate of a Target Entity, to use any portion of the Acquired Assets),
whether secured or unsecured, choate or inchoate, filed or unfiled, scheduled or
unscheduled, noticed or unnoticed, recorded or unrecorded, contingent or
non-contingent, material or non-material, known or unknown.

“Material Adverse Effect” means any event, change, condition or matter that,
individually or in the aggregate is or would reasonably be expected to be
materially adverse to, or materially





14

--------------------------------------------------------------------------------

 

 

 

impair the revenue or anticipated revenue of the Business or impair the value
of, the Acquired Assets or results in a material adverse effect or change in the
operation, results of operations, condition (financial or otherwise) of the
Acquired Assets or the Business, taken as a whole, or which materially impairs
the ability of Sellers to perform their obligations under this Agreement or has
a material adverse effect on or would reasonably be expected to prevent or
materially delay the consummation of the transactions contemplated hereby;
provided,  however, that in determining whether there has been a Material
Adverse Effect, any effect to the extent attributable to any of the following
shall be disregarded (subject to the qualification of disproportionality set
forth in the last provision of this definition): (a) with respect to the
Acquired Assets, any change in the general condition of the national or global
economy; (b) the announcement of this Agreement or the transactions contemplated
hereby in accordance with the terms hereof; (c) the Chapter 11 Cases in and of
themselves; and (d) the sale process of the Acquired Assets to the extent in
accordance with the terms of the Bidding Procedures Order, except with respect
to the foregoing clause (a), to the extent such event, change, condition or
matter has or would reasonably be expected to have a disproportionate effect on
the Acquired Assets or the Business (taken as a whole) relative to other
businesses operating in the industry in which the Target Entities operate.

“Multiemployer Plan” means any “multiemployer plan” (as defined in ERISA
section 3(37)) contributed to by any Seller or any ERISA Affiliate or with
respect to which any Seller or any ERISA Affiliate has any Liability.

“New 401(k) Plan” has the meaning set forth in Section 9.3(b)(i).

“New Money DIP Agent” has the meaning set forth in the recitals.

“New Money DIP Note Purchase Agreement” means that certain Senior Secured
Super-Priority Debtor-in-Possession Note Purchase Agreement, dated as of
November 21, 2017, as amended and restated pursuant to that certain Amended and
Restated Senior Secured Super-Priority Debtor-in-Possession Note Purchase
Agreement, dated as of January 19, 2018, by and among the parties thereto (as
may be further amended, restated, supplemented or modified from time to time).

“New Money DIP Notes Documents” means the New Money DIP Note Purchase Agreement
and the “Note Purchase Documents” as defined in the New Money DIP Note Purchase
Agreement, as such Note Purchase Documents are amended, modified, supplemented
or restated from time to time.

“New Money DIP Notes Obligations” means all “Obligations” as defined in the New
Money DIP Note Purchase Agreement and all New Money DIP Notes Obligations (as
defined in the DIP Order).

“Non-Priority Trade Claims” means claims held by vendors, suppliers and/or other
trade creditors that are not Priority Trade Claims.

“Notes Collateral Trustee” has the meaning set forth in the recitals.

“Notice” means any notice, summons, citation, directive, order, claim,
litigation, proceeding, letter or other communication, written or oral, actual
or threatened, from any





15

--------------------------------------------------------------------------------

 

 

 

Governmental Authority, or any other Person, and shall include any notice or
similar filing in the Chapter 11 Cases and the imposition of any Lien on
property owned, leased, occupied or used by any Target Entity pursuant to any
Environmental Law.

“Order” means any award, decision, decree, settlement, order, injunction,
ruling, judgment, or consent of or entered, issued, made or rendered by any
Governmental Authority, including any order entered by the Bankruptcy Court in
the Chapter 11 Cases (including the Sale Order).

“Ordinary Course of Business” means the operation of the Business in the usual
and ordinary course of operations consistent with past practice, taking into
account the commencement of the Chapter 11 Cases.

“Organizational Documents” means any charter, certificate of incorporation,
certificate of formation, articles of incorporation, articles of association,
memorandum of association, bylaws, operating agreement, partnership agreement or
similar formation or governing documents and instruments.

“Outside Date” has the meaning set forth in Section 8.1(c).

“Owned Facilities” means the Facilities that are owned in fee.

“Parties” has the meaning set forth in the preamble.

“Permits” means a Person’s  licenses, permits, approvals, franchises, bonds,
accreditations, certificates of occupancy, registrations, plans, consents and
other authorizations issued by any Governmental Authority.

“Permitted Liens” means each of the following Liens: (a) statutory liens of
landlords and Liens of carriers, warehousemen, mechanics and materialmen, and
created in the Ordinary Course of Business which are not then due or delinquent
but only to the extent that such Liens are related to an Assumed Liability; (b)
Liens for real property Taxes not yet due or delinquent as of the Closing Date
or the validity of which is being contested in good faith by appropriate
proceedings; (c) with respect to real property, any minor title defects,
existing easements, covenants, conditions, rights-of-way, restrictions and other
encumbrances (except monetary liens) of record affecting title which, taken
individually or as a whole, do not or would not materially impair the value,
ownership, use or operations of such properties or assets; (d) with respect to
real property, zoning, building codes and other land use laws regulating the use
or occupancy of such real property assets or the activities conducted thereon
which are imposed by any Governmental Authority having jurisdiction over such
real property which are not violated by the current use or occupancy of such
real property or the operation of the Business thereon; and (e) the rights of
tenants under Third Party leases;  provided, that, such rights do not materially
interfere with the present or presently contemplated use and enjoyment of the
property subject thereto.

“Person” means any corporation, partnership (including any limited partnership
and any limited liability partnership), joint venture, limited liability
company, organization, trust, entity, authority or natural person.

“Petition Date” has the meaning set forth in the recitals.





16

--------------------------------------------------------------------------------

 

 

 

“Pre-Petition Indenture” means that certain Indenture, including all annexes,
exhibits and schedules thereto, in each case, as the same may be amended,
modified, supplemented and/or restated from time to time (including pursuant to
the Third Supplemental Indenture), entered into as of January 8, 2015, by and
among SGH Escrow Corporation, RAIH, Wilmington Trust, National Association, as
trustee and the Notes Collateral Trustee (as defined therein).

“Pre-Petition Secured Notes” means the Initial Notes (as defined in the
Pre-Petition Indenture).

“Pre-Petition Secured Notes Obligations” means all “Obligations” as defined in
Pre-Petition Indenture arising in connection with the Pre-Petition Secured Notes
(excluding, for the avoidance of doubt, the Roll-Up Notes Obligations) and all
Prepetition Notes Obligations (as defined in the DIP Order).

“Prepetition Secured Parties” has the meaning defined in the DIP Order.

“Previously Omitted Contract” has the meaning set forth in Section 2.6(c)(i).

“Previously Omitted Contract Designation” has the meaning set forth in Section
2.6(c)(i).

“Previously Omitted Contract Notice” has the meaning set forth in Section
2.6(c)(ii).

“Priority Trade Claim” means claims held by vendors, suppliers and other trade
creditors that are, in each case, entitled to administrative priority pursuant
to Section 503(b)(9) of the Bankruptcy Code.

“Proceeding” means any action, claim, charge, complaint, dispute, demand,
grievance, litigation, audit, investigation, review, inquiry, arbitration,
liability, damage, suit in equity or at law, administrative, regulatory or
quasi-judicial proceeding, account, cost, expense, setoff, contribution,
attorney’s fee or cause of action of whatever kind or character.

“Proration Items” has the meaning set forth in Section 9.8(e).

“Purchase Price” has the meaning set forth in Section 3.1(a).

“Purchased Causes of Action” has the meaning set forth in Section 2.1(d).

“Purchaser” has the meaning set forth in the preamble.

“Purchaser 401(k) Entity” has the meaning set forth in Section 9.3(a).

“Purchaser Designee” has the meaning set forth in Section 10.10.

“RA 401(k) Plan” has the meaning set forth in Section 9.3(b)(i).

“Real Alloy Participants” has the meaning set forth in Section 9.3(a).

“Real Industry”  means Real Industry, Inc., a Delaware corporation and the
direct parent of RAIH prior to the Closing.





17

--------------------------------------------------------------------------------

 

 

 

“Real Industry Participants” has the meaning set forth in Section 9.3(a).

“Registered Intellectual Property” has the meaning set forth in Section 4.12(a).

“Regulatory Approvals” has the meaning set forth in Section 6.1(a).

“Released Causes of Action” has the meaning set forth in Section 6.12.

“Released Sellers Parties” means (i) the current directors and officers of
Sellers and Sellers’ attorneys, advisors or other professionals (in their
capacities as such) and (ii) the Persons set forth in Schedule 1.1(b).

“Required Financial Information” means financial and other information regarding
the Business and the Target Entities of the type customarily included in
offering materials for the Financing in transactions of this type as Purchaser
shall reasonably request from Sellers.

“Restricted Names” has the meaning set forth in Section 9.7.

“RI 401(k) Plan” has the meaning set forth in Section 9.3(a).

“Roll-Up Notes” has the meaning given to such term in the Third Supplemental
Indenture, which Roll-Up Notes were issued in exchange for certain Pre-Petition
Secured Notes.

“Roll-Up Notes Obligations” means all “Obligations” as defined in Pre-Petition
Indenture, to the extent arising in connection with the Roll-Up Notes and all
Roll Up DIP Notes Obligations (as defined in the DIP Order).

“Sale Motion” means the Debtors’ Motion for Entry of Orders (A)(I) Establishing
Bidding Procedures Relating to the Sale of Assets, (II) Establishing Procedures
Relating to the Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases, Including Notice of Proposed Cure Amounts, (III) Establishing
Procedures in Connection with the Selection and Protections Afforded to Any
Stalking Horse Bidders, (IV) Approving Form and Manner of Notice Relating
Thereto, (V) Scheduling a Hearing to Consider the Proposed Sale, and (VI)
Granting Related Relief; and (B)(I) Approving the Sale of Assets Free and Clear
of All Liens, Claims, Encumbrances and Interests, (II) Authorizing the
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
and (III) Granted Related Relief Docket No. 85.

“Sale Order” means an order substantially in the form attached hereto as Exhibit
A or otherwise acceptable to the Parties, each in their respective sole
discretion, approving this Agreement and all of the terms and conditions hereof,
approving the sale and assignment to Purchaser of all of the Acquired Assets,
and approving and authorizing Sellers to consummate the transactions
contemplated hereby.  Without limiting the generality of the foregoing, such
order shall find and provide, among other things, that (a) Purchaser is entitled
to credit bid the Credit Bid Indebtedness pursuant to Section 363(k) of the
Bankruptcy Code, (b) the Acquired Assets shall be transferred to Purchaser free
and clear of all liens (other than Liens specifically assumed or created by
Purchaser), claims (other than Assumed Liabilities), encumbrances and interests,
including any claims or assertions based on successor or transferee liability,
such liens, claims, encumbrances and interests to attach to the proceeds of sale
of the Acquired Assets, and enjoining





18

--------------------------------------------------------------------------------

 

 

 

all Persons holding liens, claims, encumbrances and other interests, including
rights or claims based on any successor or transferee liability, from asserting
them against Purchaser, (c) the Assumed Contracts may be assumed by Sellers and
assigned to Purchaser under Section 365 of the Bankruptcy Code, (d) Purchaser
has acted in “good faith” within the meaning of Section 363(m) of the Bankruptcy
Code and is entitled to the full benefits of such provision, (e) this Agreement
was negotiated, proposed and entered into by the Parties without collusion, in
good faith and from arm’s length bargaining positions, (f) Sellers and Purchaser
have not engaged in any conduct that would cause or permit this Agreement to be
avoided under Section 363(n) of the Bankruptcy Code, (g) the Bankruptcy Court
shall retain jurisdiction to resolve any controversy or claim arising out of or
relating to this Agreement, or the breach hereof, (h) this Agreement and the
transactions contemplated hereby are binding upon, and not subject to rejection
or avoidance by, any chapter 7 or chapter 11 trustee of Sellers, (i) neither
Purchaser nor any of its Affiliates shall be deemed a successor in interest to
Sellers and (j) upon Purchaser’s payment of the consideration provided
hereunder, Sellers shall have received fair and reasonably equivalent value for
the Acquired Assets.  Further, the Sale Order, incorporating the terms contained
herein, shall provide that: (A) the Committee (x) consents to the stipulations
in the Final DIP Order (including the releases of the DIP Secured Parties and
Prepetition Secured Parties), (y) waives any right to file a (and withdraws any
filed) Challenge and (z) acknowledges the termination and expiration of the
Challenge Period (as defined in the DIP Order); and (B) all such stipulations in
the Final DIP Order (including the releases of the DIP Secured Parties and
Prepetition Secured Parties) are unconditionally effective and binding on all
parties in interest, including the Committee, in each case, subject only to the
occurrence of the Closing providing the treatment of Assumed Trade Creditor
Liabilities set forth herein.

“Sale Order Deadline”  means March 30, 2018.

“Seller Entities” means the Target Entities other than Beck Aluminum.

“Seller Reserves” has the meaning set forth in Section 4.19.

“Sellers” has the meaning set forth in the preamble.

“Sellers’  Contracts” has the meaning set forth in Section 2.1(l).

“Sellers Employee Benefit Plan” has the meaning set forth in Section 4.14(a).

“Significant Customers” has the meaning set forth in Section 4.18.

“Significant Vendors/Suppliers” has the meaning set forth in Section 4.18.

“Straddle Period”  means any taxable period beginning before the Closing Date
and ending after the Closing Date.

“Subsequent Designated Assumed Contracts” has the meaning set forth in
Section 2.6(d).

“Subsidiary” means, with respect to any Person, a majority of the total voting
power of the Equity Securities of which it is entitled to vote (without regard
to the occurrence of any contingency) in the election of directors, managers or
trustees thereof is at the time owned or





19

--------------------------------------------------------------------------------

 

 

 

controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.  For purposes of this
definition, a Person is deemed to have a majority ownership interest in a
partnership, limited liability company, association or other business entity if
such Person is allocated a majority of the gains or losses of such partnership,
limited liability company, association or other business entity or is or
controls the managing director or general partner of such partnership, limited
liability company, association or other business entity.

“Target Entities” means Sellers and the Acquired Subsidiaries.

“Tax” means with respect to any Person, (a) all federal, state, local, county,
foreign and other taxes, assessments or other government charges, including any
income, alternative or add-on minimum tax, estimated, gross income, gross
receipts, sales, use, ad valorem, value added, transfer, capital stock,
franchise, profits, license, registration, recording, documentary, escheat or
unclaimed property, intangibles, conveyancing, gains, employee or other
withholding, payroll, employment, social security (or similar), unemployment,
disability, excise, severance, stamp, occupation, premium, property (real or
personal), environmental or windfall profit tax, customs, duty or other tax,
governmental fee or other like assessment, charge or tax of any kind whatsoever,
together with any interest, penalty, addition to tax or additional amount
imposed by any Governmental Authority (domestic or foreign) responsible for the
imposition of any such tax, whether such Tax is disputed or not, (b) any
liability for payment of any amounts described in clause (a) as a result of
being a member of an affiliated, consolidated, combined or unitary group for any
period and (c) any liability for payment of any amounts described in clauses (a)
or (b) as a result of being a transferee or successor to any Person, as a result
of any obligation to assume or succeed to such Tax liability or to indemnify any
Person in respect thereof, by Law or otherwise.

“Tax Return” means any report, return, declaration, claim for refund or other
information or statement supplied or required to be supplied by any Person
relating to Taxes, including any schedules or attachments thereto and any
amendments thereof.

“Third Party” means any Person except the Target Entities, Purchaser or any of
their respective Affiliates.

“Third Supplemental Indenture” means that certain Third Supplemental Indenture
dated as of January 19, 2018, by and among the parties thereto.

“Timely Filed Proof of Claim”  means a proof of claim filed on or prior to the
General Bar Date in the Chapter 11 Cases in accordance with the Bar Date Order. 
A proof of claim which supersedes a Timely Filed Proof of Claim may be deemed by
Sellers to be a Timely Filed Proof of Claim.

“Title Insurance Company” means the title insurance company selected by
Purchaser to issue any Title Insurance Policy.

“Title Insurance Policy” means each owner’s policy of title insurance, issued by
the Title Insurance Company, in form and substance, and with such coverages,
reasonably acceptable to Purchaser, subject to the availability of coverage in
the applicable jurisdictions.





20

--------------------------------------------------------------------------------

 

 

 

“Transaction Documents” means this Agreement, and all other agreements,
instruments, certificates and other documents to be entered into or delivered by
any Party in connection with the transactions contemplated to be consummated
pursuant to this Agreement.

“Transferred 401(k) Assets” has the meaning set forth in Section 9.3(b)(i).

“TSA” has the meaning set forth in Section 3.3(r).

“UK” means the United Kingdom of England and Wales.

“Unaudited Financial Statements” has the meaning set forth in Section 4.4.

“Unpaid Compensation” has the meaning set forth in Section 9.2.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, and any similar foreign, state or local Law that may apply.

“Wilmington Trust” has the meaning set forth in the recitals.

“Wind-Down Budget” has the meaning set forth in Section 2.1(u).

1.2       Rules of Construction.  Unless the context otherwise clearly
indicates, in this Agreement:

(a)        the singular includes the plural;

(b)        “includes” and “including” are not limiting;

(c)        “may not” is prohibitive and not permissive; and

(d)        “or” is not exclusive.

ARTICLE II

PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES

2.1       Purchase and Sale of Acquired Assets.  Subject to the terms and
conditions set forth in this Agreement, at the Closing, Sellers shall sell,
contribute, convey, assign, transfer and deliver to Purchaser, free and clear of
all Liens (except Permitted Liens) and Liabilities (except Assumed Liabilities),
whether arising prior to, on or following the Petition Date, and Purchaser shall
purchase, acquire and take assignment and delivery of, for the consideration
specified in Section 3.1, all rights, titles and interests of every kind and
nature of Sellers (including indirect and other forms of beneficial ownership)
in and to all of the properties, assets and rights of Sellers (contractual or
otherwise), whether tangible or intangible, real, personal or mixed, wherever
located and by whomever possessed, whether or not required to be reflected on a
balance sheet prepared in accordance with GAAP, including any such properties,
rights, interests and other assets acquired by Sellers after the Effective Date
and prior to the Closing Date, and including the following assets of Sellers,
whether or not listed below, but (x) in the case of Sections 2.1(h),  2.1(i),
 2.1(l) and 2.1(m), including only such assets that are expressly assumed
thereunder and (y) in all





21

--------------------------------------------------------------------------------

 

 

 

cases, excluding the Excluded Assets (all of the assets to be sold, assigned,
transferred and delivered pursuant to this Section 2.1 shall be referred to as
the “Acquired Assets”):

(a)        all of the Acquired Equity Securities held by any Seller;

(b)        all Cash and Cash Equivalents;

(c)        except as set forth in Schedule 2.1(c), (i) all Accounts Receivable
of Sellers, (ii) all claims, including deposits, advances, prepaid and other
current assets, rights under warranties and Guaranties, rights in respect of
promotional allowances, vendor rebates and (iii) all rights to other refunds,
causes of action, rights of recovery, rights of set-off and rights of recoupment
of every kind and nature, in each case, whether known or unknown or contingent
or non-contingent, and the right to bill and receive payment for products
shipped or delivered and services performed but unbilled or unpaid as of the
Closing;

(d)        subject to Section 6.12,  all rights, claims, causes of action,
rights of recovery (including rights to insurance proceeds), contractual rights
of Sellers to indemnification, exculpation, advancement, reimbursement of
expenses and contract renewal rights, rights of set-off and rights of recoupment
of any Seller against any Person arising out of events occurring prior to the
Closing Date (including, for the avoidance of doubt, those arising out of events
occurring prior to the Petition Date), including (i) all Avoidance Actions, (ii)
connected in any way with or relating to the Acquired Assets, the Assumed
Liabilities, the Assumed Contracts, or the operation or conduct of the Target
Entities’ businesses, (iii) against the DIP Secured Parties, the Prepetition
Secured Parties, Purchaser, or any parent, subsidiary, or Affiliate thereof, and
their respective directors, officers, members, partners, shareholders,
investment managers, managers, attorneys, advisors and/or other professionals,
(iv) against the current or former directors, officers, attorneys, advisors or
other professionals of the Target Entities and/or (v) against the Committee and
its current and former members (and each of such current or former members’
employees, officers, directors, shareholders and agents (in their capacities as
such)), and each of the attorneys, advisors and/or other professionals of the
Committee and its current and former members (in each case, in their capacities
as such), in each case, whether direct or derivative, known or unknown,
liquidated or unliquidated, contingent or otherwise  (collectively,
the “Purchased Causes of Action”);

(e)        except as set forth in Schedule 2.1(e),  all bank accounts, safety
deposit boxes, lock boxes and the like relating to the Acquired Assets;

(f)        except as set forth in Schedule 2.1(f),  all Inventory of Sellers;

(g)        except as set forth in Schedule 2.1(g), all of the Owned Facilities
of Sellers together with all buildings, Facilities, and other structures,
fixtures and improvements thereon and all, rights, privileges, easements and
appurtenances appertaining thereto;

(h)        subject to Section 2.6 and to the extent that they may be assumed and
assigned pursuant to sections 363 and 365 of the Bankruptcy Code, all of the
Facility Leases of Sellers, each as set forth in Schedule 2.1(h) (the “Assumed
Facility Leases”), including all rights in and to the Leased Facilities and all
security deposits and other amounts and instruments deposited by or on behalf of
any Person thereunder;





22

--------------------------------------------------------------------------------

 

 

 

(i)         subject to Section 2.6 and to the extent that they may be assumed
and assigned pursuant to sections 363 and 365 of the Bankruptcy Code, all of
Sellers’ equipment, personal property and intangible property leases, rental
agreement, licenses, contracts, agreements and similar arrangements, each as set
forth in Schedule 2.1(i)  (collectively, the “Assumed Equipment Leases”, and
together with the Assumed Facility Leases, the “Assumed Leases”);

(j)         except as set forth in Schedule 2.1(j),  all tangible personal
property, including all machinery, equipment (including all transportation and
office equipment), vehicles, computers, mobile phones, fixtures, trade fixtures,
computer equipment, hardware, peripherals, information technology
infrastructure, telephone systems, furniture, office supplies, production
supplies, spare parts, other miscellaneous supplies, and other tangible personal
property of any kind owned by any Seller, wherever located, including all such
items which are located in any building, warehouse, office or other space
leased, owned or occupied by any Seller or any other space where any of Sellers’
properties and or any other assets may be situated;

(k)        except as set forth in Schedule 2.1(k),  all Intellectual Property
owned, licensed, used or held for use by any Seller, along with all income,
royalties, damages and payments due or payable to any Seller as of the Closing
or thereafter, including damages and payments for past, present or future
infringements, dilutions or misappropriations thereof or other conflicts
therewith, the right to sue and recover for past, present or future
infringements, dilutions or misappropriations thereof or other conflicts
therewith, and all corresponding rights (including rights of priority) that, now
or hereafter, may be secured throughout the world (the “Acquired Intellectual
Property”);

(l)         subject to Section 2.6 and to the extent that they may be assumed
and assigned pursuant to sections 363 and 365 of the Bankruptcy Code or
otherwise in accordance with their terms, all Contracts to which any Seller is a
party (but excluding the Excluded Contracts), including all rights of Sellers
under such Contracts, including all security deposits thereunder and all
contractual rights of Sellers to indemnification, exculpation, advancement,
reimbursement of expenses and contract renewal rights (collectively, the
“Sellers’ Contracts”), solely to the extent such Contract is set forth in
Schedule 2.1(l) or assumed pursuant to Section 2.6;

(m)       all rights of Sellers under the Assumed Employee Benefit Plans
including all pre‑payments, deposits and refunds thereunder, and any assets
maintained pursuant thereto or in connection therewith,  each as set forth in
Schedule 2.1(m);

(n)        except as set forth in Schedule 2.1(n),  all Permits of Sellers that
are capable of being assigned from all Governmental Authorities, and the rights
to all data and records of Sellers held by such Governmental Authorities;

(o)        all goodwill, payment intangibles and general intangible assets and
rights of Sellers (including the name of each Seller, and in all cases, any
derivations thereof);

(p)        all Books and Records of Sellers  (provided,  however, that for a
period of three (3) years after Closing, Sellers shall have reasonable access
upon reasonable Notice to Purchaser and so long as such access does not
unreasonably interfere with the business operations of Purchaser to the Books
and Records of Sellers for purposes of completing their Tax Returns,





23

--------------------------------------------------------------------------------

 

 

 

for regulatory compliance reasons, for purposes of defending or prosecuting any
litigation or other claims and otherwise administering and finalizing the
Chapter 11 Cases);

(q)        any refund, rebate, abatement or other recovery for Taxes, other than
a Tax with respect to which Real Industry has filed or will file a Tax Return on
a combined, consolidated or unitary basis with any Seller, together with any
interest due thereon or penalty rebate therefrom, for any taxable period (or
portion thereof) ending on or prior to the Closing Date;

(r)        all employee and former employee covenants regarding confidentiality,
non-competition, and non-solicitation of customers and employees;

(s)        all deposits and prepaid expenses of any Seller, including (i)
security deposits with Third Party suppliers, vendors or service providers, ad
valorem taxes and lease and rental payments, (ii) rebates, (iii) tenant
reimbursements, (iv) pre-payments and (v) those deposits, pre-paid expenses and
other cash collateralized amounts set forth in Schedule 2.1(s);

(t)         all other assets as set forth in Schedule 2.1(t);

(u)        subject to the terms of the Final DIP Order, any and all funds
remaining under the Carve-Out or the wind-down budget attached as Exhibit A-1 to
Schedule 3.1(a) (the “Wind-Down Budget”) after of obligations from such amounts
permitted under the DIP Order and such Wind-Down Budget; and

(v)        all other additional assets, properties, privileges, rights
(including prepaid expenses) and interests of Sellers used in or related to
Sellers’ Business or the Acquired Assets other than the Excluded Assets of every
kind and description and wherever located, whether known or unknown, fixed or
unfixed, accrued, absolute, contingent or otherwise, and whether or not
specifically referred to in this Agreement.

2.2       Excluded Assets.  Notwithstanding anything to the contrary in this
Agreement, the following assets of Sellers shall be retained by Sellers and are
not being sold, assigned, transferred or conveyed to Purchaser hereunder, and
Sellers shall retain all right, title and interest to, in and under the
following assets, properties, interests and rights of Sellers (all of the
following are referred to collectively as the “Excluded Assets”):

(a)        any assets expressly excluded from the definition of Acquired Assets
in Section 2.1;

(b)        all Facility Leases of Sellers except the Assumed Facility Leases
(the “Excluded Facility Leases”);

(c)        all equipment leases of Sellers except the Assumed Equipment Leases
(the “Excluded Equipment Leases”, together with the Excluded Facility Leases,
the “Excluded Leases”);

(d)        all Contracts of Sellers other than the Assumed Contracts (the
“Excluded Contracts”), together with all claims and causes of actions with
respect to or arising in connection with such Excluded Contracts;





24

--------------------------------------------------------------------------------

 

 

 

(e)        subject to Sections 2.6 and 6.2(a), all Assumed Contracts listed in
Schedule 2.2(e) that require the consent of a Third Party (after giving effect
to the applicable provisions of the Bankruptcy Code) to be assumed and assigned
hereunder as to which, by the Closing Date, such consent has not been obtained;

(f)        all rights of Sellers under all Employee Benefit Plans other than the
Assumed Employee Benefit Plans (the “Excluded Employee Benefit Plans”),
including all pre‑payments, deposits and refunds under, and any assets
maintained pursuant to, or in connection with, the Excluded Employee Benefit
Plans;

(g)        any document, instrument or agreement excluded from the definition of
Books and Records in Section 1.1;

(h)        all claims, deposits, prepayments, refunds, causes of action, choses
in action, rights of recovery, rights of set off, and rights of recoupment with
respect to any other Excluded Assets (including with respect to insurance
policies), except to the extent included in the definition of “Purchased Causes
of Action”;

(i)         all deposits with respect to legal, accounting, financial advisory,
valuation and investment banking fees and expenses incurred by or on behalf of
Sellers or their Affiliates;

(j)         all rights of Sellers arising under this Agreement or any of the
other Transaction Documents;

(k)        all other or additional privileges (including attorney-client and
work product privileges), rights and interests of Seller related to the Excluded
Assets of every kind and description and wherever located, whether known or
unknown, fixed or unfixed, accrued, absolute, contingent or otherwise, and
whether or not specifically referred to in this Agreement; and

(l)         all other assets listed in Schedule 2.2(l).

2.3       Assignment and Assumption of Assumed Liabilities.  Subject to the
terms and conditions set forth in this Agreement and the Sale Order, effective
as of the Closing Date, Purchaser shall assume from Sellers and thereafter be
responsible for the payment, performance or discharge of the following
Liabilities of Sellers (in accordance with their respective terms) to the extent
arising under the Acquired Assets and Seller shall irrevocably convey, transfer
and assign to Purchaser the following Liabilities (all such Liabilities assumed
pursuant to this Section 2.3 shall be referred to as the “Assumed Liabilities”):

(a)        all Liabilities and obligations of Sellers under the Assumed
Contracts, any Previously Omitted Contract designated and assumed by Purchaser
as “Assumed” in accordance with Section 2.6(c)(i), or Subsequent Designated
Assumed Contract that is assumed by Purchaser in accordance with Section 2.6(d),
in each case that arise and become due from and after the Closing;

(b)        subject to Section 2.6, all cure costs required to be paid pursuant
to the Sale Order and section 365 of the Bankruptcy Code in connection with the
assumption and assignment





25

--------------------------------------------------------------------------------

 

 

 

of the Assumed Contracts including the amounts set forth in Schedule 2.3(b) (the
“Cure Amounts”), to the extent they have not been paid on or before the Closing
Date;

(c)        all Liabilities arising out of any of the Assumed Employee Benefit
Plans;

(d)        with respect to the Continuing Employees, all Liabilities that are
specifically assumed by Purchaser pursuant to Sections 9.1 and 9.2;

(e)        to the extent required by any applicable Law, all environmental
Liabilities related to the Acquired Assets that arise after the Closing Date in
connection with Purchaser’s ownership or operation of the Acquired Assets,
except as set forth in Schedule 2.3(e);

(f)        without duplication of the amounts set forth in Schedule 3.1(a),  all
postpetition accrued, unpaid administrative claims (subject, in the case of any
fees or expenses of any professionals retained in these Chapter 11 Cases, to
court approval thereof) of the type included in the Approved Budget incurred by
the DIP Debtors postpetition in the Ordinary Course of Business and not in
contravention of any other terms of the DIP Order (for the avoidance of doubt,
the foregoing shall not include any claim entitled to priority under section
503(b)(9) of the Bankruptcy Code);

(g)        the Assumed Trade Creditor Liabilities;

(h)        any intercompany account payable owing between or among any Sellers;
 provided, that any liability assumed pursuant to this Section 2.3(h) must (i)
be equal to an Account Receivable that is an Acquired Asset pursuant to Section
2.1(c), (ii) be a liability of a Seller to a Seller and (iii) have been incurred
by a  Seller in the Ordinary Course of Business; and

(i)         all other Liabilities listed in Schedule 2.3(i).

2.4       Excluded Liabilities.  Notwithstanding anything in this Agreement to
the contrary, each Seller acknowledges and agrees that except for the Assumed
Liabilities, (a) Purchaser shall not be the successor to any Liability of any
Seller or its Affiliates or relating to the Acquired Assets and (b) Purchaser
will not assume, be obligated to pay nor in any way be liable or responsible
for, any Liability of any Seller or its Affiliates, except pursuant to the terms
and provisions of this Agreement (any such excluded obligations and Liabilities,
the “Excluded Liabilities”).  For the avoidance of doubt, all environmental
Liabilities of Sellers related to the Business and the Acquired Assets arising
prior to the Closing Date are Excluded Liabilities and shall be retained by
Sellers.

2.5       Revisions to Schedules under Sections 2.1 through 2.4.
 Notwithstanding anything in this Agreement to the contrary, Purchaser may
(subject to the applicable limitations, if any, set forth on Schedule 2.5)
 revise, by providing written Notice to HoldCos, the Schedules under Sections
2.1 through 2.4 at any time on or before the Business Day prior to the Closing
Date to include in or exclude from the definition of Acquired Assets, Excluded
Assets or Assumed Liabilities, as applicable, any asset or property, or any
portion, part or parcel of any such asset or property (except executory
Contracts and unexpired leases, which shall be governed by Section 2.6) not
otherwise included therein, as the case may be, and as a result thereof, Sellers
agree to give required Notice to any Third Party that should receive Notice with
respect to such asset or





26

--------------------------------------------------------------------------------

 

 

 

property; provided, that such exclusion or inclusion, as the case may be, shall
not serve to reduce or otherwise affect the amount of the Purchase Price (other
than, for the avoidance of doubt, the exclusion or addition of any Assumed
Liability resulting from such exclusion or inclusion).  For purposes of
clarification, nothing in this Section 2.5 shall limit Purchaser’s rights under
Section 2.6.

2.6       Assumption and Exclusion of Certain Contracts.

(a)        Schedule 2.6(a) sets forth a list of all executory Contracts and
unexpired leases  to which, to the Knowledge of Sellers,  any of Sellers is a
party,  and which are available to be included in the Assumed Contracts.  From
and after the Effective Date until  5:00 p.m. (prevailing Eastern Time) on the
day before the Closing Date, Sellers shall make such additions or deletions to
the Assumed Contracts and the Excluded Contracts as Purchaser shall request in
writing, in its sole discretion; provided,  however, to the extent that the Cure
Amount required to be satisfied in order to assume and assign any Assumed
Contract is determined after the date hereof to be greater than the amount set
forth in Schedule 2.3(b), Sellers shall promptly notify Purchaser of such
determination and Purchaser shall have until the date that is five (5) Business
Days following the date of such determination to determine whether to assume
such Assumed Contract or deem it an Excluded Contract by providing notice to
Sellers in writing of such determination.  All Contracts of Sellers that are not
listed in Schedule 2.6(a) shall not be considered an Assumed Contract or
Acquired Asset and shall be deemed “Excluded Contracts.”

(b)        Sellers shall take all actions required to assume and assign the
Assumed Contracts to Purchaser, including timely providing all necessary notices
as contemplated by this Agreement and by the Bidding Procedures Order, paying
all Cure Amounts incurred in connection with the assignment and assumption of
the Assumed Contracts to Purchaser subject to the terms of this Agreement, and
using commercially reasonable efforts to facilitate any negotiations with the
counterparties to such Assumed Contracts and to obtain an Order containing a
finding that the proposed assumption and assignment of the Assumed Contracts to
Purchaser satisfies all applicable requirements of section 365 of the Bankruptcy
Code; provided, that, with respect to any Assumed Contract ultimately assumed by
Sellers and assigned to Purchaser in accordance with this Agreement, Purchaser
shall pay such Cure Amounts.  Sellers shall have no obligation to Purchaser to
provide adequate assurances of future performance under any Assumed Contract in
connection with the assignment and assumption thereof by Seller.

(c)        Previously Omitted Contracts.

(i)         During the pendency of the Chapter 11 Cases, if it is discovered
that a Contract should have been listed in Schedule 2.6(a) but was not listed in
Schedule 2.6(a) (any such Contract, a “Previously Omitted Contract”), Sellers
shall, promptly following the discovery thereof (but in no event later than five
(5) Business Days following the discovery thereof), notify Purchaser in writing
of such Previously Omitted Contract.  Purchaser shall thereafter deliver written
notice to Sellers, no later than the date that is the later of (A) the Closing
Date and (B) thirty (30) calendar days following notice of such Previously
Omitted Contract from Seller, designating such Previously Omitted Contract as
“Assumed” or “Excluded” (a “Previously Omitted Contract Designation”).  A
Previously Omitted Contract designated in accordance with





27

--------------------------------------------------------------------------------

 

 

 

this Section 2.6(c)(i) as “Excluded,” or with respect to which Purchaser fails
to timely deliver a Previously Omitted Contract Designation, shall be deemed an
Excluded Contract.

(ii)       If Purchaser designates a Previously Omitted Contract as “Assumed” in
accordance with Section 2.6(c)(i), (A) the Schedules to this Agreement,
including Schedules 2.1(l),  2.3(b) and 2.6(a),  as applicable, shall be amended
to include (x) such Previously Omitted Contract as an Assumed Contract and
(y) all Cure Amounts and other Assumed Liabilities related to such Previously
Omitted Contract and (B) Sellers shall file and serve a Notice
(the “Previously Omitted Contract Notice”) on the counterparties to such
Previously Omitted Contract notifying such counterparties of Sellers’ intention
to assign and Purchaser’s intention to assume such Previously Omitted Contract
in accordance with this Section 2.6, including the proposed Cure Amount (if
any).  The Previously Omitted Contract Notice shall provide the counterparties
to such Previously Omitted Contract with fourteen (14) calendar days after
service of a Previously Omitted Contract Notice to file and serve on the Cure
Objection Notice Parties (as defined in the Bidding Procedures Order) an
objection to the assumption of its Contract.  If the counterparties, HoldCos and
Purchaser are unable to reach a consensual resolution with respect to the
objection, Sellers will seek an expedited hearing before the Bankruptcy Court to
seek approval of the assumption and assignment of such Previously Omitted
Contract, which hearing may occur after the Closing with the consent of
Purchaser.  If no objection is timely served on HoldCos and Purchaser as to a
Previously Omitted Contract that Purchaser has elected to have assumed and
assigned to Purchaser, and Purchaser has not otherwise provided Sellers with
notice of its election to not assume such Previously Omitted Contract,  then
such Previously Omitted Contract shall be deemed assumed by the applicable
Seller and assigned to Purchaser pursuant to the Sale Order; provided, that
Purchaser shall pay the post-Closing administrative claims incurred on account
of any Previously Omitted Contracts that are assumed and assigned (but solely to
the extent such post-Closing administrative claims were incurred prior to the
earlier of (A) when such Previously Omitted Contracts are assumed by Purchaser
and (B) Purchaser’s election to not assume such Previously Omitted Contract,
which election may be made by Purchaser at any time in its sole discretion by
written notice to Sellers).  Sellers and Purchaser shall execute, acknowledge
and deliver such other instruments and take commercially reasonable efforts as
are reasonably practicable for Purchaser to assume the rights and obligations
under such Previously Omitted Contract, including with respect to payment of the
applicable Cure Amount (if any).

(d)        During the pendency of the Chapter 11 Cases, Sellers shall not
reject, transfer, terminate, amend or modify any Excluded Contract without
providing Purchaser with five (5) Business Days’ prior written notice. 
Following the Closing, Purchaser may determine at any time to have Sellers
assume and assign any Excluded Contract (not previously transferred to a Third
Party by Sellers or validly terminated pursuant to its terms) to Purchaser by
one or more written notices to Sellers (each such Excluded Contract, a
“Subsequent Designated Assumed Contract”).  After receipt of such notice, (i)
Sellers shall use commercially reasonable efforts to assume and assign to
Purchaser pursuant to section 365 of the Bankruptcy Code such Subsequent
Designated Assumed Contracts, (ii) Purchaser shall pay (A) the post-Closing
administrative claims incurred on account of such Subsequent Designated Assumed
Contracts (but solely to the extent such post-Closing administrative claims were
incurred prior to the earlier of (x) when such Subsequent Designated Assumed
Contracts are assumed by Purchaser and (y) Purchaser’s election to not assume
such Subsequent Designated Assumed Contract, which election may be made by
Purchaser at any time in its sole discretion by written notice to Sellers) and
(B) the Cure Amounts





28

--------------------------------------------------------------------------------

 

 

 

in connection with assignment or assumption of such Subsequent Designated
Assumed Contracts, to the extent such Subsequent Designated Assumed Contract is
assigned to and assumed by Purchaser and (iii) Sellers shall use commercially
reasonable efforts to obtain any necessary Third Party consent for the
assumption and assignment to Purchaser of all Subsequent Designated Assumed
Contracts and shall assign such Subsequent Designated Assumed Contracts to
Purchaser.  The Parties acknowledge and agree that the agreements and covenants
in this Section 2.6(d) shall survive the Closing.  On the date that any
Subsequent Designated Assumed Contract is assumed and assigned to Purchaser
pursuant to this Section 2.6(d), such Subsequent Designated Assumed Contract
shall thereafter be deemed an Assumed Contract for all purposes under this
Agreement.

2.7       Deemed Consents and Cures.  For all purposes of this Agreement
(including all representations and warranties of Sellers contained in this
Agreement), Sellers shall be deemed to have obtained all required consents in
respect of the assignment of any Assumed Contract (and any Excluded Contract
ultimately becoming an Assumed Contract) if, and to the extent that, pursuant to
the Sale Order or other Order of the Bankruptcy Court, Sellers are authorized to
assume and assign to Purchaser, and Purchaser is authorized to accept, such
Assumed Contracts pursuant to section 365 of the Bankruptcy Code, and any
applicable Cure Amount has been satisfied by Purchaser or Sellers as provided in
this Agreement.  If the consent required to effectuate the assignment of any
Assumed Contracts to Purchaser cannot be obtained pursuant to the Sale Order or
other Order of the Bankruptcy Court, then the Parties shall endeavor to obtain
such consent pursuant to Sections 6.2 and 6.10.

2.8       Acquired Assets Sold “As Is, Where Is”.  Except as explicitly set
forth in this Agreement (including Article IV), Purchaser hereby acknowledges
and agrees that Sellers make no representations or warranties whatsoever,
express or implied, with respect to any matter relating to the Acquired Assets
including income to be derived or expenses to be incurred in connection with the
Acquired Assets, the physical condition of any personal property or inventory
comprising a part of the Acquired Assets or which is the subject of any other
lease or Contract to be assumed by Purchaser at the Closing, the environmental
condition or other matter relating to the physical condition of any real
property or improvements which are the subject of any real property lease to be
assumed by Purchaser at the Closing, the zoning of any such real property or
improvements, the value of the Acquired Assets (or any portion thereof), the
transferability of the Acquired Assets (including any rights reserved to or
vested in any Governmental Authority to control or regulate the Acquired Assets
and all obligations and duties under all Laws or under any Permit issued by any
Governmental Authority), or the terms, amount, validity or enforceability of any
Assumed Liabilities.  Without in any way limiting the foregoing, except as
explicitly set forth in this Agreement (including Article IV), Sellers hereby
disclaim any warranty, express or implied, of merchantability or fitness for any
particular purpose as to any portion of the Acquired Assets.  Purchaser further
acknowledges that Purchaser has conducted an independent inspection and
investigation of the physical condition of the Acquired Assets and all such
other matters relating to or affecting the Acquired Assets as Purchaser deemed
necessary or appropriate and that in proceeding with its acquisition of the
Acquired Assets, except for any representations and warranties expressly set
forth in this Agreement (including Article IV), Purchaser is doing so based
solely upon such independent





29

--------------------------------------------------------------------------------

 

 

 

inspections and investigations.  Accordingly, Purchaser will accept the Acquired
Assets at the closing “as is,” “where is,” and “with all faults.”

ARTICLE III

CLOSING

3.1       Purchase Price.

(a)        In consideration of the sale of the Acquired Assets to Purchaser, and
in reliance upon the representations, warranties, covenants and agreements of
Sellers set forth in this Agreement, and upon the terms and subject to the
conditions set forth in this Agreement, the purchase price (the “Purchase
Price”) for the Acquired Assets shall consist of:  (i) Purchaser’s assumption
(or assumption by one or more Purchaser Designee(s)) of the Assumed Liabilities;
(ii) a cash payment (the “Closing Date Payment”) equal to the sum of (A) an
amount equal to, and used to pay and discharge, the DIP ABL Obligations (as
defined in the DIP Order), plus  (B) an amount equal to, and used to pay and
discharge, (x) the New Money DIP Notes Obligations (the proceeds of which may be
borrowed concurrently with the Closing in accordance with the Final DIP Order)
and (y) the administrative claims set forth in Schedule 3.1(a),  plus  (C) an
amount equal to, and used to pay and discharge, the aggregate Cure Amounts for
the Assumed Contracts as of the opening of business on the Closing Date, plus
 (D) without duplication, an amount equal to, and used to pay and discharge, the
administrative claims set forth in Schedule 3.1(a) (to the extent not borrowed
and paid from proceeds of the New Money DIP Notes Obligations); and (iii) the
Credit Bid in an amount equal to $183,470,000 as of the Effective Date (the
“Credit Bid Amount”), which Credit Bid Amount shall be comprised of (until such
amount is satisfied) first, all Roll-Up Notes Obligations, and second, all
Pre-Petition Secured Notes Obligations, in each case, on a ratable basis for
each applicable holder of Credit Bid Indebtedness to the extent the Credit Bid
Amount includes a portion but not all of New Money DIP Notes Obligations,
Roll-Up Notes Obligations or Pre-Petition Secured Notes Obligations, as the case
may be.  Notwithstanding the foregoing, Purchaser may elect (i) with the consent
of the DIP ABL Agent and the DIP ABL Lenders (each as defined in the DIP Order
and to the extent required under the DIP ABL Loan Documents (as defined in the
DIP Order)), to assume the DIP ABL Obligations and/or (ii) with the consent of
the agent and holders of New Money DIP Notes, to assume the New Money DIP Notes
Obligations, in the case of either of the foregoing, (A) such obligations shall
become Assumed Liabilities, (B) the Closing Date Payment shall be reduced
dollar-for-dollar in the amount of the DIP ABL Obligations and/or New Money DIP
Notes Obligations and (C) such assumed DIP ABL Obligations and/or New Money DIP
Notes Obligations shall be treated as the equivalent of payment of such DIP ABL
Obligations and/or New Money DIP Notes Obligations in cash.  To the extent any
amounts are borrowed or paid to Sellers for payment of the administrative claims
set forth in Schedule 3.1(a) and such amounts are not used for such purpose at
Closing or immediately following the Closing Date, such amounts shall be
returned to Purchaser promptly, and in no event later than three (3) Business
Days following the Closing Date.

(b)        In accordance with Section 3.1(a), Purchaser shall satisfy the
Purchase Price at the Closing as to the Credit Bid Amount by discharging the
applicable portion of the Credit Bid Indebtedness constituting the Credit Bid
Amount, and such portion of the Credit Bid Indebtedness shall be deemed to be
discharged, (for the avoidance of doubt, any Credit Bid Indebtedness not
constituting part of the Credit Bid Amount shall remain outstanding and shall
not be deemed





30

--------------------------------------------------------------------------------

 

 

 

discharged, and any Lien and security interest on any Excluded Asset securing
any such non-discharged Credit Bid Indebtedness shall not be released and will
continue to secure such non-discharged Credit Bid Indebtedness).

(c)        At the Closing, Purchaser shall deliver, or cause to be delivered,
the Closing Date Payment to Sellers or, at Purchaser’s election, to such other
Person(s) as may be entitled to payment therefrom (for the satisfaction and
discharge of the DIP ABL Obligations, the New Money DIP Notes Obligations and
the Cure Amounts).  The Closing Date Payment and any payment required to be made
pursuant to any other provision hereof shall be made in cash by wire transfer of
immediately available funds to such bank account as shall be designated in
writing by the applicable Party at least two (2) Business Days prior to the date
such payment is to be made.

(d)        The portion of the Purchase Price comprised of the Credit Bid Amount
shall constitute consideration for all Acquired Assets as to which the Notes
Collateral Trustee has a perfected, valid and enforceable security interest
(subject to any applicable Permitted Liens and, in the case of the DIP
Collateral (as defined in the DIP Order) to satisfaction of the New Money DIP
Notes Obligations and the DIP ABL Obligations) (the “Credit Bid Purchased
Assets”); provided,  however, that to the extent that there are any Acquired
Assets that are subject to such a perfected, valid and enforceable security
interest in favor of a portion but not all of the Credit Bid Indebtedness
constituting the Credit Bid Amount, then the Credit Bid Indebtedness
constituting the Credit Bid Amount shall be allocated to the applicable Acquired
Assets so as to maximize the Acquired Assets that constitute Credit Bid
Purchased Assets.  Purchaser is entitled pursuant to section 363(k) of the
Bankruptcy Code to credit bid the full amount of the Credit Bid
Indebtedness.  In addition, the portion of the Purchase Price comprised of the
Assumed Liabilities and the Closing Date Payment shall constitute consideration
for all remaining Acquired Assets that are not Credit Bid Purchased Assets.

(e)        Notwithstanding anything in this Agreement to the contrary, Purchaser
and its Affiliates shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any holder of
Acquired Assets such amounts as Purchaser or any of its Affiliates are required
to deduct and withhold under the Code, or any provision of state, local, county
or foreign Tax Law, with respect to the making of such payment; provided,
 however, that the applicable payor shall provide Sellers with a written Notice
of such payor’s intention to withhold at least five (5) Business Days prior to
such withholding, indicating (i) the amount to be withheld or deducted with
respect to each Person from which any amount is to be withheld or deducted and
(ii) the relevant provisions of the Code (or other applicable Law) requiring
such withholding or deduction, and prior to any such withholding, both the
applicable payor and applicable payee shall use reasonable best efforts to
minimize any such Taxes.  To the extent that amounts are so withheld and paid
over to the applicable Governmental Authority, such withheld amounts shall be
treated for purposes of this Agreement as having been paid to the holder of the
Acquired Assets in respect of whom such deduction and withholding was made.

3.2       Closing.  Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, the closing of the transaction
contemplated by this Agreement (the “Closing”) will take place at the offices of
Morrison & Foerster LLP, 250 W. 55th St., New York, NY 10019 at 10:00 a.m.
prevailing Eastern Time or remotely upon the electronic exchange of signatures
as soon as practicable after the date on which the conditions set forth in
Article VII have been satisfied





31

--------------------------------------------------------------------------------

 

 

 

or waived but no later than three (3) days thereafter; or on such other date or
place as Purchaser and Sellers may determine (the “Closing Date”).

3.3       Deliveries by Sellers.  At the Closing, Sellers shall deliver or
procure delivery to Purchaser of:

(a)        one or more certificates, free and clear of all Liens, duly endorsed
for transfer or accompanied by stock powers or similar instruments of transfer,
representing all Acquired Equity Securities held by any Seller, in the form to
be mutually agreed by the Parties in good faith prior to the Closing Date, duly
executed by the applicable Sellers;

(b)        one or more certificates, free and clear of all Liens, representing
all Equity Securities held by any Acquired Subsidiary;

(c)        evidence of the registration of the transfer to Purchaser of all
Equity Securities held by any Seller in the Acquired Subsidiaries in the
register of equity holders of the Acquired Subsidiaries;

(d)        one or more assignment and assumption agreements with respect to (i)
the Contracts and Permits of Sellers included in the definition of Acquired
Assets and (ii) the Assumed Liabilities,  in the form to be mutually agreed by
the Parties in good faith prior to the Closing Date, duly executed by Sellers
(collectively, the “Assignment and Assumption Agreements”);

(e)        one or more bills of sale, in the form to be mutually agreed by the
Parties in good faith prior to the Closing Date, conveying in the aggregate all
of the owned personal property of Sellers included in the Acquired Assets, duly
executed by the applicable Sellers;

(f)        with respect to each parcel of real property that is part of an Owned
Facility, a duly executed and acknowledged deed in the form customary for
commercial transactions in the applicable jurisdiction, in proper form for
recording so as to convey title to the applicable real property to Purchaser;

(g)        such customary owner’s  affidavits, corporate authority documents and
other instruments as the Title Insurance Company may reasonably require to issue
the Title Insurance Policies;

(h)        one or more assignment and assumption agreements in customary form
satisfactory to Purchaser with respect to each of the Assumed Facility Leases,
duly executed by the applicable Sellers (collectively, the “Lease Assignments”);

(i)         one or more assignments of the Acquired Intellectual Property, in
the form to be mutually agreed by the Parties in good faith prior to the Closing
Date and which shall be in a form acceptable for recordation in the United
States Patent and Trademark Office, the United States Copyright Office and any
other similar domestic or foreign office, department or agency, each duly
executed by the applicable Sellers (collectively, the “Intellectual Property
Assignments”);

(j)         a copy of the Sale Order entered with the Bankruptcy Court;





32

--------------------------------------------------------------------------------

 

 

 

(k)        certificates of title and title transfer documents to all titled
motor vehicles;

(l)         such documentation as may be necessary to change the authorized
signatories on any bank accounts transferred pursuant to Section 2.1(e) or
powers of attorney relating (directly or indirectly) to the Acquired Assets;

(m)       one or more duly executed and acknowledged certificates, in the form
to be mutually agreed by the Parties in good faith prior to the Closing Date,
and in accordance with the applicable U.S. Treasury Regulations, certifying such
facts as to establish that the transactions contemplated by this Agreement are
exempt from withholding pursuant to section 1445 of the Code;

(n)        certified copies of the resolutions of each of the board of directors
(or similar governing body) of Sellers authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents to which each
Seller is a party contemplated hereby and the consummation of the transactions
contemplated hereby and thereby;

(o)        copies of all approvals of Governmental Authorities and other Third
Parties obtained pursuant to Sections 6.1 and 6.2 or otherwise required by
Section 7.2(f);

(p)        all of the Books and Records of Sellers (except to the extent
constituting an Excluded Asset);

(q)        a  draft copy of Sellers’ proposed notification and transfer plan
with respect to the Permits of Sellers included in the Acquired Assets; and

(r)        a transition services agreement, which shall include, among other
things, the transfer of the “Real Alloy” trademarks, between Purchaser and Real
Industry, in the form to be mutually agreed by the Parties in good faith prior
to the Closing Date (the “TSA”),  as duly executed by Real Industry.

3.4       Deliveries by Purchaser.  At the Closing, Purchaser will deliver to
HoldCos:

(a)        the Closing Date Payment in accordance with Section 3.1;

(b)        the Assignment and Assumption Agreements duly executed by Purchaser;

(c)        the Lease Assignments duly executed by Purchaser;

(d)        the Intellectual Property Assignments duly executed by Purchaser;

(e)        certified copies of the resolutions of the board of managers or
similar governing body of Purchaser authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents to which
Purchaser is a party and the consummation of the transactions contemplated
hereby and thereby; and

(f)        the TSA, as duly executed by Purchaser.





33

--------------------------------------------------------------------------------

 

 

 

3.5       Form of Instruments.  To the extent that a form of any document to be
delivered hereunder is not attached as an exhibit, such documents shall be in
form and substance, and shall be executed and delivered in a manner, reasonably
satisfactory to Purchaser and Sellers.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

Except as disclosed in the Disclosure Schedules (with specific reference to the
respective Sections of this Agreement to which the information stated in the
Disclosure Schedules relates),  each Seller jointly and severally represents and
warrants on the Effective Date and on the Closing Date to Purchaser that the
statements contained in this Article IV are true, correct and complete;
provided, that (a) disclosure in any Schedule of the Disclosure Schedules shall
be deemed to be disclosed with respect to any other Section of this Agreement to
the extent that it is reasonably apparent on the face of the Disclosure
Schedules that such disclosure is applicable to such other Section
notwithstanding the omission of a reference or cross-reference thereto,  (b)
except as expressly set forth herein, the mere inclusion of an item in the
Disclosure Schedules as an exception to a representation or warranty shall not
be deemed an admission that such item represents a material exception or
material fact, event or circumstance or that such item has had, would have or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (c) any representation or warranty made by any
Seller under this Article IV with respect to Beck Aluminum (as a Target Entity,
an Acquired Subsidiary or otherwise) shall be qualified by Knowledge of Sellers
Regarding Beck Aluminum.

4.1       Organization; Standing.  Each Target Entity is a legal entity duly
incorporated or formed (as applicable),  validly existing (where such concept is
applicable) and in good standing (or the local equivalent) under the applicable
Laws of its jurisdiction of incorporation or formation, has all requisite
corporate or similar power and authority necessary to own, lease and operate its
properties and assets and to carry on the Business as presently conducted and is
qualified to do business, is in good standing (or the local equivalent) or with
active status as a foreign entity in each jurisdiction where the ownership,
leasing or operation of its assets or properties or the conduct of the Business
requires such qualification, except where the failure to be so qualified or in
good standing, has not had and would not reasonably be expected to be material
to the Target Entities taken as a whole.  All jurisdictions in which each Seller
Entity is qualified to do Business and all material Permits held by each Seller
Entity are set forth in Schedule 4.1.

4.2       Validity of Agreement; Power.  Subject to any necessary authorization
from the Bankruptcy Court, (a) each Seller has full power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party and to consummate the transactions contemplated hereby and
thereby, (b) all Transaction Documents to which any Seller is a party have been
duly and validly executed and delivered by each Seller, except such Transaction
Documents that are required by the terms hereof to be executed and delivered by
Sellers after the Effective Date, in which case such Transaction Documents will
be duly executed and delivered by Sellers at or prior to the Closing and (c) all
Transaction Documents constitute, or will constitute, as the case may be, the
valid and binding agreements of Sellers, enforceable against Sellers in
accordance with their terms.  The board of directors (or similar governing body)
of each Seller has duly approved the Transaction Documents to which such Seller
is a party and has duly authorized the execution and delivery of such
Transaction Documents and the consummation of





34

--------------------------------------------------------------------------------

 

 

 

the transactions contemplated thereby.  No other corporate or organizational
proceedings on the part of any Seller is necessary to approve or authorize the
execution and delivery of the Transaction Documents to which such Seller is a
party and the consummation of the transactions contemplated thereby.

4.3       Capitalization.  Schedule 4.3 sets forth for each Target Entity its
jurisdictions of incorporation or formation, the number (or ownership
percentage, as applicable) of issued and authorized Equity Securities and the
owners of all of such outstanding Equity Securities.  No other Person owns or
holds the right to acquire any stock, partnership interest, joint venture
interest or other equity interest in any Target Entity.  Sellers own, directly
or indirectly, of record and beneficially, (a) all of the Equity Securities in
each of their respective Subsidiaries (other than Imsamet and Beck Aluminum),
(b) 70% of the Equity Securities of Imsamet and (c) 49% of the Equity Securities
of Beck Aluminum, in each case, free and clear of all Liens (except Permitted
Liens) and Liabilities, and all such Equity Securities are validly issued, fully
paid and non‑assessable (to the extent such concept is applicable to such Equity
Securities).  There are no outstanding contractual obligations of Sellers or any
Target Entities requiring the purchase, redemption or other acquisition of any
equity interest in any Target Entity or requiring Sellers or any Target Entity
to provide funds to, make any investment (in the form of a loan, capital
contribution or otherwise) in, provide any guarantee with respect to, or assume,
endorse or otherwise become responsible for the obligations of any other Target
Entity except as set forth in Schedule 4.3.

4.4       Financial Statements.  Sellers have made available to Purchaser
complete and correct copies of (a) the audited combined and consolidated balance
sheets of RAHI as of December 31, 2016 and December 31, 2015, and the related
combined and consolidated statements of operations, comprehensive income, cash
flows and changes in equity for each of the two (2) years in the periods ended
December 31, 2016 and December 31, 2015 (the “Audited Financial Statements”) and
(b) the unaudited consolidated balance sheet of the Business of the Target
Entities except RAIH for the one-month period ended as of January 31, 2018  (the
“Latest Balance Sheet”), and the related unaudited consolidated statements of
income for the one-month period ended as of January 31, 2018 (the “Unaudited
Financial Statements”; and together with the Audited Financial Statements, the
“Financial Statements”), true and complete copies of which are set forth in
Schedule 4.4.  The Financial Statements, in all material respects, (x) have been
prepared from, are in accordance with, and accurately reflect the books and
records of the applicable Target Entities (except as may be indicated in the
notes thereto), (y) fairly present the combined financial position and combined
results of operations and cash flows of the Business of the applicable Target
Entities as of the respective dates or for the respective time periods set forth
therein and (z) have been prepared in accordance with GAAP consistently applied
(except as may be indicated in the notes thereto or, in the case of the
Unaudited Financial Statements, for normal and recurring year-end adjustments).

4.5       No Conflicts or Violations.

(a)        Except as set forth in Schedule 4.5(a) and assuming that (i) the
requisite Bankruptcy Court approvals are obtained (including the entry of the
Sale Order), (ii) the Notices, Orders or Permits set forth in Schedule 4.5(b)
are made, given or obtained, as applicable, (iii) the requirements of any
Competition Laws are complied with and (iv) any filings required by any





35

--------------------------------------------------------------------------------

 

 

 

applicable federal or state securities or “blue sky” Laws are made, the
execution, delivery and performance by Sellers of this Agreement and the other
Transaction Documents to which Sellers are a party and the consummation by
Sellers of the transactions contemplated hereby and thereby do not and shall not
conflict with, result in any breach, default or violation of, give rise to a
right of modification, termination, acceleration or loss of a material benefit
under, result in the creation of any Lien (except Permitted Liens) or Liability
(except Assumed Liabilities), in each case, under (A) any provision of the
Organizational Documents of the Target Entities, (B) any Assumed Contract or (C)
any determination or Order of any Governmental Authority or Law applicable to
any Target Entity or its property or assets;  provided, that, with respect to
clauses (B) and (C) of this Section 4.5(a), as would not reasonably be expected
to, individually or in the aggregate, be material to the Target Entities taken
as a whole.

(b)        Except as set forth in Schedule 4.5(b), Sellers are not required to
file, seek or obtain any Notice, Order or Permit of or with any Governmental
Authority in connection with the execution, delivery and performance by the and
Sellers of this Agreement or the consummation by Sellers of the transactions
contemplated hereby, except (i) requisite Bankruptcy Court approvals (including
the entry of the Sale Order), (ii) any filings required to be made under any
Competition Laws, (iii) such filings as may be required by any applicable
federal or state securities or “blue sky” Laws or (iv) where failure to obtain
such consent, approval, authorization or action, or to make such filing or
notification, is not material to the Target Entities taken as a whole.

4.6       Contracts.

(a)        Except as set forth in Schedule 4.6(a), none of the Seller Entities
is a party to any:

(i)       Collective Bargaining Agreement;

(ii)      Contract for the employment of any officer, individual employee or
other Person on a full-time or consulting basis providing for base compensation
in excess of $100,000 per annum that is not terminable by a Seller Entity upon
notice of thirty (30) days or less for a cost of $50,000 or less; provided,
that, with respect to any disclosures pertaining to any European Seller Entities
to be made under this Section 4.6(a)(ii), personally identifiable information
shall be redacted and the disclosed information shall be in an aggregated
format;

(iii)     Contract under which a Seller Entity has borrowed any money or issued
any note, indenture or other evidence of similar indebtedness or guaranteed such
indebtedness of others (other than intercompany indebtedness among the Target
Entities, guarantees of indebtedness of the Target Entities, endorsements for
the purpose of collection or purchases of equipment or materials made under
conditional sales agreements, in each case in the Ordinary Course of Business);

(iv)      lease or other Contract under which a Seller Entity is lessee of, or
holds or operates any personal property owned by any Third Party, for which the
annual rental exceeds $100,000 that is not terminable by such Seller Entity upon
notice of sixty (60) days or less for a cost of $50,000 or less;





36

--------------------------------------------------------------------------------

 

 

 

(v)      limited partnership agreement, limited liability company operating
agreement or other joint venture agreement or other similar Contract pursuant to
which any Seller has any equity interest in any Person (other than an Acquired
Subsidiary);

(vi)     lease or other Contract under which a Seller Entity is lessor of or
permits any Third Party to hold or operate any property, real or personal, for
which the annual rental exceeds $100,000 that is not terminable by such Seller
Entity upon notice of thirty (30) days or less for a cost of $50,000 or less;

(vii)    Contracts with sales agents, dealers, distributors or joint marketing
providers under which a Seller Entity has continuing obligations to jointly
market any product or service;

(viii)   Contract that materially prohibits any Seller Entity from freely
engaging in business anywhere in the world;

(ix)     Contract relating to any acquisition or disposition by a Target Entity
of any business (whether by asset or stock purchase or otherwise) or any merger,
consolidation or similar business combination transaction, in each case,
pursuant to which such Target Entity has an outstanding obligation to pay any
purchase price thereunder or other material obligation;

(x)       Contracts for Tax sharing, Tax indemnification, Tax allocation or
similar arrangements (other than any contract or arrangement entered into in the
Ordinary Course of Business the principal subject matter of which is not Taxes);

(xi)     Contract relating to any joint venture, partnership or strategic
alliance;

(xii)    Contract with any non-metal vendor pursuant to which the Seller
Entities have purchased in excess of $500,000 of goods within the past twelve
(12) months; or

(xiii)    Contract in writing to enter into any of the foregoing.

(b)        Except as set forth in Schedule 4.6(b), none of Sellers is a party to
any master service agreements, umbrella agreements or similar agreements
pursuant to which the Seller Entities have purchased goods or services valued in
excess of $500,000 within the past twelve (12) months; provided, that the
underlying purchase orders, sale orders or other similar documents need not be
disclosed for the purposes of this Section 4.6(b).

(c)        Schedule 4.6(c) sets forth the Contracts entered into between the
Seller Entities and the Significant Customers to the extent that formal
Contracts exist.

(d)        Subject to requisite Bankruptcy Court approvals, and assumption by
the applicable Seller of the applicable Contract in accordance with applicable
Law (including satisfaction of any applicable Cure Amounts) and except for
defaults (i) that will be cured through the payment of the Cure Amounts, (ii)
arising as a result of the commencement of the Chapter 11 Cases or (iii) set
forth in Schedule 4.6(d), each of the Contracts listed in Schedule 4.6(a) and
each of the Facility Leases is in full force and effect and is a valid, binding
and enforceable obligation





37

--------------------------------------------------------------------------------

 

 

 

of the Target Entities and, to the Knowledge of Sellers, each of the other
parties thereto.  Except as set forth in Schedule 4.6(d), as a result of the
commencement of the Chapter 11 Cases or as would not reasonably be expected to
be material to the Target Entities taken as a whole, no Target Entity, as
applicable, is in material default, or is alleged in writing by the counterparty
thereto to have breached or to be in material default, under any Facility Lease
or Contract listed in Schedule 4.6(a), and, to the Knowledge of Sellers, the
other party to each Facility Lease or each of the agreements listed in Schedule
4.6(d) is not in material default thereunder.  Sellers have made available to
Purchaser, in all material respects, complete and correct copies of all
agreements required to be listed in Schedule 4.6(a) and all Facility Leases,
each as amended to the Effective Date.  To the Knowledge of Sellers, none of the
agreements listed in Schedule 4.6(a) or any of the Facility Leases has been
canceled or otherwise terminated, and no Seller has received any written Notice
from any Person regarding any such cancellation or termination.

(e)        The Assumed Contracts and Excluded Contracts include all Contracts
material to the operation of Sellers’ Business.  Except (i) for defaults that
will be cured through the payment of the Cure Amounts, (ii) for defaults arising
solely as a consequence of the commencement of the Chapter 11 Cases or (iii) as
set forth in Schedule 4.6(a), no Seller has, and, to the Knowledge of Sellers,
no other party to any Assumed Contract has, commenced any action against any of
the parties to any Assumed Contract or given or received any written Notice of
any material default or material violation under any Assumed Contract that has
not been withdrawn or dismissed.

4.7       Real Property.   Each Seller Entity has good and, as applicable,
marketable fee simple title to, or a valid leasehold interest in, as applicable,
the Facilities set forth opposite its name in Schedule 4.7, in each case free
and clear of all Liens (except Permitted Liens) and Liabilities (except Assumed
Liabilities).  No material portion of the Facilities is the subject of, or
affected by, condemnation or eminent domain Proceedings, or other Proceeding
challenging title or the rights to such real property, currently instituted or
pending.  Except as set forth in Schedule 4.7, no Person other than a Seller
Entity has been granted any right to use or otherwise occupy the Facilities or
any part thereof.

4.8       Title to Assets; Assets Necessary to Business.

(a)        Sellers have good and marketable title to, a valid leasehold interest
in or all rights to use, all Acquired Assets, subject only to any Permitted
Liens and DIP Liens and the pre-petition credit agreements, which such DIP Liens
shall be released under the Sale Order.

(b)        The assets of the Target Entities are in good operating condition and
repair (except ordinary wear and tear) and are fit for use in the Ordinary
Course of Business.

(c)        The Acquired Assets constitute all of the assets of Sellers
(including all Contracts, Permits and properties of Sellers) necessary in all
material respects to conduct the Business as presently conducted.  Subject to
the entry of the Sale Order, following the Closing, Purchaser shall have the
right to use all of the Acquired Assets free and clear of any Liens (except
Permitted Liens) and Liabilities.





38

--------------------------------------------------------------------------------

 

 

 

(d)        Subject to Bankruptcy Court approval and the entry of the Sale Order,
Sellers have the power and the right to sell, assign and transfer and, at the
Closing, Sellers will sell and deliver to Purchaser, and upon consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents, Purchaser will acquire good and marketable title to the Acquired
Assets, free and clear of all Liens (except Permitted Liens) and Liabilities.

4.9       Seller Entity Facilities.  Schedule 4.9 sets forth a true, correct and
complete list of all Owned Facilities and all Leased Facilities, in each case,
as of the Effective Date.

4.10     Affiliate Transactions.  Except as set forth in Schedule 4.10, no
Insider is a party to any Contract or transaction with any Target Entity or has
any interest in the Acquired Assets or any property, real, personal or mixed,
tangible or intangible, of Target Entities or owns, or licenses (whether or not
to any Target Entity), any assets or properties (tangible or intangible) used in
the Business or by any Target Entity or provides any service to the Business or
to any Target Entity.

4.11     Permits; Compliance with Laws.

(a)        Since March 1, 2015, the Seller Entities hold all Permits and are, in
all material respects, in compliance with all such Permits required for the
conduct of the Business and the ownership of their properties.  Schedule 4.11(a)
sets forth a list of all such Permits held by the Seller Entities.  To the
Knowledge of Sellers, no  Notices have been received by any Target Entity
alleging the failure to hold, or comply with the terms of, any Permit held by
any Target Entity.  All Permits are in full force and effect.

(b)        The Target Entities are, and have been since March 1, 2015, in
material compliance with all applicable Laws to which they are subject to and
since March 1, 2015, no Target Entity has received any written Notice of any
Proceeding pending or, to the Knowledge of Sellers, threatened in writing
against it alleging any failure to comply with any such Laws or seeking the
revocation, cancellation, suspension or adverse modification thereof.  Since
March 1, 2015, no investigation by any Governmental Authority with respect to
the Target Entities is pending or, to the Knowledge of Sellers, threatened in
writing, and no Target Entity has received any written Notice of any such
investigation.

(c)        Sellers are not required to file, seek or obtain any Notice, Order or
Permit for the transfer of any Permits in connection with the execution,
delivery and performance by Sellers of this Agreement or the consummation by
Sellers of the transactions contemplated hereby or as required under applicable
Environmental Laws.

4.12     Intellectual Property and Information Technology Matters.

(a)        Schedule 4.12(a) sets forth a true and complete list of all domestic,
foreign or multinational (i) patents and patent applications, (ii) trademark and
service mark registrations and applications for registration thereof, (iii)
copyright, mask work, and design registrations and applications for registration
thereof and (iv) internet domain name registrations, in each case owned by a
Seller Entity and included in the Acquired Intellectual Property (collectively,
the “Registered Intellectual Property”).  Each registration, filing, issuance
and/or application in respect of each item of Registered Intellectual Property
(w) has not been abandoned or canceled, (x) has





39

--------------------------------------------------------------------------------

 

 

 

been maintained by all requisite filings, renewals and payments, (y) remains in
full force and effect and (z) is valid and enforceable.

(b)        The Target Entities are taking and have taken commercially reasonable
steps to maintain the confidentiality of all material proprietary information
included in the Acquired Intellectual Property, including proprietary material
information held by the Target Entities as a trade secret, and to the Knowledge
of Sellers, there has been no unauthorized use or disclosure of any such
proprietary information.  All former and current officers, directors, employees,
consultants, advisors and independent contractors of the Seller Entities (and to
the Knowledge of Sellers, each of their predecessors) who have contributed to or
participated in the conception or development for the Seller Entities of any
Intellectual Property included in the Acquired Intellectual Property have
entered into valid and binding proprietary rights agreements with the Seller
Entities assigning or vesting ownership of all such Intellectual Property in
such Seller Entity.

(c)        Except as set forth in Schedule 4.12(c), (i) to the Knowledge of
Sellers, no Target Entity is infringing, misappropriating, diluting or otherwise
violating any Intellectual Property of any other Person, (ii) no Proceedings are
pending, or have to the Knowledge of Sellers been threatened, during the three
(3) years prior to the Effective Date, alleging that any Target Entity has
infringed, misappropriated, diluted or otherwise violated any Intellectual
Property of any other Person (including any written notice or other
communication inviting any Target Entity to license any Intellectual Property
rights of any Person) and (iii) to the Knowledge of Sellers, no Person is
infringing, misappropriating, diluting or otherwise violating any rights of the
Target Entities in any Acquired Intellectual Property.

(d)        To the Knowledge of Sellers, the Target Entities have taken
commercially reasonable actions, consistent with current industry standards, to
safeguard the confidentiality, integrity and security of the IT Assets (and all
information and transactions stored or contained therein or transmitted thereby)
against any unauthorized use, access, interruption, modification or
corruption.  To the Knowledge of Sellers, no Person has gained unauthorized
access to the IT Assets during the three (3) years prior to the Effective Date
in a manner which resulted in unauthorized access to, or the modification,
misappropriation, corruption, or encryption of, any material information
contained therein.  To the Knowledge of Sellers, the IT Assets have not
materially malfunctioned or failed during the three (3) years, prior to the
Effective Date.

4.13     Environmental Matters.

(a)        Each Target Entity is, in all material respects, in compliance with
all Environmental Laws, which compliance has included obtaining and complying,
in all material respects, at all times with all Permits required pursuant to
Environmental Laws.

(b)        No Target Entity nor any predecessor or Affiliate of the Target
Entities has, since January 1, 2015, received any Notice, report or other
information from any Governmental Authority or Third Party regarding any actual
or alleged violation of, or any Liabilities (including any investigatory,
remedial or corrective obligation) under, Environmental Laws.





40

--------------------------------------------------------------------------------

 

 

 

(c)        There are no pending actions, claims or lawsuits which have been
asserted or instituted against the Target Entities alleging any actual or
alleged violation of any Environmental Law, or responsibility for the disposal,
release or threatened release at any location of any Hazardous Substances.

(d)        No Target Entity nor any predecessor or Affiliate of the Target
Entities has treated, stored, disposed of, arranged for or permitted the
disposal of, transported, handled, released, or exposed any Person to, any
Hazardous Substances, at any location or owned or operated any property or
Facility contaminated by any Hazardous Substances, in a manner so as to give
rise to any current or future material Liabilities pursuant to any Environmental
Laws.

(e)        No Target Entity nor any predecessor or Affiliate of the Target
Entities has manufactured, produced, sold, marketed, installed or distributed
products or items containing Hazardous Substances so as to give rise to any
current or future material Liabilities with respect to the presence or alleged
presence of Hazardous Substances in any such products or items pursuant to any
Environmental Laws.

(f)        The Target Entities have provided to Purchaser true and correct
copies of all environmental audits, reports and other documents (including Phase
I and Phase II environment site assessments) materially bearing on
environmental, human health and safety matters relating to the past or current
operations of the Business and properties or Facilities of the Target Entities.

4.14     Employee Benefits and Labor Matters.

(a)        Schedule 4.14(a) sets forth a complete and correct list of all
Employee Benefit Plans that are sponsored, maintained or contributed by the
Seller Entities for or on behalf of any of any current or former Employees,
directors or officers, including any dependents or beneficiaries thereof and
each Employee Benefit Plan in which any current Employees participate (each, a
 “Sellers Employee Benefit Plan”).

(b)        Since January 1, 2015,  no Seller nor any ERISA Affiliate maintains,
sponsors, contributes to, has any obligation to contribute to, or has any
Liability or potential Liability under or with respect to (i) any “defined
benefit plan” as defined in section 3(35) of ERISA or any other plan subject to
the funding requirements of section 412 of the Code or section 302 of title IV
of ERISA, (ii) Multiemployer Plan, (iii) any employee benefit plan, program or
arrangement that provides for post-retirement medical, life insurance or other
welfare-type benefits (except health continuation coverage required by COBRA),
(iv) “multiple employer welfare arrangement” (as such term is defined in section
3(40) of ERISA) or  (v) any “multiple employer plan” within the meaning of 210
of ERISA or section 413(c) of the Code.  No Seller or ERISA Affiliate has
incurred any Liability due to a complete or partial withdrawal (as described in
section 4201 of ERISA) from any Multiemployer Plan. No Acquired Assets are or
would be subject to any lien associated with any Employee Benefit Plan under
ERISA, the Code or other applicable Law.

(c)        Each Assumed Employee Benefit Plan (and each related trust, insurance
contract or fund) has been maintained, funded and administered in accordance
with its terms and the terms of any applicable Collective Bargaining Agreement
and substantially complies in form





41

--------------------------------------------------------------------------------

 

 

 

and in operation in all material respects with all applicable requirements of
ERISA, the Code and other applicable Laws.  Each Sellers Employee Benefit Plan
intended to qualify under section 401(a) of the Code is so qualified and has
either received or is entitled to rely upon a favorable determination letter or
opinion letter from the IRS with respect to such Sellers Employee Benefit Plan
as to its qualified status under the Code.

(d)        Sellers have delivered, in all material respects, to Purchaser
complete and correct copies of the plan documents and summary plan descriptions,
and, where applicable, the most recent determination letter received from the
IRS, the most recent annual report (Form 5500, with all applicable attachments),
and all related trust agreements, insurance contracts, and other funding
arrangements that implement each Assumed Employee Benefit Plan.

(e)        There are no pending actions, claims or lawsuits which have been
asserted or instituted against the Sellers Employee Benefit Plans or the
International Plans or the Target Entities with respect to the operation of such
plans (other than routine benefit claims).

(f)        None of the Assumed Liabilities is an obligation to make a payment
that will not be deductible under section 280G of the Code.  No Target Entity
has any indemnity obligation on or after the Closing Date for any Taxes imposed
under section 4999 or 409A of the Code.

(g)        Schedule 4.14(g) lists each International Plan (other than those
International Plans sponsored, maintained or contributed to by Beck Aluminum and
other than those International Plans that are mandated by applicable Law).  With
respect to each International Plan, except as would not, individually or in the
aggregate, be material to the applicable Acquired Subsidiary that sponsors,
maintains or contributes to such International Plan, (i) all employer and
employee contributions to each International Plan required by Law or by the
terms of such International Plan have been made, or, if applicable, accrued in
accordance with normal accounting practices and a pro rata contribution for the
period prior to and including the Effective Date has been made or accrued and
(ii) where employees outside the United States may be subject to statutory
social insurance schemes or similar government-sponsored social insurance
programs, (A) the Acquired Subsidiaries have registered their employees within
these programs and correctly classified them and,  (B) without limiting other
provisions set forth in this Agreement, all employer and employee contributions
to such programs have been made.  No Acquired Subsidiary is or has at any time
been the employer, or “connected with” or an “associate of” (as those terms are
used in the UK Pensions Act 2004) the employer of a UK defined benefit pension
plan.  No Employee ordinarily working in the UK has the right as a result of a
transfer pursuant to the UK Transfer of Undertakings (Protection of Employment)
Regulations 2006 to any retirement benefits payable on or after the Closing Date
calculated on a defined benefit basis.

(h)        Each International Plan which provides for pension, retirement, life
insurance, death or disability arrangements (the “Pension Commitments”) has been
made and, where applicable, changed, amended, replaced, closed or terminated, in
material compliance with all applicable requirements of all applicable laws,
including anti-discrimination laws, and has been administered in all material
respects in accordance with their terms and such laws, including tax laws and
all material obligations under or in connection with the Pension Commitments,
including pension contributions and obligations arising by operation of law that
become due before the





42

--------------------------------------------------------------------------------

 

 

 

Closing Date, have been fulfilled by the Seller Entities.  Except as disclosed
in Schedule 4.14(h), all future obligations under or in connection with the
Pension Commitments, including obligations arising by operation of law,
appertaining to periods until the Closing Date are either (i) fully funded or
(ii) the Seller Entities have set aside book reserves for pension liabilities,
in each case according to the requirements established by Law and the Pension
Commitments based on the most recent actuarial data.  In the past all pensions
provided by the Seller Entities have been – to the extent required by Law or
contractual provisions, adjusted regularly, and no backlog adjustments are
required to be made for periods prior to the Closing Date.

(i)         Except as disclosed in Schedule 4.14(i), (i) no Seller Entity is a
party to, or bound by, any Collective Bargaining Agreement or other agreement
with a labor organization representing any of the Employees, (ii) since January
1, 2015, there has not been any pending or, to the Knowledge of Sellers,
threatened strike, slowdown, work stoppage, lockout, concerted refusal to work
overtime or other similar labor activity or dispute substantially affecting a
Seller Entity or any of the Employees, (iii) no labor organization, union, or
group of employees has made a pending demand for recognition, and there are no
representation proceedings or petitions seeking a representation proceeding
presently pending or, to the Knowledge of Sellers, threatened to be brought or
filed, with a labor relations tribunal in any applicable jurisdiction with
respect to any Employees, (iv) there have been no organizing activities with
respect to any Employees not subject to the Collective Bargaining Agreements
disclosed herewith; (v) there are no unfair labor practice charges, labor
arbitrations, or labor grievances pending, or, to the Knowledge of Sellers,
threatened, against any of the Seller Entities with respect to Employees and
(vi) there are no charges, complaints, suits, audits, investigations,
proceedings or other actions by or before any Government Authorities pending or,
to the Knowledge of Sellers, threatened against the Seller Entities alleging
breach or violation of any labor or employment Law or Contract.

(j)         Each of the Target Entities is in material compliance with all
applicable Laws and Contracts relating to labor and employment and employment
practices, workers’ compensation, terms and conditions of employment, worker
safety, wages and hours, overtime, worker classification, civil rights,
discrimination, immigration, collective bargaining, disability rights or
benefits, leaves of absence, equal pay, the collection and payment of
withholding or social security Taxes and any similar Tax, layoffs and
terminations, and the WARN Act and any similar state or local Law.

(k)        Sellers have provided Purchaser with a complete and accurate census
of all Business Employees (as defined in Section 9.1(a)) by job position or
title, employing Seller Entity, principal work location, status as exempt or
non-exempt under applicable wage and hour laws, base salary or hourly rate, as
applicable, and other compensation opportunities.  The Seller Entities maintain
complete and accurate Form I-9s and other documentation required to be
maintained under applicable immigration laws for all such Business Employees.

4.15     Bank Accounts Schedule.  Schedule 4.15 lists all bank accounts, safety
deposit boxes and lock boxes (designating each authorized signatory with respect
thereto) for the Seller Entities.

4.16     Taxes.





43

--------------------------------------------------------------------------------

 

 

 

(a)        Each Target Entity has duly and timely filed all material Tax
Returns, including with respect to its income, that it was required to file, and
all such filed Tax Returns were true, correct and complete in all material
respects.  All Taxes owed by the Target Entities and all Taxes with respect to
the Acquired Assets (in each case, whether or not shown on any Tax Return) have
been paid in all material respects.  No claim has ever been made in writing by a
Governmental Authority in a jurisdiction where the Target Entities do not file
Tax Returns that the Target Entities or the Business is or may be subject to
taxation by that jurisdiction.  To the Knowledge of Sellers, there is no audit,
dispute, claim or controversy concerning any Tax Liability or Tax Return of
Target Entities or with respect to the Business in progress, pending, claimed,
threatened or raised orally or in writing by any taxing authority.

(b)        No Target Entity has waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.

(c)        No Seller Entity is party to any Tax sharing, Tax allocation or Tax
indemnity agreement, except for (i) any such agreement solely between the Seller
Entities or (ii) customary gross-up or indemnification provisions in commercial
agreements entered into in the Ordinary Course of Business, the primary subject
matter of which is not related to Taxes.

(d)        No Target Entity has participated in any “listed transaction” within
the meaning of Treasury Regulation section 1.6011-4(b).

(e)        None of the Acquired Subsidiaries has a permanent establishment
(within the meaning of the Code or applicable Tax treaty) or otherwise has an
office or fixed place of business, or any other connection that has subjected or
could reasonably be expected to have subjected it to Tax, in a country other
than the country in which it is organized.

(f)        The Target Entities are in compliance in all material respects with
all applicable transfer pricing laws and regulations, including the execution
and maintenance of contemporaneous documentation substantiating the transfer
pricing practices and methodology of the Target Entities.  All related party
transactions involving any of the Acquired Subsidiaries are and have been at
arm’s length in compliance with section 482 of the Code, the Treasury
Regulations promulgated thereunder, and any similar provision of state, local or
foreign Law.

(g)        Except as set forth in Schedule 4.16(g), none of the Acquired
Subsidiaries (i) holds material assets on the Closing Date which constitute
“United States property” within the meaning of section 956 of the Code or (ii)
has generated a material amount of “subpart F income” (within the meaning of
section 952 of the Code) in the taxable period which includes the Closing Date.

(h)        None of the Acquired Subsidiaries has participated in or is
participating in an international boycott within the meaning of section 999 of
the Code.

(i)         The taxable year of each Acquired Subsidiary (as determined under
section 898 of the Code) which includes the Closing Date began on or after
January 1, 2018.

(j)         Each of Imsamet and, to the Knowledge of Sellers, Beck Aluminum are
classified as partnerships for U.S. federal income tax purposes and neither
entity has made an





44

--------------------------------------------------------------------------------

 

 

 

election under section 7701 of the Code and the related Treasury Regulations to
be classified as a corporation.

4.17     Brokers.  Except as set forth in Schedule 4.17, there is no investment
banker, broker, finder or other such intermediary that has been retained by, or
has been authorized to act on behalf of, the Target Entities and is entitled to
a fee or commission in connection with the transactions contemplated by this
Agreement from the Target Entities.

4.18     Customers, Vendors and Suppliers.  Schedule 4.18 sets forth a complete
and accurate list of all Significant Customers and Significant
Vendors/Suppliers.  “Significant Customers” are: (a) the ten (10) customers that
have purchased the most, in terms of dollar value and volume, products or
services sold by the Seller Entities during the year ended December 31, 2016;
and (b) the ten (10) customers that have purchased the most, in terms of dollar
value and volume, products or services sold by the Seller Entities during the
twelve month period ended December 31, 2017.  “Significant Vendors/Suppliers”
are: (i) the ten (10) vendors and/or suppliers that have sold the most, in terms
of dollar value and volume, products or services to the Target Entities during
the year ended December 31, 2016 or (ii) the ten (10) vendors and/or suppliers
that are expected to sell the most, in terms of dollar value and volume,
products or services to the Target Entities during the 2017 fiscal year.  Except
as set forth in Schedule 4.18, true, correct and complete copies of all material
written Contracts with Significant Customers and Significant Vendors/Suppliers
have been provided to Purchaser.  Since the date of the Latest Balance Sheet, no
Significant Customer or Significant Vendor/Supplier has given any Target Entity
written Notice terminating, canceling or reducing, or threatening to terminate,
cancel or reduce, any Contract or relationship with such Target Entity.  Since
January 1, 2018, except as set forth in Schedule 4.18, no Significant
Customer:  (x) has notified in writing any Target Entity that the same no longer
meets such Significant Customer’s quality specifications or any certification
requirements imposed upon the Target Entities or (y) has threatened in writing
to terminate such Significant Customer’s Contract or relationship with such
Target Entity.  Except as set forth in Schedule 4.18, since the date of the
Latest Balance Sheet, no Significant Customer or Significant Vendor/Supplier has
proposed in writing, or given any Target Entity written Notice of its intention
to propose, any price structure changes or any other changes to any Contract
with such Target Entity, nor, to the Knowledge of Sellers, does any Significant
Customer or Significant Vendor/Supplier intend to propose a change to the price
structure of any such Contract or any other change to any such Contract.  For
purposes of this Section 4.18, the term Significant Vendors/Suppliers excludes
lessors, insurance providers, utilities and professional service providers
(including subcontractors who provide services under vendor managed service
agreements and auditors and attorneys).

4.19     Accounts Receivable.  Sellers have made available to Purchaser a
materially complete and accurate list, subject to contractual adjustments, as of
the date of the Latest Balance Sheet, of the Accounts Receivable, including an
aging of all Accounts Receivable showing amounts due in 30-day aging
categories.  Sellers have provided reserves for Accounts Receivable (the “Seller
Reserves”) in accordance with GAAP and Sellers’ accounting policies as
consistently applied in the Ordinary Course of Business by Sellers, in all
material respects.  On the Closing Date, Sellers will deliver to Purchaser a
materially complete and accurate list, as of a date within five (5) days of the
Closing Date, of the Accounts Receivable.  All Accounts Receivable represent
valid obligations arising from bona fide business transactions in the Ordinary
Course of Business and do not represent obligations for goods sold on
consignment, on approval or on a sale-or-return





45

--------------------------------------------------------------------------------

 

 

 

basis or subject to any other repurchase or return arrangement.  Subject to
Seller Reserves, there is no pending or, to the Knowledge of Sellers, threatened
contest, claim, counterclaim, defense or right of set-off under any Contract or
otherwise with any obligor of any Account Receivable relating to the amount or
validity of such Accounts Receivable.

4.20     Inventory.  All Inventory is in good and merchantable quality and is
usable or saleable in the Ordinary Course of Business and, in all material
respects, none of it is slow moving, obsolete, materially damaged or materially
defective, except for those items the value of which has been reduced in
accordance with GAAP and Sellers’ Inventory policies consistently applied, less
reserves for obsolescence.

4.21     Absence of Undisclosed Liabilities.  Except as set forth in Schedule
4.21, the Target Entities do not have any Liabilities except (a) Liabilities
reflected on the liabilities side of the Latest Balance Sheet, (b) Liabilities
that have arisen after the date of the date of the Latest Balance Sheet in the
Ordinary Course of Business or otherwise in accordance with the terms and
conditions of this Agreement (none of which is a material Liability for breach
of warranty, malpractice, tort or infringement or a claim or lawsuit relating to
a breach of an Environmental Law), (c) Liabilities that are or will be Excluded
Liabilities and (d) Liabilities incurred in connection with this Agreement or
the transactions contemplated hereby.

4.22     Absence of Certain Developments.  Since the date of the Latest Balance
Sheet, the Target Entities have conducted their business in the Ordinary Course
of Business and there has been no Material Adverse Effect except that the
applicable Target Entities are insolvent and/or have filed the Chapter 11 Cases.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers on the Effective Date and on the
Closing Date that the statements contained in this Article V are correct and
complete.

5.1       Organization; Standing.  Purchaser is a limited liability company
validly existing and in good standing under the Laws of the State of Delaware
and, subject to any necessary authorization from the Bankruptcy Court, Purchaser
has the full power and authority to execute, deliver and perform this Agreement
and the other Transaction Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby.

5.2       Authority.  The execution, delivery and performance by Purchaser of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of Purchaser and do not
and will not violate any provisions of its Organizational Documents, any
applicable Law or any Contract or Order binding upon Purchaser.  This Agreement
constitutes a valid and binding agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and other Laws affecting creditors’
rights generally from time to time in effect, and to general equitable
principles.





46

--------------------------------------------------------------------------------

 

 

 

5.3       Consents.  No notice to, filing with, authorization of, exemption by
or consent (except the approval of the Bankruptcy Court) of any Person is
required in order for Purchaser to consummate the transactions contemplated
hereby.

5.4       Financing.  Purchaser shall have at the Closing sufficient cash or
other sources of immediately available funds for the payment of the Closing Date
Payment on the Closing Date (assuming the satisfaction in full of all conditions
to funding and the conditions set forth in Sections 7.1 and 7.2).

5.5       Brokers.  Purchaser has not incurred or contractually agreed to pay
any Liability to any broker, finder or agent with respect to the payment of any
commission regarding the consummation of the transactions contemplated hereby.

ARTICLE VI

PRE-CLOSING COVENANTS

6.1       Regulatory Approvals; Competition Laws.

(a)        Subject to the terms and conditions of this Agreement, Purchaser and
Sellers shall use commercially reasonable efforts take, or cause to be taken,
all actions and to do, or cause to be done, all things reasonably necessary or
desirable under Law to consummate the transactions contemplated by this
Agreement by avoiding and eliminating every impediment under any applicable Law,
including (i) preparing and filing as promptly as practicable with any
Governmental Authority all documentation to effect all necessary filings,
Notices, petitions, statements, registrations, submissions of information,
applications and other documents and (ii) obtaining and maintaining all Permits
required to be obtained from any Governmental Authority that are necessary,
proper or advisable to consummate the transactions contemplated by this
Agreement (collectively, the “Regulatory Approvals”).

(b)        Each of Sellers and Purchaser shall, as promptly as practicable,
submit the filings required by the Competition Laws with respect to the
transactions contemplated hereby.  Each of Sellers and Purchaser shall (and
shall cause their respective Affiliates to) furnish to each other’s counsel such
necessary information and reasonable assistance as the other may request in
connection with its preparation of any filing or submission that is necessary
under the Competition Laws, and will provide any supplemental information
requested by any Governmental Authority in connection with those filings as
promptly as practicable.  Purchaser shall use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things reasonably necessary or desirable to comply as reasonably promptly as
practicable with any requests made for any additional information in connection
with such filings.  Sellers shall be responsible for all filing fees payable in
connection with such filings and incurred prior to the Closing, and Purchaser
shall be responsible for all filing fees payable in connection with such filings
and incurred following the Closing.  Each of Sellers and Purchaser shall use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things reasonably necessary or desirable to
reasonably promptly obtain the clearances required under the Competition Laws
for the consummation of this Agreement and the transactions contemplated hereby
and will keep each other apprised of the status of any communications with, and
any





47

--------------------------------------------------------------------------------

 

 

 

inquiries or requests for additional information from, any Governmental
Authority and will comply promptly with any such inquiry or request.

(c)        The Parties commit to instruct their respective counsel to cooperate
with each other and use commercially reasonable efforts to facilitate and
expedite the identification and resolution of any issues arising under the
Competition Laws at the earliest practicable dates.  Such commercially
reasonable efforts and cooperation include counsel’s undertaking (i) to keep
each other appropriately informed of communications from and to personnel of the
reviewing Governmental Authorities and (ii) to confer with each other regarding
appropriate contacts with and response to personnel of such Governmental
Authorities and the content of any such contacts or presentations.  Neither
Sellers nor Purchaser will participate in any meeting or discussion with any
Governmental Authority with respect of any such filings, applications,
investigation or other inquiry without giving the other Parties prior notice of
the meeting or discussion and, to the extent permitted by the relevant
Governmental Authorities, the opportunity to attend and participate in such
meeting or discussion (which, at the request of either Purchaser or Sellers,
will be limited to outside antitrust counsel only).  Purchaser and Sellers will
have the right to review (subject to appropriate redactions for confidentiality
and attorney-client privilege concerns) the content of any presentations, white
papers or other written materials to be submitted to any Governmental Authority
in advance of any such submission.  Notwithstanding the foregoing, any Party
may, as it deems advisable and necessary, reasonably designate any competitively
sensitive material provided to the other Parties under this Section 6.1(c) as
“outside counsel only.”  Such materials and the information contained therein
shall be given only to the outside counsel of the recipient Party, and the
recipient Party shall cause such outside counsel not to disclose such materials
or information to any employees, officers, directors or other representatives of
the recipient Party, unless express written permission is obtained in advance
from the source of the materials.

(d)        In the event of any Proceeding commenced (or threatened to be
instituted) by a Governmental Authority or other Third Party challenging the
transactions contemplated by this Agreement under applicable Competition Laws,
subject to its obligations under this Section 6.1, Purchaser shall be entitled
to direct and control all communications, strategy and defense of such
Proceeding, including all negotiations with any such Governmental Authority or
other Third Party challenging the transactions under this
Agreement.  Notwithstanding anything in this Agreement to the contrary,
Purchaser shall not be required to offer or commit to sell, divest, transfer,
license or make any other disposition of any pre-Closing assets or businesses of
Purchaser or any of its Affiliates (or any equity interests held by Purchaser or
any of its Affiliates prior to the Closing in entities with assets or
businesses).

6.2       Consents; Cooperation.

(a)        Consents.  Except with respect to Regulatory Approvals (which are
addressed in Section 6.1), Sellers shall use commercially reasonable efforts
(i) to obtain, or, if applicable, cause the other Target Entities to obtain, all
necessary consents and approvals, as reasonably requested by Purchaser, to
consummate the purchase and sale of the Acquired Assets (including the Assumed
Contracts and Permits held by the Target Entities) and the assignment of the
Assumed Liabilities, together with any other necessary consents and approvals to
consummate the transactions contemplated hereby, including obtaining entry of
the Bidding Procedures Order and Sale Order and (ii) to make, as reasonably
requested by Purchaser, all filings, applications,





48

--------------------------------------------------------------------------------

 

 

 

statements and reports to all authorities that are required to be made prior to
the Closing Date by or on behalf of Sellers or any of their Affiliates pursuant
to any applicable Law in connection with this Agreement and the transactions
contemplated hereby.  Purchaser shall give any other notices to, make any other
filings with, and use commercially reasonable efforts to cooperate with Sellers,
or, if applicable, with other Target Entities, to obtain, any other
authorizations, consents and approvals in connection with the matters
contemplated by this Section 6.2(a).

(b)        Cooperation.  To the extent that the assignment or transfer to
Purchaser of any Acquired Assets pursuant to this Agreement is not permitted
without the consent of a Third Party and such restriction cannot be effectively
overridden or canceled by the Sale Order or other related Order of the
Bankruptcy Court, then this Agreement will not be deemed to constitute an
assignment of or an undertaking or attempt to assign such Acquired Asset or any
right or interest therein unless and until such consent is obtained; provided,
that, if any such consents are not obtained prior to the Closing Date, Seller
purporting to make such transfer shall use commercially reasonable efforts to
cooperate with Purchaser in any reasonable and lawful arrangement (including
holding such Acquired Assets in trust for Purchaser or its Affiliates, as
applicable, pending receipt of the required consent) mutually acceptable to such
Seller and Purchaser, from and after the Closing Date and until the earlier to
occur of (i) the date on which such applicable consent is obtained and (ii) the
date on which such Seller liquidates and ceases to exist, pursuant to which (A)
such Seller shall provide to Purchaser or its Affiliates, as applicable, the
benefits under such Acquired Assets, (B) such Seller shall enforce for the
account of Purchaser or its Affiliates, as applicable, any rights of such Seller
under such Acquired Assets (including the right to elect to terminate any
Contracts in accordance with the terms thereof upon the direction of Purchaser)
and (C) that Purchaser shall be responsible for performing all obligations under
such Acquired Assets, as applicable, required to be performed by such Seller to
the extent that if such Acquired Assets were acquired by Purchaser as of the
Closing Date the obligations thereunder would have constituted an Assumed
Liability.

6.3       Access to Information and Facilities.  Each Seller agrees to, prior to
the Closing Date, provide Purchaser and its respective representatives (a) full
access to the senior management team and other key senior employees of the
Target Entities, as requested by Purchaser and, upon reasonable notice and so
long as such access does not unreasonably interfere with the business operations
of the Target Entities and (b) reasonable access during normal business hours to
all Facilities of the Target Entities.  Each Seller agrees to allow Purchaser to
make (c) such reasonable investigation of the properties, businesses and
operations of the Target Entities (including conducting a physical inventory of
the Inventory of the Target Entities and maintaining a consultant on-site at the
applicable Facilities during normal business hours and conducting or conducting
a survey at the applicable Facilities, but excluding any intrusive investigation
of the properties such as collection or sampling of soil, groundwater, building
materials, and vapor) and (d) such examination of the Books and Records of the
Target Entities, as Purchaser reasonably requests and to make extracts and
copies to the extent necessary of the Books and Records of the Target Entities;
 provided,  that no investigation pursuant to this Section 6.3 shall affect any
representations or warranties made in this Agreement or the conditions to the
obligations of the respective Parties to consummate the transactions
contemplated by this Agreement.

6.4       Conduct of the Business Pending the Closing.  Except as otherwise
expressly contemplated by this Agreement, with the prior written consent of
Purchaser or except as described





49

--------------------------------------------------------------------------------

 

 

 

in Schedule 6.4, and subject in all cases to Sellers’ compliance with the
prohibitions and restrictions of each of the Bankruptcy Code, any Orders entered
by the Bankruptcy Court and the Approved Budget, from the Effective Date until
the Closing Date, each Seller shall, and if applicable, each Seller shall cause
the other Target Entities to:

(a)        conduct the Business in the Ordinary Course of Business;

(b)        not authorize, declare or pay any dividends on or make any
distribution with respect to its outstanding Equity Securities (whether in cash,
assets, stock or other securities);

(c)        not reclassify, combine, split, subdivide, redeem, or purchase or
otherwise acquire, directly or indirectly, any of its Equity Securities, or make
any other change with respect to its capital structure;

(d)        not issue, sell, pledge, dispose of or encumber, or authorize the
issuance, sale, pledge, disposition or encumbrance of, any of its Equity
Securities or other ownership interest in any Target Entity or any securities
convertible into or exchangeable for any such Equity Securities or with respect
to any such Equity Securities, ownership interests or convertible or
exchangeable securities or take any action to cause to be exercisable any
otherwise unexercisable option under any existing stock option plan;

(e)        use best efforts to preserve intact the Business, to keep available
the services of its current employees and agents and to maintain its relations
and goodwill with its suppliers, customers, distributors and any other Persons
with whom or with which it has business relations;

(f)        not, except as required by applicable Law or as set forth in this
Agreement, (i) grant or announce any stock option, equity or incentive awards
or,  except as consistent with past practices, promotions increase in the
salaries, bonuses or other compensation and benefits payable by the Target
Entities to any of the Employees, directors or other service providers of the
Business,  (ii) except as required to ensure that any Sellers Employee Benefit
Plan or International Plan is not then out of compliance with applicable Law or
the renewal of any existing Employee Benefit Plan that is a “welfare plan” (as
such term is defined in section 3(1) of ERISA) on substantially similar or other
market terms and in the Ordinary Course of Business, enter into or adopt any
new, or materially increase benefits under or renew, amend or terminate any
existing, Employee Benefit Plan, International Plan or any Collective Bargaining
Agreement or (iii) enter into any Collective Bargaining Agreement or other
Contract of the Target Entities with any labor organization;

(g)        not hire, layoff, terminate or increase the compensation or benefits
payable or to become payable to any director, officer or other senior management
member of the Target Entities;  provided, that,  the prior written consent of
Purchaser with respect to any conduct under this Section 6.4(g) shall not be
unreasonably withheld;

(h)        not change in any material respect any financial accounting or cash
management practices, policies or procedures or any of its methods of reporting
income, deductions or other material items for financial accounting purposes,
except as required by GAAP or applicable Law;





50

--------------------------------------------------------------------------------

 

 

 

(i)         not adopt any amendments to its Organizational Documents;

(j)         not form, organize, incorporate or otherwise create any new
Subsidiary;

(k)        other than in the Ordinary Course of Business, (i) not incur, assume,
guarantee, prepay or otherwise become liable for, or modify in any material
respect the terms of, any Indebtedness for borrowed money, (ii) sell, lease,
license, transfer, exchange or swap, mortgage or otherwise encumber (including
securitizations), or subject to any Lien or otherwise dispose of (whether by
merger, consolidation or acquisition of stock or assets, license or otherwise),
any properties or assets of the Target Entities used in the Business, except
(A) pursuant to existing Contracts in effect prior to the Effective Date, (B) as
may be required by applicable Law or any Governmental Authority in order to
permit or facilitate the consummation of the transactions contemplated by this
Agreement and (C) dispositions of obsolete equipment and Inventory in the
Ordinary Course of Business;

(l)         not fail to pay any Tax that is set forth in the Approved Budget on
or before the date when it becomes due and payable;

(m)       with respect to the applicable Acquired Subsidiaries and except as
otherwise required by applicable Law, not (i) make or change any material Tax
election, (ii) file any material amended Tax Return, (iii) settle or compromise
any audit, dispute, claim or controversy relating to a material amount of Taxes,
(iv) agree to an extension or waiver of the statute of limitations with respect
to material Taxes or (v) surrender any right to claim a material Tax refund;

(n)        not modify, amend, terminate or waive any rights under any Contract
disclosed in Schedule 4.6(a), or any Contract that would be required to be
disclosed in Schedule 4.6(a) if in effect on the Effective Date;

(o)        not enter into any material Contract of the Target Entities except in
the Ordinary Course of Business, or terminate or reject (whether pursuant to
section 365 of the Bankruptcy Code or otherwise) any material Contract of the
Target Entities;  provided, that Contracts involving less than $500,000 per
annum shall not be deemed “material Contracts” for the purposes of this Section
6.4(o);

(p)        not (i) sell, transfer or otherwise dispose of, encumber, or take or
fail to take any action that would reasonably be expected to result in, any
loss, lapse, abandonment, expiration, invalidity or unenforceability of, any
Acquired Intellectual Property or (ii) enter into any Contract with any other
Person that limits or restricts the ability of the Target Entities to conduct
certain activities or use or dispose of certain assets (including any Acquired
Intellectual Property);

(q)        not enter into, amend, waive or terminate (except terminations in
accordance with their terms) any transaction with any Insider;

(r)        not enter into any new line of business or discontinue any line of
business;

(s)        not settle, pay or discharge any litigation, investigation,
arbitration, Proceeding or other claim, Liability or obligation (absolute,
accrued, asserted or unasserted,





51

--------------------------------------------------------------------------------

 

 

 

contingent or otherwise) greater than $100,000, excluding any amounts which may
be paid under existing insurance policies;

(t)         not acquire (including by merger, consolidation, or acquisition of
Equity Securities or assets) or make any investment in any interest in any
corporation, partnership, limited liability company, association, trust or any
other entity, group (as such term is used in section 13 of the Exchange Act) or
organization (including a Governmental Authority), or any division thereof or
any assets thereof;

(u)        subject any portion of the Acquired Assets that is material to the
Target Entities taken as a whole to any Lien, except for Permitted Liens;

(v)        with respect to Permits that are valid and in full force and effect
as of the Effective Date (i) take any action that jeopardizes the validity of or
results in the revocation, surrender or forfeiture of, any such Permits
necessary or desirable for the continued operation of the Business, (ii) fail to
use commercially reasonable efforts to prosecute with due diligence any pending
applications with respect to such Permits, including any renewals thereof,
 (iii) with respect to such Permits, fail to make all filings and reports and
pay all fees necessary or reasonably appropriate for the continued operation of
the business of Sellers, as and when such approvals, consents, Permits,
licenses, filings, or reports or other authorizations are necessary or
appropriate or (iv) fail to initiate appropriate steps to renew any such Permits
held by Sellers that are scheduled to terminate prior to or within thirty (30)
days after the Closing Date or to prosecute any pending applications for any
Permit;

(w)       make, commit to make or incur any Liability for capital expenditures
except to the extent permitted by the DIP Documents (as defined in the DIP
Order) or the DIP Budget;

(x)        cause a Termination Event (as defined in the DIP Order); and

(y)        not agree, in writing or otherwise, or announce an intention, to take
any of the foregoing actions.

6.5       Notification of Certain Matters.

(a)        Sellers shall give prompt written notice (which shall in no event be
later than twenty-four (24) hours of any Seller Entity learning of any relevant
facts or circumstances to Purchaser and counsel to the Committee of (i) the
occurrence or nonoccurrence of any event that would be likely to cause either
(A) any representation or warranty of any Seller contained in this Agreement, or
in connection with the transactions contemplated hereunder, to be untrue or
inaccurate in any material respect at any time from the Effective Date to the
Closing or (B) directly or indirectly, any Material Adverse Effect, (ii) any
material failure of Sellers to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder or (iii) any notice
or other communication from any Governmental Authority (other than the Chapter
11 Cases) related to or in connection with the transactions contemplated by this
Agreement.

(b)        Sellers shall add Purchaser and Purchaser’s counsel to Sellers’
so-called “Rule 2002 notice list” and otherwise provide notice to Purchaser of
all matters that are required to be served on Sellers’ creditors pursuant to the
Bankruptcy Code and the Bankruptcy Rules.





52

--------------------------------------------------------------------------------

 

 

 

6.6       Bankruptcy Actions.

(a)        Subject to the fulfillment or waiver of the conditions set forth in
Sections 7.1 and 7.3, Sellers shall consummate the Closing as soon as
practicable after the approval of the Sale Order.

(b)        To the extent reasonably practicable, Sellers will provide Purchaser
with a reasonable opportunity to review and comment upon all motions,
applications, petitions, schedules and supporting papers relating to the
transactions contemplated by this Agreement prepared by Sellers (including forms
of Orders and notices to interested parties) prior to the filing thereof in the
Chapter 11 Cases.  All motions, applications, petitions, schedules and
supporting papers prepared by Sellers and relating to the transactions
contemplated by this Agreement to be filed on behalf of Sellers after the
Effective Date must be reasonably satisfactory in form and substance to
Purchaser.

(c)        Sellers shall promptly, or, if applicable, cause the other Target
Entities to promptly, take such actions as are reasonably requested by Purchaser
to assist in obtaining entry of the Sale Order, including furnishing affidavits
or other documents or information for filing with the Bankruptcy Court for
purposes, among others, of providing necessary assurances of performance by
Sellers of their obligations under this Agreement and the Transaction Documents
and demonstrating that Purchaser is a good faith buyer under section 363(m) of
the Bankruptcy Code.

(d)        Sellers shall, or, if applicable, cause the other Target Entities to,
execute such documents and use their commercially reasonable efforts to take or
cause to be taken all actions and do or cause to be done all things necessary,
proper or advisable to consummate the transactions contemplated by this
Agreement.  Sellers shall use commercially reasonable efforts to fulfill or
obtain the fulfillment of the conditions set forth in Sections 7.1 and 7.2.

6.7       Other Bids.  Pursuant to the terms of the Bidding Procedures Order,
HoldCo will solicit bids from other prospective purchasers for the sale of all
or substantially all of the Acquired Assets in accordance with the procedures
set forth in the Bidding Procedures Order.

6.8       Other Bankruptcy Matters.

(a)        Sellers and Purchaser acknowledge that this Agreement and the sale of
the Acquired Assets and the assumption and assignment of the Assumed Contracts
are subject to Bankruptcy Court approval.  Sellers and Purchaser acknowledge
that (i) to obtain such approval, Sellers must demonstrate that they have taken
reasonable steps to obtain the highest and otherwise best offer possible for the
Acquired Assets, and that such demonstration shall include giving notice of the
transactions contemplated by this Agreement to creditors and interested parties
as ordered by the Bankruptcy Court and (ii) Purchaser must provide adequate
assurance of future performance under the to-be-assigned Assumed Contracts.

(b)        In the event an appeal is taken or a stay pending appeal is
requested, from the Sale Order, Sellers shall immediately notify Purchaser of
such appeal or stay request and shall promptly provide to Purchaser a copy of
the related notice of appeal or Order of stay.  Sellers shall





53

--------------------------------------------------------------------------------

 

 

 

also provide Purchaser with written notice of any motion or application filed in
connection with any appeal from the Sale Order.

(c)        From and after the Effective Date, Sellers shall not take any action
which is intended to (or is reasonably likely to), or fail to take any action
the intent (or the reasonably likely result) of which failure to act is to,
result in the reversal, voiding, modification or staying of Bidding Procedures
Order.

(d)        On or before the date that is thirty (30) calendar days following the
Closing Date (unless extended with the written consent of Sellers, Purchaser and
the Committee), Sellers shall cause the Chapter 11 Cases to be dismissed through
a structured dismissal pursuant to an order of the Bankruptcy Court that affirms
the continuing effect of the DIP Order and the Sale Order and is otherwise
acceptable to Purchaser.

6.9       Financing Cooperation.  From the Effective Date and ending at the
earlier of (a) the Closing Date and (b) termination of this Agreement pursuant
to Section 8.1, Sellers shall, and shall cause the other Target Entities to,
cooperate and shall use reasonable best efforts to cause the respective
officers, employees, auditors and advisors, including legal and accounting, of
the Target Entities to provide to Purchaser and its financing sources such
reasonable cooperation in connection with the arrangement of the Financing as is
customary and may be reasonably requested by Purchaser or its financing sources,
including:  (i) upon reasonable notice, using reasonable best efforts to cause
senior management of the Target Entities participate in a reasonable number of
meetings, due diligence sessions and presentations with prospective lenders and
ratings agencies; (ii) assisting with the preparation of materials for ratings
agency presentations, bank information memoranda and similar documents
reasonably necessary in connection with the Financing; (iii) using reasonable
best efforts to cause senior management of the Target Entities to assist in the
preparation, execution and delivery of the Financing Documents; (iv) furnishing
to Purchaser and its financing sources information related to the Target
Entities required by Governmental Authorities under applicable “know your
customer” and anti-money laundering Laws, including the PATRIOT Act; (v)
informing Purchaser, as promptly as reasonably practicable, if any Target
Entities shall have knowledge of any facts that would likely require the
restatement of any Financial Statements in order for such Financial Statements
to comply with GAAP; (vi) taking all actions as may be required or reasonably
requested by Purchaser or its financing sources in connection with the delivery
of payoff letters and the release of any Liens securing Indebtedness and furnish
evidence of such release in a form reasonably satisfactory to Purchaser and its
financing sources; (vii) taking all commercially reasonable corporate actions of
the Target Entities, subject to the occurrence of the Closing, reasonably
requested by Purchaser that are necessary or customary to permit the
consummation of the Financing, and to permit the proceeds thereof, together with
immediately available funds of the Target Entities at the Closing, to be made
available on the Closing Date to consummate the transactions contemplated by
this Agreement; (viii) facilitating the execution and delivery, reasonably prior
to the Closing Date (but effective only after the consummation of the Closing),
of agreements, documents and certificates that facilitate the creation,
perfection or enforcement of Liens securing the Financing, including originals
of all certificated Equity Securities of the Target Entities (with transfer
powers executed in blank), pledge agreements, as are reasonably requested by
Purchaser or its financing sources; (ix) using reasonable best efforts to cause
the Target Entities’ auditors to provide, consistent with customary practice,
reasonable assistance in the preparation of the pro forma financial statements





54

--------------------------------------------------------------------------------

 

 

 

included in the Required Financial Information; and (x) using reasonable best
efforts to furnish Purchaser and its financing sources reasonably promptly with
the Required Financial Information and such other financial and other pertinent
information regarding the Target Entities as may be reasonably requested by
Purchaser in connection with consummation of the Financing.

6.10     Further Assurances.  From time to time prior to and after the Closing
and without further consideration, (a) HoldCos shall or, if applicable, shall
cause the other Target Entities to, execute and deliver such documents and
instruments of conveyance and transfer as Purchaser may reasonably request in
order to consummate (or prepare to consummate) more effectively the purchase and
sale of the Acquired Assets as contemplated hereby, to vest in Purchaser title
to the Acquired Assets transferred hereunder and to permit Purchaser to perfect,
record or protect its interests in the Acquired Assets or, to otherwise more
fully consummate the transactions contemplated by this Agreement and
(b) Purchaser, upon the reasonable request of either HoldCo, shall execute and
deliver such documents and instruments of contract or lease assumption as such
HoldCo may reasonably request in order to confirm Purchaser’s Liability for the
Assumed Liabilities or otherwise to more fully consummate the transactions
contemplated by this Agreement.  Either HoldCo shall provide notice of the
transactions contemplated by this Agreement and the Chapter 11 Cases to all
parties entitled to such notice.

6.11     Insurance.  Notwithstanding anything to the contrary contained in this
Agreement, the Parties acknowledge and agree that the Continuing Employees shall
have the right to make claims under the insurance policies of the Target
Entities to the extent such claims are based on facts, circumstances,
occurrences, acts or omissions that first occurred prior to the Closing.  Each
Seller agrees to cooperate with Purchaser with respect to providing (a) prompt
written notice of any claims asserted under any insurance policy in which a
Target Entity is a named insured and (b) the necessary information, assistance
and cooperation to Purchaser or any other Third Parties in connection with the
defense of any such claims.

6.12     Release of Purchased Causes of Action.  Effective as of the Closing,
Purchaser shall be deemed to have released any and all Purchased Causes of
Action against: (a) the DIP Secured Parties, the Prepetition Secured Parties,
Purchaser, or any parent, subsidiary, or Affiliate thereof (in their capacities
as such), and their respective directors, officers, members, partners,
shareholders, investment managers, managers, attorneys, advisors, and/or other
professionals (in their capacities as such); (b) the Released Sellers Parties;
(c) the Committee and its current and former members (and each of such current
or former members’ employees, officers, directors, shareholders and agents (in
their capacities as such)), and each of the attorneys, advisors, and/or other
professionals of the Committee and its current and former members (in each case,
in their capacities as such); and (d) all Avoidance Actions against Sellers’
vendors, suppliers and/or other trade creditors (but for the avoidance of doubt,
Purchaser reserves and does not release any Purchased Causes of Action with
respect to setoff rights, contractual claims, and/or other claims and causes of
action arising from the business relationship between such Persons and (i) prior
to Closing, Sellers, and (ii) at or after the Closing, Purchaser) (collectively,
the “Released Causes of Action”); provided, that the Released Causes of Action
shall not include any claim or cause of action for fraud, gross negligence or
willful misconduct.  Purchaser covenants not to sue or to bring any Proceeding
against any Person on account of the Released Causes of Action.





55

--------------------------------------------------------------------------------

 

 

 

6.13     Resolution of Claims and Assumed Trade Creditor Liability
Payments.  Sellers, in consultation with Purchaser and the Committee, shall
review, reconcile and, as needed, object and/or resolve any objections to any
Priority Trade Claims or Non-Priority Trade Claims (such actions, the “Claims
Reconciliation Process”) as promptly as practicable and no later than thirty
(30) calendar days following the Closing Date (unless extended with the consent
of Purchaser, Sellers and Committee), and, subject to the DIP Order, the costs
to the estates of such actions shall be provided for and limited to the amounts
set forth therefor in the Wind-Down Budget or paid from the Carve-Out.  In no
event will substantial completion of the claim reconciliation process extend
beyond dismissal of the Chapter 11 Cases, unless otherwise agreed by Purchaser,
Sellers and the Committee; provided, that to the extent the Allowed Amount of
all Assumed Non-Priority Trade Claims is not determined by the date that the
Chapter 11 Cases are dismissed, then Purchaser shall make an interim
distribution to holders of the Assumed Non-Priority Trade Claims as to which the
Allowed Amount has been determined (subject to any reserves that Purchaser
establishes in its reasonable discretion in connection with any Assumed
Non-Priority Trade Claims the Allowed Amount of which are not yet determined,
with no amounts being distributed to holders of such claims until the full
Allowed Amount of such claims is determined).  The Committee will have standing
to enforce the portion of the payments to be made on account of the Assumed
Trade Creditor Liabilities that are due at (or as soon as practicable after) the
later of the Closing and determination of the Allowed Amount of such Assumed
Trade Creditor Liability until thirty (30) calendar days after the later of the
Closing and the determination of the Allowed Amount of the applicable Assumed
Trade Creditor Liability (but in no event after the dismissal of the Chapter 11
Cases and the resulting dissolution of the Committee).  During such thirty (30)
calendar day period, Purchaser will provide the Committee with information
reasonably necessary to demonstrate compliance its payment obligations with
respect to such Assumed Trade Creditor Liabilities.

6.14     Information to be Provided to Trade Creditors and Insurers.  As soon as
reasonably practicable following the Effective Date and upon request, Sellers
will make available Purchaser’s anticipated post-Closing opening balance sheet,
capital structure and liquidity position to the Committee and to vendors,
suppliers, other trade creditors, and insurers that provided prepetition credit
insurance or are reasonably expected to provide post-Closing credit insurance to
such creditors.  In addition, following the Closing Date, Purchaser will provide
information to credit insurance providers as may be agreed from time to time
between Purchaser and the applicable insurance provider.

6.15     Committee Professional Expenses.  Subject to the occurrence of the
Closing and the terms of this Agreement, the investigation and challenge related
expenses of the Committee and/or its professionals shall be payable pursuant to
the DIP Order in an amount not to exceed $550,000 in the aggregate, subject to
allowance of any such fees by the Bankruptcy Court in accordance with the
compensation procedures approved by the Bankruptcy Court in the Chapter 11
Cases.  Purchaser, the DIP Secured Parties, the Prepetition Secured Parties, and
Sellers’ estates shall not be liable for any investigation or challenge related
expenses of the Committee or its professionals in excess of such cap or for any
amounts payable to the investment banker for the Committee, Miller Buckfire &
Co., LLC and Stifel, Nicolaus & Co., Inc., on account of any success,
transaction or completion fees.

6.16     Beck Aluminum.  Notwithstanding anything to the contrary contained in
this Agreement, Sellers obligations pursuant to this Article VI with respect to
Beck Aluminum shall





56

--------------------------------------------------------------------------------

 

 

 

be limited solely (a) to Sellers’ use of commercially reasonable efforts to
cause Beck Aluminum to comply with the terms hereunder and (b) to the extent
such obligations hereunder are expressly prohibited pursuant to the
Organizational Documents of Beck Aluminum.

ARTICLE VII

CONDITIONS TO CLOSING

7.1       Conditions to Parties’ Obligations.  The obligations of Purchaser and
Sellers under this Agreement are subject to satisfaction of the following
conditions precedent on or before the Closing Date, any one or more of which may
be waived (but only in writing) by Purchaser and Sellers:

(a)        Required Approvals.  All terminations or expirations of waiting
periods imposed (and any extension thereof) by any Governmental Authority under
the Competition Laws shall have expired or been terminated and all required
Permits under the Competition Laws shall have been made and obtained.

(b)        No Order or Proceeding.  No Order shall be issued by any Governmental
Authority restraining or prohibiting the consummation of the transactions
contemplated by this Agreement.

(c)        Disclosure Schedules.  The Disclosure Schedules shall be finalized by
the Parties and satisfactory to Purchaser in its sole discretion.

7.2       Conditions to Purchaser’s Obligations.  The obligations of Purchaser
under this Agreement are subject to satisfaction of the following conditions
precedent on or before the Closing Date, any one or more of which may be waived
(but only in writing) by Purchaser:

(a)        Accuracy of Representations and Warranties.  Each of the Fundamental
Representations shall be true and correct in all respects as of the Effective
Date and at and as of the Closing Date with the same force and effect as if such
representations and warranties had been made on the Closing Date (except for
those representations and warranties made as of a specified date, which shall be
true and correct as of that date), and each of the representations and
warranties set forth in Article IV except the Fundamental Representations shall
be true and correct (without giving effect to any materiality or Material
Adverse Effect qualification or exception contained therein) at and as of the
Closing Date, except where the failure of such representations and warranties to
be true and correct in all respects as of the applicable time would not in the
aggregate have a Material Adverse Effect.

(b)        Performance of Covenants.  Sellers shall have performed and complied
in all material respects with the obligations and covenants required by this
Agreement to be performed or complied with by Sellers on or prior to the Closing
Date.

(c)        Officer’s Certificate.  Sellers shall deliver to Purchaser a
certificate signed by Sellers, dated as of the Closing Date (in form and
substance reasonably satisfactory to Purchaser), certifying that the conditions
specified in Sections 7.2(a) and (b) have been satisfied as of the Closing.





57

--------------------------------------------------------------------------------

 

 

 

(d)        Bankruptcy Conditions.

(i)         The Sale Order shall have been entered on the docket of the
Bankruptcy Court as soon as practicable and no later than the Sale Order
Deadline and shall have become a Final Order.

(ii)       The Sale Order shall approve and authorize Purchaser’s right to
credit bid pursuant to section 363(k) of the Bankruptcy Code the Credit Bid
Amount without reservation, restriction, condition or limitation.   Further, the
Sale Order, incorporating by reference the terms contained herein, shall provide
that (A) the Committee (x) consents to the stipulations in the Final DIP Order
(including the releases of the DIP Secured Parties and Prepetition Secured
Parties), (y) waives any right to file a (and withdraws any filed) Challenge and
(z) acknowledges the termination and expiration of the Challenge Period (as
defined in the DIP Order) and (B) all such stipulations in the Final DIP Order
(including the releases of the DIP Secured Parties and Prepetition Secured
Parties) are unconditionally effective and binding on all parties in interest,
including the Committee, in each case, subject only to occurrence of the Closing
providing the treatment of Assumed Trade Creditor Liabilities set forth herein.

(iii)      The Sale Order shall approve and authorize the transactions
contemplated by this Agreement, including the assumption and assignment of the
Assumed Contracts, and the Assumed Contracts shall have been actually assumed
and assigned to Purchaser such that the Assumed Contracts will be in full force
and effect from and after the Closing with non-debtor parties being barred and
enjoined from asserting against Purchaser, among other things, defaults,
breaches or claims of pecuniary losses existing as of the Closing or by reason
of the Closing.

(iv)       the Committee shall have affirmatively supported the sale to
Purchaser pursuant to the terms of this Agreement and the Sale Order shall
provide that the Committee (A) shall continue to support the Closing of the sale
to Purchaser and (B) shall support the structured dismissal of the Chapter 11
Cases as contemplated herein.

(v)        Notwithstanding Sections 3.2 and 7.2(a), nothing in this Agreement
shall preclude Purchaser or Sellers from consummating the transactions
contemplated by this Agreement if Purchaser waives the requirement that the Sale
Order or any other Order shall have become Final Orders.  No notice of such
waiver of this or any other condition to Closing need be given except to
HoldCos, any official committee appointed in the Chapter 11 Cases or the trustee
(if one is appointed in the Chapter 11 Cases), it being the intention of the
Parties that Purchaser shall be entitled to, and is not waiving, the protection
of section 363(m) of the Bankruptcy Code, the mootness doctrine or any similar
statute or body of law if the Closing occurs in the absence of Final Orders.

(e)        Material Adverse Effect.  There shall not have occurred a Material
Adverse Effect since the Effective Date and prior to the Closing.

(f)        Receipt of Required Consents.  Sellers shall have delivered duly
executed copies of all Third Party approvals and the Regulatory Approvals set
forth in Schedule 7.2(f).





58

--------------------------------------------------------------------------------

 

 

 

(g)        Bank Accounts.  Sellers shall have caused the bank accounts, safety
deposit boxes and lock boxes held by or in the name of Sellers to be transferred
to Purchaser (in accordance with Section 2.1(e)), and shall have caused the
authorized signatories on such transferred bank accounts to be transferred to
authorized signatories of Purchaser (in accordance with Section 3.3(l)).

(h)        Closing Deliveries.  Sellers shall have delivered to Purchaser the
items set forth in Section 3.3.

(i)         Title Insurance Policies.  Purchaser shall have received a Title
Insurance Policy insuring Purchaser’s or Purchaser’s designee’s good and
marketable title (subject to no Liens other than Permitted Liens) to each parcel
of real property that is part of an Owned Facility, located in the United
States.

7.3       Conditions to Sellers’ Obligations.  The obligations of Sellers under
this Agreement are subject to the satisfaction of the following conditions
precedent on or before the Closing Date, any one or more of which may be waived
(but only in writing) by Sellers (provided, that no such waiver shall be deemed
to have cured any breach of any representation, warranty or covenant made in
this Agreement):

(a)        Accuracy of Representations and Warranties.  The representations and
warranties set forth in Article V shall be true and correct on the Effective
Date and at and as of the Closing Date, with the same force and effect as if
such representations and warranties had been made on the Closing Date, except
where the failure of such representations and warranties to be true and correct
in all respects as of the applicable time would not in the aggregate have a
Material Adverse Effect.

(b)        Performance of Covenants.  Purchaser shall have performed and
complied in all material respects with the obligations and covenants required by
this Agreement to be performed or complied with by Purchaser on or prior to the
Closing Date.

(c)        Officer’s Certificate.  Purchaser shall deliver to HoldCos a
certificate signed by Purchaser, dated as of the Closing Date (in form and
substance reasonably satisfactory to HoldCos), certifying that the conditions
specified in Sections 7.3(a) and (b) have been satisfied as of the Closing;

(d)        Bankruptcy Court Approval.  The Bankruptcy Court shall have entered
an Order approving the execution of this Agreement by Sellers and the
consummation by Sellers of the transactions contemplated by this Agreement.

(e)        Closing Deliveries.  Purchaser shall have delivered to HoldCos the
items set forth in Section 3.4.

ARTICLE VIII

TERMINATION

8.1       Termination.  This Agreement may be terminated prior to the Closing as
follows:





59

--------------------------------------------------------------------------------

 

 

 

(a)        by mutual written agreement of Purchaser and Sellers;

(b)        by written notice from Purchaser or Sellers,  if there shall be in
effect a Final Order restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;

(c)        by written notice from Purchaser or Sellers  (provided, that the
terminating Party is not then in material breach of any representation,
warranty, covenant or other agreement contained in this Agreement), if there
shall have been a material breach or misrepresentation of any of the
representations or warranties or a material breach of any of the covenants set
forth in this Agreement on the part of the other Party, which breach is not
cured within ten (10) days following written notice to the Party committing such
breach or which breach, by its nature, cannot be cured prior to September 30,
2018 (as such date may be extended by written agreement of the Parties, the
“Outside Date”);

(d)        by written notice from Purchaser, if prior to the entry of the Sale
Order, the Bidding Procedures Order ceases to be in full force and effect, or is
revoked, rescinded, vacated, materially modified, reversed or stayed, or
otherwise rendered ineffective by a court of competent jurisdiction;

(e)        by written notice from Purchaser, if (i) the Bankruptcy Court has not
entered the Sale Order by no later than March 30, 2018 or (ii) the Sale Order
ceases to be in full force and effect, or is revoked, rescinded, vacated,
materially modified, reversed or stayed, or otherwise rendered ineffective by a
court of competent jurisdiction;

(f)        by written notice from Purchaser on any day on or after the Outside
Date if the Closing shall not have occurred by such date (or by such later date
as shall be mutually agreed to by Purchaser and Sellers in writing), unless the
Closing has not occurred due to a material failure of Purchaser to perform or
observe its obligations as set forth in this Agreement required to be performed
or observed by it on or before the Closing Date;

(g)        by written notice from Sellers on any day on or after the third (3rd)
Business Day after the Outside Date if the Closing shall not have occurred by
such date (or by such later date as shall be mutually agreed to by Purchaser and
Sellers in writing), unless the Closing has not occurred due to a material
failure of any Seller to perform or observe its obligations as set forth in this
Agreement required to be performed or observed by it on or before the Closing
Date;

(h)        by written notice from Sellers  (provided, that no Seller is then in
material breach of any representation, warranty, covenant or other agreement
contained in this Agreement) if they shall have reasonably determined that one
or more conditions set forth in Section 7.3  (except Section 7.3(d)) has not
been or cannot be fulfilled or satisfied prior to the date specified in such
condition (if such condition specifies a date except the Closing Date by which
such condition must be satisfied), unless such reason for non-fulfillment or
non-satisfaction shall be due solely to the failure of any Seller to perform or
observe its obligations set forth in this Agreement to be performed or observed
by it on or before the Closing;





60

--------------------------------------------------------------------------------

 

 

 

(i)         by written notice from Purchaser if (i) the Chapter 11 Cases are
dismissed or converted into a case under chapter 7 of the Bankruptcy Code or
(ii) an examiner or trustee is appointed in the Chapter 11 Cases;

(j)         by written notice from Purchaser, if Sellers withdraw or seek
authority to withdraw the Sale Motion, or announce any stand-alone plan of
reorganization or liquidation (or support any such plan filed by any other
party), other than a wind-down plan of Sellers’ estates post-Closing;

(k)        by written notice from Purchaser, if any Seller causes, or suffers to
exist, a Termination Event (as defined in the DIP Order);

(l)         by written notice from Purchaser, if for any reason (i) Purchaser is
unable, pursuant to any Order of the Bankruptcy Court (or the Sale Order does
not permit Purchaser),  to credit bid pursuant to section 363(k) of the
Bankruptcy Code the Credit Bid Amount in payment of the Purchase Price as set
forth in Section 3.1 without reservation, restriction, condition or limitation,
(ii) any Challenge (as defined in the Final DIP Order) is filed by the
Committee, (iii) the Sale Order as entered does not include the terms specified
in this Agreement to be included therein or (iv) the Committee does not
affirmatively support the sale to Purchaser pursuant to the terms of this
Agreement and the structured dismissal of the Chapter 11 Cases described herein;
or

(m)       by Sellers if Sellers consummate (i.e., close, in addition to
execution of applicable Transaction Documents) transactions substantially
similar to those contemplated by this Agreement with a purchaser (or purchasers)
other than Purchaser.

8.2       Effect of Termination or Breach.  No termination of this Agreement
pursuant to Section 8.1 shall be effective until written notice thereof is given
to the non-terminating Party specifying the provision hereof pursuant to which
such termination is made.  If the transactions contemplated hereby are not
consummated, this Agreement shall become null and void and of no further force
and effect, except for this Section 8.2, and Sections 10.1 (Non-Survival of
Representations and Warranties),  10.8 (Submission to Jurisdiction; Waiver of
Trial by Jury),  10.9 (Governing Law),  10.10 (Binding Nature; Assignment),
 10.11 (No Third Party Beneficiaries) and 10.12 (Construction).  In the event
this Agreement is terminated pursuant to Section 8.1 for any reason, no Party
shall be entitled to any damages, losses or payment from any other  Party (or
such other Party’s Affiliates or any Third Party), except with respect to
Purchaser’s rights to the expense reimbursement as set forth in this Agreement.

ARTICLE IX

POST-CLOSING COVENANTS

9.1       Employees.

(a)        Effective upon the Closing, all of Sellers’  employees actively
employed or engaged principally in Sellers’  Business (the “Business
Employees”), except those employees who voluntarily terminate their employment
or are excluded by Purchaser from continuing their employment as set forth in
Schedule 9.1(a) (the “Excluded Employees”), shall continue their employment as
employees of Purchaser as set forth in this Section 9.1 (the “Continuing
Employees”). Prior to five (5) Business Days before the Closing, Purchaser shall
provide to





61

--------------------------------------------------------------------------------

 

 

 

HoldCos an updated and finalized Schedule 9.1(a) or confirm to HoldCos that the
original Schedule 9.1(a) is final, as applicable, based on which Sellers shall,
to the extent commercially reasonable, cooperate and coordinate with Purchaser
to have the Excluded Employees terminated (but contingent on the occurrence of
the Closing) on or prior to the Closing Date.  Nothing contained in this
Agreement shall confer upon any Continuing Employee any right to any term or
condition of employment or to continuance of employment by Purchaser or any of
its Affiliates.  Nothing in this Agreement shall (i) interfere with the right of
Purchaser or any of its Affiliates to terminate the employment of any employee,
including any Continuing Employee, at any time, with or without notice and for
any or no reason or (ii) restrict Purchaser or any of its Affiliates in
modifying any of the terms or conditions of employment of any employee,
including any Continuing Employee after the Closing.  From and after the Closing
and continuing through December 31, 2018, Purchaser intends to make available to
the Continuing Employees employee benefits that are no less favorable in the
aggregate than the employee benefits available to the Continuing Employees
immediately prior to Closing; provided,  however, nothing contained this
Section 9.1 shall require that Purchaser establish or maintain any specific
employee benefit plan.

(b)        As of the Closing, Purchaser shall (i) continue to recognize the
labor organizations set forth in Schedule 4.14(i) as the collective bargaining
agents for the Continuing Employees and (ii) assume the Collective Bargaining
Agreements set forth in Schedule 4.14(i).

(c)        Nothing contained in Sections 9.1(a),  9.2,  9.3 or 9.6 or in any
other provision of this Agreement, express or implied, is intended to confer
upon any Business Employee or Continuing Employee any right to continued
employment for any period or continued receipt of any specific benefit or
compensation, or shall constitute an establishment of or amendment to or any
other modification of any Employee Benefit Plan.  Sections 9.1(a),  9.2,  9.3
and 9.6 shall be binding upon and shall inure solely to the benefit of the
parties to this Agreement, and nothing in those Sections, express or implied, is
intended to confer upon any other Person (including any Business Employee or
Continuing Employee) any rights or remedies of any nature (including third-party
beneficiary rights under this Agreement) whatsoever under or by reason of this
Article IX.

9.2       Employee Benefit Plans.  Except for the sponsorship of Assumed
Employee Benefit Plans, Purchaser shall not assume any Employee Benefit Plan or
any Liability thereunder or related thereto and Purchaser shall provide only
those benefits to Continuing Employees as of or after the Closing as Purchaser
shall determine.  In addition, Purchaser shall assume all responsibility for,
and honor, paying any unpaid base wages and base salaries, accrued commissions,
vacation, sick leave, personal time of the Continuing Employees but only to the
extent not paid as of the Closing Date and set forth in the Financial Statements
(the “Unpaid Compensation”).  Except for obligations relating solely to the
Assumed Employee Benefit Plans specifically assumed under Section 2.3(c) and the
Unpaid Compensation, and as set forth in Sections 9.3 and 9.4, Sellers shall
indemnify, defend and hold harmless Purchaser from and against all obligations,
claims or Liabilities at any time arising under or in connection with any
Employee Benefit Plan. Except as set forth in Sections 9.3 and 9.4, nothing
contained in this Agreement, express or implied:  (i) shall be construed to
establish, amend or modify any benefit or compensation plan, program, agreement
or arrangement; (ii) shall alter or limit the ability of Purchaser or any of its
Affiliates to amend, modify or terminate any benefit or compensation plan,
program, agreement or arrangement at any time assumed, established, sponsored or
maintained by any of them; or (iii) is intended to confer





62

--------------------------------------------------------------------------------

 

 

 

upon any Person (including employees, retirees, or dependents or beneficiaries
of employees or retirees) any rights as a Third Party beneficiary of this
Agreement.  Sellers and Purchaser agree to use commercially reasonable efforts
to consummate the transfer of sponsorship of any Assumed Employee Benefit Plans
(including any Contracts thereto) from Sellers to Purchaser, effective as of the
Closing Date.  Purchaser shall use commercially reasonable efforts to waive any
waiting period, pre-existing condition or requirement for evidence of
insurability otherwise imposed with respect to all Continuing Employees under
any employee benefit plan that is a welfare plan under which any such Continuing
Employee is eligible to participate during the plan year in which the Closing
occurs, to the same extent such waiting period, pre-existing condition or
requirement for evidence of insurability requirements were met under the
corresponding Employee Benefit Plan as of the Closing Date.  Purchaser shall use
commercially reasonable efforts to give credit to such Continuing Employees and
his or her covered dependents for all deductibles, co-pays, and out-of-pocket
expense limitations incurred under any new employee benefit plan that is a
welfare plan under which any such Continuing Employee is eligible to participate
in during the plan year in which the Closing occurs, to the same extent
recognized under the corresponding Employee Benefit Plan as of the Closing Date
and to the extent that such Continuing Employee can provide documentation of
such expenses.

9.3       401(k) Plan Transfer and Spin-off.

(a)        Prior to the Closing, Real Alloy will assume sponsorship of the Real
Industry, Inc. 401(k) Plan (the “RI 401(k) Plan”), pursuant to resolutions duly
adopted prior to the Closing by Real Industry’s  and Real Alloy’s board of
directors.  The RI 401(k) Plan will be an Assumed Employee Benefit Plan.

(b)        Spin-Off of Real Industry 401(k) Plan Assets.

(i)         Prior to the Closing, Sellers shall use commercially reasonable
efforts to cause Real Industry to (A) adopt a new 401(k) Plan (the “New 401(k)
Plan”) and (B) spin off the account balances and liabilities therefor with
respect to all employees and former employees of Real Industry and any
beneficiaries and alternate payees thereof (the “Real Industry Participants”)
into the New 401(k) Plan, and as soon as practicable, but in no event later than
ninety (90) days after date of the adoption of the New 401(k) Plan, Purchaser
(for actions following the Closing) and Sellers or their Affiliates, as
applicable, shall use commercially reasonable efforts to cause the following
amounts to be transferred from the RI 401(k) Plan to the New 401(k) Plan, as
applicable (the “Transferred 401(k) Assets”):

(A)       assets of the RI 401(k) Plan equal in value to the account balances of
the Real Industry Participants; provided, that such account balances shall be
valued as of a date to be agreed to by Purchaser and Sellers that is as close to
the date that the assets will be transferred as is reasonably practicable,
unadjusted for any gains, losses, income or expenses after such valuation
date.  The New 401(k) Plan trustee shall hold such transferred assets in trust
in accordance with the terms of the New 401(k) Plan;

(B)       the promissory notes evidencing outstanding loans of the Real Industry
Participants under the RI 401(k) Plan and all Liabilities related to the
outstanding loans; and





63

--------------------------------------------------------------------------------

 

 

 

(C)       the allocable portion (in proportion to the aggregate account balances
transferred to the New 401(k) Plan) of the forfeiture account held in the RI
401(k) Plan as of the Closing (net of any estimated unpaid plan expenses for the
most recently completed plan year and the portion of the plan year in which the
Closing occurs, which precedes the Closing).

(ii)       Purchaser and Sellers agree to reasonably cooperate to provide that
such transfer of assets and Liabilities complies with ERISA and the Code,
including sections 401(a)(12), 414(l) and 411(d)(6) of the Code and the
regulations thereunder.

(iii)      In connection with the transfer of the Transferred 401(k) Assets,
Sellers agree that Real Industry shall assume all Liabilities in connection with
participation by the Real Industry Participants in the RI 401(k) Plan, including
any Liabilities arising before such transfer.  Real Industry shall be solely
responsible for making any unpaid employer contributions to the New 401(k) Plan
from and after the spin-off, including the employer contributions, if any, due
after the spin-off date to any Real Industry Participant with respect to a
period of service that encompasses dates occurring both before and after the
spin-off date.

(iv)       At any time, Purchaser shall have no Liability with respect to (A)
the Real Industry Participants and the Transferred 401(k) Assets following the
transfer of the assets and Liabilities related to the Real Industry Participants
and (B) the New 401(k) Plan.

(v)        If on further review it is determined and agreed upon between
Purchaser and Sellers that an incorrect amount of assets was transferred, there
shall be a corresponding adjustment to correct any such mistake.

(vi)       The RI 401(k) Plan and the New 401(k) Plan will be separate plans and
trusts for all purposes.

(vii)     Purchaser and Sellers agree to cooperate with the other Party to
effectuate the actions contemplated by this Section 9.3 and, to the extent
permitted by applicable Law, to provide all eligible compensation and/or other
data as necessary for either Party to determine employer contributions for
participants, contribution amounts, loan repayments, and any other information
reasonably necessary for the administration thereof.

9.4       COBRA Coverage.  Purchaser shall be responsible for perpetuating the
group health plan continuation coverages pursuant to Code section 4980B and
ERISA sections 601 through 609 for all current and former Business Employees and
their spouses and dependents, regardless of termination date.  Purchaser shall
indemnify and hold Sellers harmless for any Liability to Sellers incur at any
time after the Closing Date under the provisions of Code section 4980B or ERISA
sections 601 through 609 with respect to all current and former Business
Employees and their dependents or spouses.

9.5       WARN Act.  If Sellers provide Purchaser with a true and accurate list
or each employee of the Target Entities who was terminated for any reason in the
ninety (90) days preceding the Closing, by name, date, location, whether
voluntary or involuntary, and reason for such termination, Purchaser will
indemnify and hold Sellers harmless from any Liability after the Effective Date
under the WARN Act due, in whole or in part, to Purchaser’s actions or omissions
occurring after the Effective Date, including any Liability under the WARN Act
with respect to





64

--------------------------------------------------------------------------------

 

 

 

any Excluded Employees who have been excluded by Purchaser from continuing their
employment.

9.6       Payroll Reporting and Withholding.  Sellers and Purchaser hereby
acknowledge and agree that for FICA and FUTA purposes, Purchaser qualifies as a
successor employer with respect to any Continuing Employees.  Sellers and
Purchaser shall adopt the “alternative procedure” for preparing and filing IRS
Forms W-2 (Wage and Tax Statements), as described in Revenue Procedure 2004-53. 
Under this procedure, Purchaser, as successor employer, shall provide, as
applicable, all required Forms W-2 to all Continuing Employees who are subject
to U.S. income taxation reflecting all wages paid and Taxes withheld by Sellers
as the predecessor and Purchaser as the successor employer for the entire year
in which the Closing shall take place.  In addition, Sellers and Purchaser shall
adopt the “alternative procedure” of Revenue Procedure 2004-53 for purposes of
filing IRS Forms W-4 (Employee’s Withholding Allowance Certificate) and W-5
(Earned Income Credit Advance Payment Certificate).  Sellers shall provide to
Purchaser all information reasonably requested by Purchaser in order to comply
with Purchaser’s obligations set forth in this Section 9.6.

9.7       Name Changes.  No later than ten (10) Business Days after the Closing
Date, Sellers shall take all necessary action to change (a) their names and the
names of all Affiliates of Sellers to a name that does not include (i) the words
 “Real Alloy”, (ii) any other name or mark included in the Acquired Intellectual
Property or (iii) any name or mark confusingly similar thereto (collectively,
the “Restricted Names”) and (b) the cation of each of the Chapter 11 Cases to
captions that do not include any Restricted Names.  Sellers shall seek to obtain
all required authority for such name and caption change(s) in the Sale
Order.  Sellers shall promptly notify Purchaser of such name change(s) and the
new name(s) chosen by Sellers and all Affiliates of Sellers, as
applicable.  Furthermore, as soon as practicable after the Closing Date, but not
later than one hundred eighty (180) days following such date, without limiting
Purchaser’s rights in the Acquired Intellectual Property, Sellers and all
Affiliates of Sellers shall cease all use of any Restricted Names, including by
removing all Restricted Names from all letterhead, stationery, signage and
tangible assets included in the Excluded Assets.

9.8       Taxes.

(a)        Any sales, use, purchase, transfer, franchise, deed, fixed asset,
stamp, documentary stamp, registration, use or other Taxes and recording
charges, and all conveyance fees and other fees and charges (including any
penalties and interest) due and which may be payable by reason of the sale of
the Acquired Assets or the assumption of the Assumed Liabilities under this
Agreement or the transactions contemplated by this Agreement and not exempted
under the Sale Order or by section 1146(c) of the Bankruptcy Code shall be borne
by Purchaser and timely paid.

(b)        Any Tax allocation, Tax sharing or Tax indemnity agreement or
arrangement, whether or not written, that may have been entered into by Sellers
or any of their Affiliates other than the Acquired Subsidiaries (other than Beck
Aluminum) on the one hand, and the Acquired Subsidiaries (other than Beck
Aluminum), on the other hand, shall be terminated as to the Acquired
Subsidiaries (other than Beck Aluminum) as of the Closing Date, and no payments
which are owed by or to the Acquired Subsidiaries (other than Beck Aluminum)
pursuant thereto





65

--------------------------------------------------------------------------------

 

 

 

shall be made thereunder.  After the Closing Date, neither the Acquired
Subsidiaries (other than Beck Aluminum), on the one hand, nor Sellers and their
Affiliates other than the Acquired Subsidiaries (other than Beck Aluminum), on
the other hand, shall have any further rights or Liabilities thereunder with
respect to the other party or parties.

(c)        Purchaser and Sellers shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns and any audit, litigation or other Proceeding with respect to
Taxes.  Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information that are reasonably relevant
to any such audit, litigation or other Proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder.  All costs and expenses incurred in
connection with this Section 9.8(c) shall be borne by the Party who is subject
to such Proceeding.

(d)        Sellers shall not, and shall cause the other Target Entities not to,
make any election under section 965(n) of the Code for any taxable year.

(e)        Personal property Taxes, real property Taxes and other similar Taxes
(the “Proration Items”) with respect to the Acquired Assets for any Straddle
Period shall be prorated on a per diem basis between Purchaser and Sellers as of
the Closing Date. The amount of the Proration Items attributable to Sellers
shall be equal to the amount of Tax for the period multiplied by a fraction, the
numerator of which shall be the number of days from the beginning of the period
through and including the Closing Date and the denominator of which shall be the
entire number of days in the period.  The amount of all such Proration Items
attributable to Sellers shall be estimated as of the Closing Date and paid over
to Purchaser at the Closing; provided,  however, that final payments with
respect to the Proration Items that are not able to be calculated as of the
Closing Date shall be calculated and Sellers shall pay over any additional
amount as soon as practicable after the Closing Date, but no later than five (5)
Business Days after determination of such additional amounts.

9.9       Purchaser Cooperation Regarding Adequate Assurance
Information.  Purchaser shall provide information Purchaser reasonably believes
appropriate to satisfy the conditions contained in sections 365(b)(1)(C) and
365(f)(2)(B) of the Bankruptcy Code for responses (if any) to any inquiries from
any counterparty to any Assumed Contract regarding adequate assurance of future
performance, with copy to counsel of Sellers, as soon as reasonably
practicable.  For the avoidance of doubt, Purchaser shall have no obligation
under this Agreement to provide monetary or other consideration as adequate
assurance of future performance for any Assumed Contract.

9.10     Post-Closing Cure Amounts.  Subject to Section 2.6, from time to time
after the Closing, Purchaser shall promptly deliver, or cause to be delivered,
any outstanding Cure Amounts to Sellers or, at Purchaser’s election, to such
other Person(s) as may be entitled to payment for the satisfaction and discharge
of such Cure Amounts for the Assumed Contracts.

9.11     Transition Services; Reverse Termination Services.  Following the
Closing Date, (a) Purchaser may request that any Seller or its Affiliate(s)
provide transition services on customary terms and duration mutually agreed upon
among the Parties and (b) any Seller(s) may





66

--------------------------------------------------------------------------------

 

 

 

request that Purchaser or its Affiliate(s) provide reverse transition services
on customary terms and duration mutually agreed upon among the Parties.

9.12     Post-Closing Cooperation.  Prior to, on and after the Closing Date, and
until the earlier of (a) such time as the Allowed Amounts of all Assumed Trade
Creditor Liabilities are finally determined or (b) the dismissal of the Chapter
11 Cases, Purchaser and Sellers, without further consideration, shall (i)
provide reasonable access during normal business hours to the other Party to
Books and Records to the extent reasonably necessary to facilitate the
determination of the Allowed Amounts of all Assumed Trade Creditor Liabilities
and (ii) cooperate in a commercially reasonable manner in connection to
facilitate the determination of the Allowed Amounts of Assumed Trade Creditor
Liabilities, provided, that the obligations under this Section 9.12 shall not
unreasonably interfere with the business operations of Purchaser or the Target
Entities.

ARTICLE X

MISCELLANEOUS

10.1     Non-Survival of Representations and Warranties.  The representations
and warranties respectively made by Sellers and Purchaser in this Agreement and
in any certificate delivered hereunder will expire as of the Closing or any
termination of this Agreement, as applicable.  Following the Closing or any
termination of this Agreement, as applicable, no claim with respect to any
breach of any representation or warranty contained in this Agreement may be
pursued or maintained (either hereunder or otherwise) against any other Party.

10.2     Expenses.

(a)        Whether or not the Closing occurs, all of the expenses of Purchaser
in connection with the transactions contemplated hereby shall be paid and
reimbursed by Sellers pursuant to the DIP Order as fees, expenses and costs of
the DIP Notes Secured Parties (as defined therein).  Sellers shall bear their
own costs and expenses, including attorneys’ and advisor fees, in connection
with the negotiation of this Agreement and the transactions contemplated hereby.

(b)        The Parties agree that if any claims for commissions, fees or other
compensation, including brokerage fees, finder’s fees, or commissions are ever
asserted against Purchaser or Sellers in connection with this Agreement and the
transactions contemplated hereby, all such claims shall be handled and paid by
the Party whose actions form the basis of such claim and such Party shall
indemnify (with counsel reasonably satisfactory to the Parties entitled to
indemnification) and hold the other harmless from and against all such claims or
demands asserted by any Person in connection with the transaction contemplated
hereby.

10.3     Amendment.  This Agreement may not be amended, modified or supplemented
except by a written instrument signed by Sellers and Purchaser.

10.4     Waivers.  The failure of a Party at any time to require performance of
any provision hereof shall in no manner affect its right at a later time to
enforce the same.  No waiver by a Party of any condition or of any breach of any
term, covenant, representation or waiver contained in this Agreement shall be
effective unless in writing by Sellers, in the case of a waiver by any Seller,
or Purchaser, in the case of any waiver by Purchaser, and no waiver in any one
or more instances





67

--------------------------------------------------------------------------------

 

 

 

shall be deemed to be a further or continuing waiver of any such condition or
breach of other instances or a waiver of any other condition or breach of any
other term, covenant, representation or warranty.

10.5     Notices.  All notices, requests, demands and other communications
permitted or required to be given or delivered under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given (a) when personally delivered, (b) when sent by facsimile (with hard
copy to follow) during a Business Day upon delivery confirmation (or on the next
Business Day if sent after the close of normal business hours or on any
non-Business Day), (c) when sent by electronic mail (with hard copy to follow)
during a Business Day upon confirmation of receipt (or on the next Business Day
if sent after the close of normal business hours or on any non-Business Day),
(d) one Business Day after being sent by reputable overnight express courier
(charges prepaid) or (e) three (3) Business Days following mailing by certified
or registered mail, postage prepaid and return receipt requested.  Unless
another address is specified in writing, notices, requests, demands and
communications to the Parties shall be sent to the addresses indicated below:

To any Seller:             c/o Real Alloy Holding, Inc.

3700 Park East Drive, Suite 300

Beachwood, OH 44122

Attn:   Terry Hogan

Cathy Griffin

Fax:  (216) 916 4503

 

with copies to:            Morrison & Foerster LLP

250 West 55th Street

New York, NY 10019

Attn:    Murray Indick

Gary Lee

Jennifer Marines

Benjamin Butterfield

Fax:     (212) 468-7900

Email:  mindick@mofo.com

glee@mofo.com

jmarines@mofo.com

bbutterfield@mofo.com

 

To Purchaser:              RA Acquisition Purchaser LLC

c/o Cortland Capital Market Services LLC

225 W. Washington St., 9th Floor

Chicago, IL 60606

Attn: Legal Department and Antonio Miranda

Email: legal@cortlandglobal.com and

antonio.miranda@cortlandglobal.com

 

with copies to:            Latham & Watkins LLP

330 North Wabash, Suite 2800





68

--------------------------------------------------------------------------------

 

 

 

Chicago, Illinois 60611

Attn:    Zachary Judd

Email: zachary.judd@lw.com

10.6     Counterparts; Electronic Execution.  This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, may be executed in one or more counterparts, all
of which shall constitute one and the same instrument.  Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.peg or similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any Party, each other Party shall re-execute the original form of this
Agreement and deliver such form to all other Parties.  No Party hereto shall
raise the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
such Party forever waives any such defense, except to the extent such defense
relates to lack of authenticity.

10.7     Headings.  The headings preceding the text of the Articles and Sections
of this Agreement and the Schedules of the Disclosure Schedules are for
convenience only and shall not be deemed part of this Agreement.

10.8     Submission to Jurisdiction; Waiver of Trial by Jury.  The Parties
hereby agree that all Proceedings relating to this Agreement or the other
agreements contemplated by this Agreement shall be filed and maintained only in
(a) the Bankruptcy Court or (b) in the event the Chapter 11 Cases are closed, or
if the Bankruptcy Court is unwilling or unable to hear such Proceedings, in the
Delaware Chancery Court and any state court sitting in the State of Delaware to
which an appeal from the Delaware Chancery Court may be validly taken (or, if
the Delaware Chancery Court declines to accept jurisdiction over a particular
matter, any state or federal court within the state of Delaware) ((a) and (b),
the “Chosen Courts”).  The Parties hereby consent to the jurisdiction of the
Chosen Courts for itself and with respect to its property, generally and
unconditionally, with regard to any such Proceeding arising out of relating to
this Agreement and the transactions contemplated hereby.  Each of the Parties
agrees not to commence any Proceeding relating thereto except in the Chosen
Courts, other than Proceedings in any court of competent jurisdiction to enforce
any judgment, decree or award rendered by any Chosen Court, and no Party will
file a motion to dismiss any Proceeding filed in a Chosen Court on any
jurisdictional or venue-related grounds, including the doctrine of forum
non-conveniens.  The Parties irrevocably agree that venue would be proper in any
of the Chosen Courts, and hereby irrevocably waive any objection that any such
court is an improper or inconvenient forum for the resolution of such
Proceeding.  Each Party hereby irrevocably waives all right to trial by jury in
any litigation, Proceeding, cross‑claim, or counterclaim in any court (whether
based on contract, tort or otherwise) arising out of, relating to or in
connection with (i) this Agreement or the validity, performance, interpretation,
collection or enforcement hereof or (ii) the actions of the Parties in the
negotiation, authorization, execution, delivery, administration, performance or
enforcement hereof.  Each of the Parties further irrevocably and unconditionally
consents to service of process in the manner provided for notices in
Section 10.5.  Nothing in this





69

--------------------------------------------------------------------------------

 

 

 

Agreement will affect the right of any Party to this agreement to serve process
in any other manner permitted by Law.

10.9     Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware (regardless of the Laws that
might otherwise govern under applicable Delaware principles of conflicts of Law)
as to all matters, including matters of validity, construction, effect,
performance and remedies.

10.10   Binding Nature; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the Parties without prior
written consent of the other Parties (which shall not be unreasonably withheld
or delayed); except that:  (a) Purchaser may assign any of its rights and
obligations hereunder to any Affiliate or Subsidiary of Purchaser (whether
wholly owned or otherwise) (a “Purchaser Designee”) or to its lender as
collateral security and, following the Closing, in whole or in part to any
successor-in-interest to any Person acquiring all or any portion of the Business
or the Acquired Assets; (b) the rights and interests of Sellers hereunder may be
assigned to a trustee appointed under chapter 11 or chapter 7 of the Bankruptcy
Code; (c) this Agreement may be assigned to any entity appointed as a successor
to any Seller pursuant to a confirmed chapter 11 plan; and (d) as otherwise
provided in this Agreement.  Sellers hereby agree that Purchaser may grant a
security interest in its rights and interests hereunder to its lenders, and
Sellers will sign a consent with respect thereto if so requested by Purchaser or
its lender, and that the terms of this Agreement shall be binding upon any
subsequent trustee appointed under chapter 11 or chapter 7 of the Bankruptcy
Code.  To the extent that Purchaser assigns any of its rights and obligations
hereunder to one or more Purchaser Designees, upon the transfer of any Acquired
Asset or Assumed Contract to, or the assumption of any Assumed Liability by, a
Purchaser Designee, such Purchaser Designee shall be solely responsible for such
Acquired Asset, Assumed Liability, or Assumed Contract (including performance
thereunder), as applicable; provided,  however,  assignment of this Agreement,
or any of the rights, interests or obligations hereunder by Purchaser to any
Person shall not relieve Purchaser of its obligations under Section 3.1 and the
Assumed Trade Creditor Liabilities shall constitute joint and several
obligations of Purchaser and any Purchaser Designee that holds a material
portion of Sellers’ operating assets.

10.11   No Third Party Beneficiaries.  This Agreement is solely for the benefit
of the Parties and nothing contained in this Agreement, express or implied, is
intended to confer on any Person except the Parties or their successors and
permitted assigns, any rights, remedies, obligations, claims, or causes of
action under or by reason of this Agreement.  No Party shall have any right to
specific performance hereunder.  Notwithstanding the foregoing, (a) any holder
of an Assumed Trade Creditor Liability shall have standing to enforce
Purchaser’s obligations hereunder with respect to such Assumed Trade Creditor
Liability; (b) any Person released from Released Causes of Action shall have
standing to enforce the release of the Released Causes of Action against such
Person set forth in Section 6.12 hereof and (c) prior to dissolution of the
Committee, the Committee shall have standing to enforce the rights of the
Committee and holders of Assumed Trade Creditor Liabilities as provided in
Sections 2.3(g) and 6.12 through 6.15.

10.12   Construction.  The language used in this Agreement will be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule
of strict construction





70

--------------------------------------------------------------------------------

 

 

 

shall be applied against any Party.  Any reference to any federal, state, local
or foreign statute or Law shall be deemed also to refer to all rules and Laws
promulgated thereunder, unless the context requires otherwise.  Whenever a
Party’s consent, approval or satisfaction is required under this Agreement, the
decision as to whether or not to consent or approve or be satisfied shall be in
the sole and exclusive discretion of such Party, and such Party’s decision shall
be final and conclusive.

10.13   Entire Understanding.  This Agreement sets forth the entire agreement
and understanding of the Parties in respect to the transactions contemplated
hereby and this Agreement supersedes all prior agreements, arrangements and
understandings relating to the subject matter hereof and is not intended to
confer upon any other Person any rights or remedies hereunder (except as set
forth in Section 10.11).

10.14   Time Periods.  Unless specified otherwise, any action required hereunder
to be taken within a certain number of days shall be taken within that number of
calendar days (and not Business Days); provided,  however, that if the last day
for taking such action falls on a day that is not a Business Day, the period
during which such action may be taken shall be automatically extended to the
next Business Day.

10.15   No Right of Set-Off.  Except as set forth in Section 2.6, Purchaser for
itself and on behalf of its Affiliates and its and their successors and
permitted assigns, hereby unconditionally and irrevocably waives any rights of
set-off, netting, offset, recoupment or similar rights that Purchaser or any of
its Affiliates or any of its or their successors and permitted assigns has or
may have with respect to the payment of the Purchase Price or any other payments
to be made by Purchaser pursuant to this Agreement or any other document or
instrument delivered by Purchaser in connection herewith on or prior to the
Closing Date. Each Seller, for itself and for and on behalf of its Affiliates
and its and their successors and permitted assigns hereby unconditionally and
irrevocably waives any rights of set-off, netting, offset, recoupment or similar
rights that Sellers or any of their Affiliates, successors and assigns have or
may have with respect to any payments to be made by Sellers pursuant to this
Agreement or any other document or instrument delivered by Sellers in connection
herewith on or prior to the Closing Date.  Notwithstanding the foregoing,
Purchaser and Sellers may agree to net amounts owing between under this
Agreement them in connection with the Closing.

10.16   Publicity.  Sellers shall not, or permit any other Target Entities to,
issue any press release or public announcement concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval of
Purchaser, which approval will not be unreasonably withheld or delayed, unless,
in the reasonable judgment of Purchaser, disclosure is otherwise required by
applicable Law or by the Bankruptcy Court with respect to filings to be made
with the Bankruptcy Court in connection with this Agreement.

10.17   Bulk Sales Laws.  The Parties intend that pursuant to section 363(f) of
the Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear
of any security interests in the Acquired Assets, including any liens or claims
arising out of the bulk transfer laws, and the Parties shall take such steps as
may be necessary or appropriate to so provide in the Sale Order.  In furtherance
of the foregoing, each Party hereby waives compliance by the Parties with the
“bulk sales,” “bulk transfers” or similar Laws and all other similar Laws in all
applicable jurisdictions in respect of the transactions contemplated by this
Agreement.





71

--------------------------------------------------------------------------------

 

 

 

10.18   Milestones.  By entering into this Agreement as of the Effective Date,
the Required DIP Noteholders waive any milestone events of default under the
Final DIP Order and the Bidding Procedures Order relating to Sellers’ selection
of this Agreement as the stalking horse purchase agreement.

 

[Signature Pages Follow]

 

 

 



72

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be
executed and delivered on the date first above written.

 

PURCHASER:

 

 

 

RA ACQUISITION PURCHASER LLC

 

 

 

By:

Cortland Capital Market Services LLC,

 

 

in its capacity as Roll-Up Notes Agent,

 

 

its Manager

 

 

 

By:

/s/ Emily Ergang Pappas

 

Name:

Emily Ergang Pappas

 

Its:

Associate Counsel

 





[Signature Page to Asset Purchase Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

SELLERS:

 

 

 

REAL ALLOY HOLDING, INC.

 

By:

/s/ Michael J. Hobey

 

Name:

Michael J. Hobey

 

Its:

Chief Financial Officer

 

 

 

REAL ALLOY INTERMEDIATE HOLDING, LLC

 

By:

/s/ Michael J. Hobey

 

Name:

Michael J. Hobey

 

Its:

Chief Financial Officer

 

 

 

REAL ALLOY RECYCLING, INC.

 

By:

/s/ Michael J. Hobey

 

Name:

Michael J. Hobey

 

Its:

Chief Financial Officer

 

 

 

RA MEXICO HOLDING, LLC

 

By:

/s/ Michael J. Hobey

 

Name:

Michael J. Hobey

 

Its:

Chief Financial Officer

 

 

 

REAL ALLOY SPECIALTY PRODUCTS, INC.

 

By:

/s/ Michael J. Hobey

 

Name:

Michael J. Hobey

 

Its:

Chief Financial Officer

 

 

 

REAL ALLOY BENS RUN, LLC

 

By:

/s/ Michael J. Hobey

 

Name:

Michael J. Hobey

 

Its:

Chief Financial Officer

 

 

 

REAL ALLOY SPECIFICATION, INC.

 

By:

/s/ Michael J. Hobey

 

Name:

Michael J. Hobey

 

Its:

Chief Financial Officer

 

 

 

ETS SCHAEFER, LLC

 

By:

/s/ Michael J. Hobey

 

Name:

Michael J. Hobey

 

Its:

Chief Financial Officer

 

[Signature Page to Asset Purchase Agreement]

--------------------------------------------------------------------------------